       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 1 of 116




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 -------------------------------------------------------------------- X

 MARK, et al.,

                                   Plaintiffs,

                           -against-                                      Docket No: 19-cv-2855 (TNM)

 THE ISLAMIC REP. OF IRAN, et al.,

                                   Defendants.

 -------------------------------------------------------------------- X


            [PROPOSED] FINDINGS OF FACT AND CONCLUSIONS OF LAW
        Plaintiffs respectfully submit the following Proposed Findings of Fact and Conclusions of

Law in support of their Motion for Default Judgment against the Islamic Rep. of Iran (“Iran”) and

the Syrian Arab Rep. (“Syria”) pursuant to 28 U.S.C. § 1608(e); and their request to refer the

assessment of damages to a special master pursuant to 28 U.S.C. § 1605A(e).


                                               I.
                                       PROCEDURAL POSTURE
        This is a civil action for damages pursuant to the Foreign Sovereign Immunities Act

(“FSIA”) 28 U.S.C. § 1602 et seq. Plaintiffs are the victims and families of U.S. nationals injured

in two separate terror attacks between 2015 and 2016. Plaintiffs filed this action on September 24,

2019 against Defendants Iran and Syria. (Dkt. 1). On December 19, 2019, the Mark, Batt and

Hirschfeld plaintiffs were discontinued from the lawsuit. (Dkt. 4). Plaintiffs are not pursuing the

claims of the Goldwaters, Gorfinkles and Jacobsons nor the claims of Ester and David Fishfeder.

On December 22, 2019, Plaintiffs amended the Complaint so they could also seek pre-judgment

interest. (Dkt. 6). Plaintiffs advance a cause of action under the FSIA, 28 U.S.C. § 1605A(c), as
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 2 of 116




well as intentional infliction of emotional distress, negligent infliction of emotional distress,

assault, battery, a civil conspiracy, vicarious liability and aiding and abetting under Israeli law.

(Dkt. 6 at ¶¶ 1-2, 90-102, 104-109, 111-115, 117-120, 122-124, 126-127, 129-130, 132-135).

       None of the Defendants filed an answer or otherwise appeared. Plaintiffs moved for entry

of default judgment by the Court against all Defendants. (Dkt. 20, 21). The Clerk noted the default

of Defendants on February 5, 2021. (Dkt. 23, 24). In the context of a default setting under 28

U.S.C. § 1608(e), that provision requires a court to enter default judgment against a non-

responding foreign state only where “the claimant establishes his claim or right to relief by

evidence that is satisfactory to the court.” 28 U.S.C. § 1608(e). Plaintiffs have presented evidence

in the form of a sworn expert declaration of Arieh Dan Spitzen, Israel Defense Forces Colonel

(ret.) regarding Hamas’ responsibility for the two attacks in this case and the declarations of Dr.

Patrick Clawson and Dr. Matthew Levitt regarding Iran’s provision of material support to Hamas,

as well as the declarations of Dr. Marius Deeb and Dr. Benedetta Berti regarding Syria’s provision

of material support to Hamas in Force v. Islamic Rep. of Iran, et al., Dkt. 29-32, Civ No. 16-14688.

(Dkt. 54). Plaintiffs further rely upon the declaration of Dr. Boaz Shnoor regarding the application

of Israeli law which governs the damages claims of non-U.S. national family members of U.S.-

national victims in Force v. Islamic Rep. of Iran, et al., Dkt. 34, Civ No. 16-14688. Plaintiffs have

also submitted sworn declarations from each Plaintiff regarding the attack as well as their damages

and sworn declarations from Dr. Rael Strous, MD, a psychiatric expert regarding each Plaintiff’s

psychological and emotional damages, and sworn declarations from Dr. Alan Friedman, MD, a

medical expert, regarding Eli Borochov’s, Yoav Golan’s and Rotem Shoshana Golan’s physical

injuries. (Dkt. 31-51, Dkt. 53, Exhibits B-D).




                                                 -2-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 3 of 116




                                             II.
                                      FINDINGS OF FACT

A.     The Terrorist Attacks

       1.      Hebron Terrorist Attack
       On Friday, November 6, 2015, two terrorists from a Hamas cell,1 brothers Akram Feisal

Muhammad Badawi and Nasr Feisal Muhammad Badawi, committed a shooting attack against

Israeli citizens at the courtyard of the Cave of the Patriarchs in Hebron.2 The terrorists opened fire

upon a large group of Jewish worshippers gathered in the courtyard of the Cave of the Patriarchs

waiting to enter the building for the special Sabbath prayer.3 (Spitzen Decl. ¶ 70) (Dkt. 54). The

terrorists used an SKS sniper carbine with telescopic sights, fitted with an improvised silencer that



       1
          The court convicted the two men of membership in the Hamas organization. See the
sentencing of Nasr Badawi, from November 17, 2017, Case 2551/16. He was convicted, under a
plea bargain, of being a “member and operative in a military cell on behalf of the Hamas
organization, which is an unauthorized association.” See also the sentencing of Akram Badawi,
from November 12, 2017, Case 3002/16. He was convicted, under a plea bargain, of being “a
member of a military cell on behalf of the Hamas organization, in or near Hebron during the above
period, which committed, together with his brother Nasr and with Ata Abu Rumuz, shooting
attacks against the security forces and against Israeli civilians.”
       2
         The Cave of the Patriarchs in Hebron (in Arabic, Al-Haram al-Ibrahimi) is a religious site
sacred to Judaism and to Islam, located in the eastern part of the city of Hebron. In the cave,
according to Jewish tradition, are the graves of Adam and Eve; of the patriarchs of the Jewish
nation— Abraham, Isaac, and Jacob— and of Sarah, Rebecca, and Leah. Since 1967, the Cave of
the Patriarchs has served as a prayer site for Jews and Muslims, with a separation of prayer hours
and prayer days and the various halls of the site.
       3
          The “Life of Sarah” Sabbath is the sabbath on which the weekly Torah reading includes
the passage from Genesis that describes the purchase by Abraham of the Cave of the Patriarchs.
In recent years, that sabbath has been an occasion for thousands of Jews to make a pilgrimage to
the Cave of the Patriarchs for prayer there. On that sabbath, the rule is that throngs of Jews may
enter the place to pray and Muslims do not enter. (In the course of the year, there are special dates
called “prayer exceptions” when only Muslims may pray, or only Jews, as befits the holidays and
religious events of each religious community).


                                                 -3-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 4 of 116




the terrorists made in order to render the source of fire difficult for the security forces to pinpoint.

They fired from a home that belonged to their father, Feisal Muhammad Jum’ah Badawi. Akram

Badawi fired a number of shots from the rifle wounding Eli Borochov and Micha Gedalia.

       The cell members would conceal the rifle, with which they committed a relatively large

number of shooting attacks and attempted attacks during that time, at the Al-Mujahideen Mosque

in Hebron. They would remove it from its hiding place a number of hours in advance for a terror

shooting, and then conceal it again at the mosque immediately after the attack. Their method in

this case was the same. This practice of using the mosque (a place of prayer that enjoys a certain

immunity, since the security authorities seldom search or even enter it) is familiar to us from the

behavior of other Hamas cells.4 (Spitzen Decl. ¶ 72) (Dkt. 54).

       Nasr Badawi said in his statement to the police with respect to this terror attack that the

purpose of the gunfire was to kill a Jew.5 Akram Badawi said in his statement to the police that the

purpose of the shooting attacks perpetrated by the Hamas cell was to murder and injure Israelis as




       4
          For example, a senior Hamas operative in the area where he resided, Falah a-Nada,
confessed when interrogated that he had hidden from the security forces at a mosque in the
Ramallah area. Weapons have been found more than once in searches conducted by the security
forces at mosques that have been identified as Hamas strongholds. The Hamas cell that murdered
Rabbi Mark in July 2016 made a practice of passing messages by means of notes hidden in a
Hebron mosque. In 2008, an IDF force uncovered a weapons cache that was hidden in a mosque
in the Jebalia Refugee Camp. In 2003, a suicide bomber was prepared for his mission at a
Jerusalem mosque, and there he was even fitted with the explosive belt that, when detonated,
brought death to 23 people and injury to 115. Regarding the use of mosques by Hamas for terror
purposes, see inter alia the report of March 1, 2009, from the Meir Amit Intelligence and Terrorism
Information Center. https://www.terrorism-info.org.il/en/18308/
       5
        A statement to the police by Nasr Badawi, from January 19, 2016, sheet 3, Police File
483748/2015.


                                                  -4-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 5 of 116




revenge for the deaths of the Palestinian shahids (people who die for the sake of Allah).6 (Spitzen

Decl. ¶ 73) (Dkt. 54).

       The terror attack in which Eli Borochov was injured belonged to a series of shooting attacks

by that Hamas cell. The cell’s terror attacks, since its founding in the last quarter of 2014, continued

until when its members were exposed and arrested at the start of 2016. During the period of its

activity the members of the Hamas cell committed nearly twenty shooting attacks and planned to

commit attacks along other lines (such as abducting a Jewish settler and obtaining anti-tank

weapons in order to commit a “quality” terror attack against military targets). (Spitzen Decl. ¶ 74)

(Dkt. 54).


       Overview of the Hamas cell
       The Hamas cell responsible for this terror attack was composed of four members who were

convicted in court of membership in a terror cell of the Hamas organization. The members of the

cell were Nasr Badawi7 and Ata Abu Rumuz8 (founders of the cell); Akram Badawi9, the brother

of Nasr, and the father of the brothers, Feisal Badawi10. The cell had a number of accomplices,

including dealers in weapons and ammunition such as Maher Badawi, a brother of Nasr and

Akram. (Spitzen Decl. ¶ 75) (Dkt. 54).




       6
        A statement to the police by Akram Badawi, from February 7, 2016, sheet 4, Police File
483748/2015.
       7
           The verdict in the case of Nasr Badawi from November 17, 2017, Case 2551/16.
       8
           The verdict in the case of Ata Abu Rumuz from November 20, 2017, Case 3001/16.
       9
           The verdict in the case of Akram Badawi from November 12, 2017, Case 3002/16.
       10
             The verdict in the case of Feisal Badawi from April 4, 2017, Case 3027/16.


                                                  -5-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 6 of 116




       Individual profiles of the cell members
       Nasr Badawi: Badawi, born in June 1992, was a resident of the Hebron/Abu Sneina

neighborhood. His father, Feisal, is married to two women. Nasr Badawi worked until his arrest

on January 9, 2016, at his father’s stone processing plant. Nasr traded in weapons, and he was in

contact with a number of dealers in Hebron from whom he bought weapons and ammunition. Nasr

was trained in shooting and in caring for weapons, and he had access to ammunition and weapons

through his continual contacts with weapons dealers.11 (Spitzen Decl. ¶¶ 76, 77) (Dkt. 54).

       Even before Nasr Badawi founded the Hamas terror cell, he was involved in violent activity

against the IDF forces in Hebron, including the throwing of petrol bombs and stones and clashing

with security forces in the field. That was the situation at the end of 2008 and the start of 2009 (at

the time that the IDF mounted Operation Cast Lead against Hamas in Gaza). In 2009, Nasr Badawi

was apprehended near the Cave of the Patriarchs while armed with two knives, and he was

indicted.12 Again, in the months of July and August 2014 (at the time that the IDF mounted

Operation Protective Edge against Hamas in Gaza), similar activity continued against IDF forces.13

In the wake of this IDF operation, Nasr Badawi and Ata Abu Rumuz decided to organize the

Hamas terror cell. (Spitzen Decl. ¶ 78) (Dkt. 54).

       Nasr Badawi’s violent behavior targeted not only IDF soldiers but also a Palestinian

resident of Hebron with whom he had a personal dispute. In his statement to the police, Nasr




       11
          Regarding the network of ties with weapons dealers, the shooting with the weapon, and
the concealment of the weapon, see Police File 483748/2015, Nasr Badawi’s statement to the
police from January 17, 2016, sheet 2, line 23; sheet 3, and sheet 4 to the end.
       12
            Indictment against Nasr Badawi, Prosecution File 3883/09, Judea Military Court.
       13
          Regarding his violent activity against the Israeli security forces in 2008 and in 2014, see
Police File 483748/2015, statement of Nasr Badawi to the police from February 3, 2016.


                                                 -6-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 7 of 116




Badawi stated that he had shot at the car of a Palestinian from Hebron because of a

personal/financial dispute. The Palestinian had caused a weapon to be turned over from the Badawi

family’s possession to the Palestinian preventive security apparatus. Nasr Badawi had demanded

financial compensation in recompense, which was given only after Nasr’s warning shot.14 (Spitzen

Decl. ¶ 79) (Dkt. 54).

       Ata Sa’id Ya’qub Abu Rumuz: Rumuz, born December 1989, was a resident of Hebron

and co-founded with Nasr Badawi the Hamas cell that perpetrated the terror attack. He was arrested

on September 9, 2016 and sentenced to 11 years of imprisonment15 for activity as part of that cell.

(Spitzen Decl. ¶ 81) (Dkt. 54).

       When he founded the Hamas cell in 2014, after the IDF’s Operation Protective Edge, Ata

Abu Rumuz had already been imprisoned after conviction on security-related offenses. (Spitzen

Decl. ¶ 82) (Dkt. 54). In 2007, he was accused of possessing an explosive device and of attempting

to persuade another person to throw that device at IDF forces in Hebron.16 He was convicted in

that case, under a plea bargain, of attempting to lure another person to cause the death of IDF

soldiers. The charge of holding military weaponry was dismissed under the plea bargain. Ata

received an active sentence of 18 months of imprisonment plus 18 months suspended and a

monetary fine.17 (Spitzen Decl. ¶ 83) (Dkt. 54).

       On March 15, 2011, Rumuz was indicted together with another person for attacking Border

Policemen who were performing a security check at the entrance to the Cave of the Patriarchs in




       14
            Police File 483748/2015, Nasr Badawi’s statement to the police on January 26, 2016
       15
            The verdict in the case of Ata Abu Rumuz from November 20, 2017, Case 3001/16.
       16
            Case 2557/07, Indictment from April 1, 2007.
       17
            Case 2557/07, Verdict from September 5, 2007.


                                                -7-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 8 of 116




Hebron.18 In court, Rumuz and his confederate in the disorder attempted to claim that they were

attacked by the policemen, a claim that was rejected by the court. (Spitzen Decl. ¶ 84) (Dkt. 54).

       The Palestinian media (including various Hamas websites) mentioned another arrest of

Rumuz, from November 2012.19 An additional report of the arrest of a man named Ata Abu Rumuz

at an IDF roadblock in Hebron on November 6, 201520, is consistent with Nasr Badawi’s statement

to the police in which he explains why the cell did not succeed in procuring an RPG launcher that

it had planned to procure: “... but in the end we didn’t buy the RPG and we didn’t buy weapons

because Ata was arrested and the connection with the man from the north was lost...”21 (Spitzen

Decl. ¶ 85) (Dkt. 54).

       In addition to his arrests for action against public security and against the security forces

of Israel, Rumuz participated in violent activity that included confrontations with IDF forces,

stone-throwing, and throwing of petrol bombs in the years 2008 and 2014.22 He perpetrated that

activity together with Nasr Badawi, in addition to activity that he organized on behalf of the Hamas

organization. (Spitzen Decl. ¶ 86) (Dkt. 54).

       Akram Feisal Muhammad Badawi: Badawi was a resident of the Hebron/Abu Sneina

neighborhood. He worked at his father’s stone processing plant until his arrest on January 20,

2016. Per his statement to the police, he traded in weapons and in weapon parts and manufactured


       18
          Cases 1982/11, 1981/11, Indictment from March 22, 2011, taken from Appeal Files
1521/11, 1520/11.
       19
        See https://www.paldf.net/forum/showthread.php?t=1057543&page=14; https://gazaps.
yoo7.com/t267-topic; https://tinyurl.com/pxhmhmde.
       20
         http://www.al-ayyam.ps/pdfs/2015/11/07/p02.pdf/;          http://www.alquds.com/articles/
1446787118656463400/
       21
            Nasr Badawi’s statement to the police from February 3, 2016, sheet 4, line 104.
       22
            Nasr Badawi’s statement to the police from February 3, 2016, sheet 2, line 53.


                                                 -8-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 9 of 116




improvised weapons. Akram is skilled in shooting and in caring for weapons and had access to

ammunition and weapons through continual contacts with weapons dealers.23 (Spitzen Decl. ¶¶

87, 88) (Dkt. 54). Akram and his brother Nasr, who were involved in the wounding of Eli

Borochov, were sentenced to life imprisonment. (Spitzen Decl. ¶ 89) (Dkt. 54).

       Feisal Muhammad Jum’ah Badawi: Badawi was a resident of the Hebron/Abu Sneina

neighborhood. Feisal has a plant for stone processing and owns a quarry in Hebron. (Spitzen Decl.

¶ 90) (Dkt. 54).

       Feisal is the father of Akram and Nasr Badawi. He was a member of the Hamas cell which

his two sons belonged to. He was a partner to the operational plans of the cell and promised to help

fund the acquisition of weapons and ammunition for operations. He was arrested on March 8,

2016, after the arrest of the cell’s other members. According to the indictment against him24, he

had weapons in his possession (an M16 and a Kalachnikov assault rifle) during the years before

the cell’s founding and he even sold and bought these weapons. At the time the cell was founded,

those weapons were no longer in his possession. (Spitzen Decl. ¶ 91) (Dkt. 54).


       The Hamas organization’s responsibility for the terror attack
       The Hamas organization, a cell of which committed the terror attack in which Eli Borochov

was wounded, took responsibility for the terror attack, and identified the perpetrators who

belonged to the cell as Hamas operatives from its operational terrorist wing the Izz a-Din al-




       23
          Police File 483748 /2015 – statement of Akram Badawi to the police from February 7,
2016, in which he describes extensive trading in weaponry as well as a shooting that he perpetrated
and a shooting that he permitted his minor son to perpetrate (outside the framework of the Hamas
cell which he later joined). Sheet 5 line 132 to sheet 7, line 218.
       24
          Case 3027/16, Indictment against Feisal Badawi from March 27, 2016, amended by plea
bargain from April 4, 2017.


                                                -9-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 10 of 116




Qassam Brigades. Below are details of the connection between the Hamas organization and the

cell from the following standpoints: the founding of the cell as a Hamas cell, the pattern of the

cell’s activities and the attempts to fund its operation as customary for Hamas cells, the persistence

of its members, the planning of operations along lines typical of Hamas cells, the organizational

affiliation of the cell members to Hamas and their activity under Hamas before being recruited to

the cell according to their statement, the identification of the cell members who perpetrated the

terror attack as Hamas members by the Israeli security services, and the identification of the cell

members who perpetrated the terror attack as members of the operational terrorist wing of Hamas

(the Izz a-Din al-Qassam Brigades) by the Hamas organization in its own publications on websites

and in publications identified with the organization. (Spitzen Decl. ¶ 92) (Dkt. 54).


       The founding of the Hamas cell
       Roughly a week after the end of Operation Protective Edge, 25 the members of the Hamas

cell, Nasr Badawi and Rumuz, met and decided to form a Hamas terror cell that would commit

shooting attacks against Israeli targets.26 (Spitzen Decl. ¶ 93) (Dkt. 54).




       25
          In Operation Protective Edge, Israel took action against terrorist infrastructures in the
Gaza Strip. The operation began on June 8, 2014 and was concluded on August 26, 2014. Thus,
the cell was founded early in September 2014.
       26
          See the indictment against Nasr Badawi in Prosecution File 1379/16, charge 16: “During
the above period (the week after Operation ‘Protective Edge’ in 2014) in Hebron ... the accused
approached Ata Abu Rumuz and spoke with him about the founding of a military cell under the
Hamas organization for the purpose of perpetrating shooting attacks against the security forces.
Ata assented to the suggestion of the accused. As part of the cell’s activity, the two planned to
perpetrate shooting attacks by means of the ‘Carlo’ submachine gun that was in the possession of
the accused, and to procure further weapons for the perpetration of military operations.” See also
the sentencing of Nasr Badawi, Judea Military Court, Case 2551/16, Military Prosecutor v. Nasr
Feisal Muhammad Badawi, November 12, 2017: Convicted April 4, 2017 of performing a service


                                                 -10-
        Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 11 of 116




        In Badawi’s statement to the police, Badawi linked the decision with the Hamas

organization’s readiness to a ceasefire with Israel, which he interpreted as a period of preparation

for a further round of fighting against Israel—a round in which he wished to participate by

organizing the cell.27 In response to Nasr’s request, Rumuz agreed to join the Hamas cell and was

one of its founders.28 According to Nasr Badawi’s statements to the police, as well as the

indictment against him, Nasr Badawi approached his father Feisal for assistance in obtaining

weapons for the cell. The father agreed, but on condition that the weapons not be obtained by his

son. The father became a member of the Hamas cell shortly after the cell’s founding; and he was

convicted, on the basis of his statement, of membership in a Hamas military cell.29 The fourth

member of the Hamas cell was Nasr Badawi’s brother Akram, who participated in carrying out the

terror attack in which Eli Borochov was wounded.30 According to Nasr Badawi, he approached his



for an unauthorized association, of membership and activity in an unauthorized association, of 12
crimes attendant to the attempt to deliberately cause death, and more.
        27
             Police File 483748/2015, the statement of Nasr Badawi to the police from February 3,
2016.
        28
          The verdict and sentence in Case 3001/16, Ata Sa’id Ya’qub Abu Rumuz—See in the
verdict for Ata Abu Rumuz from November 20, 2017: “...In summer 2014 Nasr Badawi
approached him and suggested that he take part in founding a military cell that would be associated
with the Hamas organization and whose purpose would be to perpetrate shooting attacks against
the security forces. The defendant (Rumuz) assented. (Sentencing, page 3, lines 17–20).
        29
          Case 3027/16 against Feisal Badawi, sentencing from April 4, 2017, with his conviction
for membership in an unauthorized association on the basis of the third charge in the indictment
against him: “... while doing the above, the accused was a member and operative in a military cell
under the Hamas organization, which is an unauthorized association.”
        30
          Amended indictment, in an open plea bargain, against Akram Badawi, Prosecution File
1544/16, Police File 2794/16, charge 1: “... from the start of 2015... in Hebron... the accused was
a member of a military cell under the Hamas organization which perpetrated shooting attacks
against Israel’s civilian security forces, this together with Ata Abu Rumuz and with his brother
Nasr. As part of the cell’s operations, they planned to perpetrate shooting (attacks), and to purchase


                                                -11-
        Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 12 of 116




brother Akram to recruit him to the call at the start of 2015. Nasr asked Akram to obtain a sniper

rifle for him, so that they could perpetrate a shooting and kill Israelis. Akram agreed to help and

did obtain a rifle.31 (Spitzen Decl. ¶ 94) (Dkt. 54).


        Financing of the cell’s operations
        Upon the founding of the cell by Nasr Badawi and Rumuz in September 2014, Nasr Badawi

and Rumuz discussed possible sources of funding. The first requirement that came up32 was

funding for the purchase of weapons with the declared purpose of attacking Israeli targets, or

otherwise obtaining weapons for that purpose. Rumuz suggested that they procure an M16 (a long-

barreled rifle more suitable for mid-range targets), and Nasr Badawi approached his father with a

request for funding of such a purchase. The father agreed on the condition that the purchase be

performed not by Nasr but by others. In fact, according to Nasr, no such assistance was received

from the father because the latter conditioned the granting of the assistance on the conclusion of a

land deal which did not come about. (Spitzen Decl. ¶ 95) (Dkt. 54).

        Rumuz told Nasr Badawi at the start of 2015 that he was in contact with a man from Gaza

and that he was trying to obtain a weapon or to obtain funding for the purchase of weapons from

that man. A week later, Rumuz reported that his contact asked him to burn the SIM card of the




further weapons in order to mount military action. The accused and his confederates, under the
aegis of the cell, committed shooting attacks as follows”…
        31
         Statement of Nasr Badawi to the police, from February 3, 2016, sheet 5, lines 158–164.
Akram did obtain an improvised sniper rifle that was built around the barrel of an M16. This is not
the weapon that the cell used for the terror attack in which Mr. Borochov was wounded.
        32
             Police File 483748/2015, the statement of Nasr Badawi to the police from February 3,
2016.


                                                 -12-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 13 of 116




phone he had used.33 The contact’s identity was not revealed in the material that was given for

Spitzen’s inspection (The familiar pattern of operations raises reasonable suspicion that Rumuz

was indeed in contact with a military operative of Hamas in Gaza who also advised him on caution

lest the contact be revealed).34 (Spitzen Decl. ¶ 96) (Dkt. 54).

       The fact that the cell chose a pattern of operations including primarily shooting attacks at

Israeli targets, and in isolated cases even used explosive devices of their own manufacture, along

with the fact that the cell’s members and their families traded in weapons and ammunition and

specialized in building weapons and manufacturing improvised explosive devices over the years—

those facts were the solution to the problem of funding, as weapons that the cell’s members had

procured for illegal trading were what they used. Thus, for example, the members of the cell used

four different weapons over the period of the cell’s activity, as they and their accomplices sold the

weapons they had used and replaced them with others.35 The arsenal, the ammunition, and the

explosives at the cell’s disposal, along with the skills of its members in the operation, maintenance,



       33
           Police File 483748/2015, Nasr Badawi’s statement to the police from February 3, 2016,
sheet 3, lines 85–90.
       34
           To the best of Spitzen’s knowledge, Hamas headquarters in Gaza operated more than a
few cells of the organization inside Judea and Samaria. In this regard, see for example the report
from the Meir Amit Intelligence and Terror Information Center: https://www.terrorism-
info.org.il//Data/articles/Art_20852/H_128_15_632639130.pdf/ and the following article:
https://www.ynet.co.il/articles/0,7340,L-5566246,00.html/
        A prominent example of this phenomenon is the Gaza-controlled Hamas cell in Hebron
that kidnapped and murdered the three boys from Alon Shvut on June 12, 2014. It is certainly
possible that this murder served as encouragement for the formation of the Hamas cell that injured
the plaintiff, as the terrorists of both cells resided in the city of Hebron and information about the
kidnapping attack against the boys, and about their murder, was spread and was known to all.
       35
         Police file 483748/2015, Akram Badawi’s statement to the police from September 7,
2016, sheets 4 to 6.


                                                -13-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 14 of 116




and construction of improvised weapons, made external sources of funding unnecessary in practice

and afforded the Hamas cell flexibility in wreaking terror as long as it “merely” shot with light

weapons and threw explosive devices at Israeli targets. However, because of insufficient funding,

the cell failed in its plan to expand its operations to the procurement of powerful weapons such as

RPGs and a launcher for them, or to perpetrate a kidnapping. (Spitzen Decl. ¶ 97) (Dkt. 54).


       Cell members’ connection with Hamas before their recruitment to the cell
       Four members of the cell were convicted in court of membership in Hamas: Nasr, Akram,

and Feisal Badawi, and Rumuz. Three of them were identified with Hamas years before the cell

was founded and they actively participated in activity under the organization’s aegis and in activity

supporting the Hamas organization. (Spitzen Decl. ¶ 98) (Dkt. 54).

       From Nasr Badawi’s statements to the police and the indictment that was filed against

him,36 it emerges that from 2012 onward, Nasr took part in a number of demonstrations and rallies

in support of Hamas. In addition, he travelled from Hebron to the Al-Aqsa Mosque in Jerusalem

and there too joined illegal marches of Hamas.37 The acquaintance between Nasr Badawi and

Rumuz began before the cell was founded on the basis of a common background of support for

Hamas. Nasr Badawi assisted Rumuz in preparing a rally in support of Hamas in 2014. That rally




       36
          Police File 483748/2015, Nasr Badawi’s statement to the police from February 3, 2016,
sheet 3, line 63, and the indictment against Nasr Badawi, Prosecution File 1379 and Police File
2794 – charge 10: Presence at a meeting of an unauthorized association: During Operation
Protective Edge, he participated in a Hamas meeting.
       37
           Police file 483748/2015, pp. 38–41, statement of Nasr Badawi to the police, from
January 17, 2016, sheet 7, line 199, in which he related that he was photographed with Hamas
flags in the background during his visit to Al-Aqsa. During identification of the photos that were
downloaded from his mobile phone, he said regarding the photo that was presented to him: “A
picture of me at the Al-Aqsa Mosque in Jerusalem, with Hamas flags behind me.”


                                                -14-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 15 of 116




was instigated by Rumuz, and Nasr and Akram participated in preparations for it. The rally did not

take place in the end, because it was prevented by IDF forces.38 (Spitzen Decl. ¶ 99) (Dkt. 54).

       Akram Badawi’s links with the Hamas organization and his activity in the organization

began as early as 2006. According to his statement to the police and the indictment against him39,

Akram Badawi participated in the Hamas campaign activity for the Palestinian Legislative Council

elections as a member of the polling station committee on Hamas’ behalf, and he confessed that

he had participated in campaigning and had hung Hamas flags in Hebron. In addition, he

participated in parades of support for Hamas in 2014 and assisted Rumuz in preparations for a pro-

Hamas rally. (Spitzen Decl. ¶ 100) (Dkt. 54).

       The statements of Nasr and Akram Badawi to the police, and the indictments against them

both, point to activity by Rumuz in support of Hamas before he joined the cell.40 (Spitzen Decl. ¶

101) (Dkt. 54).


       38
          Indictment against Akram Badawi, Prosecution File 1544/16, Police File 2794/16, sixth
charge: Performing a service for an unauthorized association: In 2014, during Operation
‘Protective Edge’, “In Hebron... the defendant helped organize a rally on behalf of the Hamas
organization in Hebron. As part of organizing the rally, the defendant prepared Hamas flags for
hanging in the city’s streets.” In addition, Police File 483748/2015, Nasr Badawi’s statement to
the police from February 3, 2014, in which he told of his assistance to Rumuz in organizing the
rally and of the entry into the Abu Sneina neighborhood of the IDF, which stopped the rally.
       39
          Indictment against Akram Badawi, Prosecution File 1544/16, Police File 2794/16, first
charge: Performing a service for an unauthorized association: In 2006, “In Hebron... the Defendant
was responsible for a polling station on behalf of the Hamas organization in Hebron. Furthermore,
on the day of elections the defendant hung Hamas flags across the city.” In addition, Police File
483748/2015, Akram Badawi’s statement to the police from February 7, 2016: “.... I have
supported the Hamas organization since 2006, and in 2006 I participated in Hamas activity. I was
responsible for a polling station at the elections on behalf of Hamas... and on the day of elections,
I put up Hamas flags... About a year ago, I prepared flags for a Hamas march that was organized
by Ata Abu Rumuz...”
       40
            Spitzen has not received Rumuz’ statement to the police.


                                                -15-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 16 of 116




       Examination of the past of three cell members—Nasr and Akram Badawi, and Rumuz—

indicate that even before the terror cell was founded, they engaged in “popular” activity in the

Hamas: marching in parades, hanging flags, confronting the army, helping Hamas in the 2006

elections, etc. The cell members followed a typical “path” known to us from the activity of other

Hamas cells. It starts by identifying with Hamas and taking part in demonstrations, parades, and

confrontations waged against IDF soldiers, and it continues into armed terror. (Spitzen Decl. ¶

102) (Dkt. 54).


       Activity of the Hamas cell
       One of the characteristics of an organized terror cell is intensive, lengthy terrorist activity

made possible by orderliness and planning in the cell’s administration, together with attention to

requirements and risks. (Spitzen Decl. ¶ 103) (Dkt. 54).

       Such was the administration of the Hamas cell that committed the terror attack of

November 6, 2015, in which Eli Borochov was injured. The cell was responsible for a considerable

number of shooting attacks between its founding in September 2014 and the arrest of its members

in early 2016. According to Nasr and Akram Badawi’s statements to the police, and according to

the indictments issued against the cell’s members, the cell committed at least twenty shooting

attacks against Israeli civilians and soldiers in the Hebron area. The preferred targets were Israelis

present in the vicinity of the Cave of the Patriarchs. The cell would aim from two nearby buildings:

from the home of Feisal Badawi (the father of Nasr and Akram) and from the roof of the home of

Rumuz. Further shooting attacks by the cell were aimed at IDF positions in Hebron from the roofs

of buildings and from other commanding positions. In two separate terror attacks committed on

January 3, 2016, members of the cell shot and wounded a female soldier in the courtyard of the




                                                -16-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 17 of 116




Cave of the Patriarchs and a male soldier at an IDF position in Hebron. (Spitzen Decl. ¶ 104) (Dkt.

54).

       Akram Badawi directly linked the first terror attack that he committed to the anniversary

of the founding of Hamas, and he recounted: “With the approach of the anniversary of the founding

of the Hamas honor movement, quiet descended on the place and the soldiers at the roadblock

were joking and laughing... A single gunshot from 600 meters away, and a uniformed soldier fell

to the ground…”41 (Spitzen Decl. ¶ 105) (Dkt. 54).

       The cell committed an unusual terror attack in December 2015. Nasr Badawi, together with

two others—Muhammad Abu Rumuz and Musa Taha—planned and perpetrated a multiple terror

attack that included throwing explosive devices and shooting at an IDF position. Nasr Badawi’s

plan was to throw an explosive device at the position and thus draw the soldiers out in a chase after

the throwers into the nearby neighborhood and into an ambush. That attack did not succeed because

the soldiers did not come out to pursue the throwers of the explosive device.42 (Spitzen Decl. ¶

106) (Dkt. 54).

       The multiplicity of terror attacks during the year of the cell’s existence, and their frequency,

along with the desire to raise their level and quality show the cell’s determination to attack as many



       41
           The description is provided by Akram, possibly by way of an interviewing journalist, at
this site: https://tinyurl.com/vzs4pc7p./ December 9 was the day that the first intifada broke out.
According to the Hamas narrative, it was on the same day, in 1987, that the organization’s founder
Sheikh Ahmad Yassin assembled seven leaders of the Muslim Brotherhood in the Gaza Strip and
decided to establish the Hamas organization. On December 14, the organization that they
established published its first public announcement, and that day is considered the day of Hamas’
founding. Those two dates, and the weeks surrounding them, have served as target dates for the
perpetration of terror attacks by Hamas operatives and by the terror cells of the organization.
       42
            Nasr Badawi’s indictment, Prosecution File 1379/16, charge 24.


                                                -17-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 18 of 116




Israeli targets as possible and to cause losses among Israeli civilians and soldiers.43 (Spitzen Decl.

¶ 107) (Dkt. 54).

       The cell members’ statements to the police, the indictments, and the verdicts show their

determination to kill as many Jews as possible. The verdict for Nasr and Akram Badawi dealt with

the prosecution’s request to imprison the two for life, although people were not killed in any of the

attacks. In their verdict, from November 12, 2017, the president of the military court of Judea,

Menachem Lieberman, wrote: “The defendant used lethal standard-issue weapons for the purpose

of dealing death to Jews. The defendant used a sniper rifle with a telescopic sight, a weapon which

by its nature is intended to afford maximum accuracy, and as a result, to kill. In addition, the

defendant attempted at length to commit mass murder, in a large number of attempts which

repeated themselves, as emerges from the facts of the indictment as summarized in the plea

bargain. The deeds of the defendant were committed consistently in order to bring harm to specific

sectors: soldiers, members of the security forces, and particularly Jewish civilians44...” (Spitzen

Decl. ¶108 ) (Dkt. 54).

       The degree of danger from the operations of the Hamas cell, and the degree of its members’

determination to cause injury and damage, is evident in the planning of the two terror attacks that




       43
         Nasr Badawi explained the multiple attack as follows, in his statement to the police from
January 26, 2016: The intent was to kill four to six soldiers, because by his experience, as soon as
an explosive device was thrown at that position, 4 to 6 soldiers emerged to comb the area for the
throwers. Asked why he did not fire at the position, Nasr explained that a gunshot would have
wounded one solder at most. “... I wanted to execute a high-level, quality attack and kill the
maximum number of soldiers.”
       44
          This phrasing appears in the sentencing of Nasr Badawi, Case 2551/16, hearing and
decision, clause c, from November 12, 2017, and in the sentencing of Akram Badawi, Case
3002/16, hearing and decision, clause c, from November 12, 2017.


                                                -18-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 19 of 116




it did not manage to execute. In or around April/May 2015, Rumuz contacted someone who offered

to sell an RPG anti-tank launcher to the cell together with ten compatible grenades. Feisal Badawi,

the father of Nasr and Akram, expressed readiness to fund the purchase, to the amount of fifteen

thousand Jordanian dinars (roughly twenty thousand dollars at the time). For technical reasons, the

deal was not concluded. The possession of such weaponry could have enabled a Hamas cell to

cause extremely severe harm, and the cell members who were party to the planning saw great

importance in seizing such an opportunity.45 (Spitzen Decl. ¶¶ 109, 110) (Dkt. 54).

       The cell planned an additional attack in Spring 2015. According to Nasr Badawi’s

statement to the police, Rumuz suggested kidnapping a Jew from the Etzion area in the Bethlehem

district, in order to attempt to have Palestinian prisoners released in return. Akram Badawi, who

heard of the plan, suggested hiding the kidnap victim in the family’s quarry, where he would

prepare a pit for concealing the victim. According to Nasr Badawi, the reason the attack did not

come about was that the operation required the purchase of a “legal” vehicle for the kidnapping

and there was no funding for such a purchase.46 A kidnapping attack against an Israeli for the

purpose of negotiating freedom for prisoners is very typical of a Hamas cell.47 (Spitzen Decl. ¶

111) (Dkt. 54).




       45
          Police File 483748/2015, Nasr Badawi’s statement to the police from February 3, 2015,
where Nasr recounts that his father was prepared to make every effort to procure the weapon since
he saw in its use a deed that would cause an “earthquake”, while Nasr himself saw in the RPG a
“strategic weapon that will change the regional balance.”
       46
        Regarding the planning for the kidnapping attack, see Police File 483748/2015, Nasr
Badawi’s statement to the police from February 3, 2016.
       47
           See for example the kidnapping of three boys from the Alon Shvut junction and their
murder, an event of June 12, 2014. That event was planned for the purpose of negotiating the
release of Palestinian prisoners.


                                               -19-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 20 of 116




       The tenacity described above, the planning of attacks, and the great quantity of attacks are

very typical of terror cells belonging to the operational terror wing of Hamas, and they are known

to us from analysis of Hamas cells’ operations in other attacks. (Spitzen Decl. ¶ 112) (Dkt. 54).


       Identification by Hamas of the cell members as members of the organization
       On September 28, 2016, the Israel Security Agency (ISA) exposed the arrest of the brothers

Nasr and Akram Badawi, their responsibility for the sniper attack in Hebron, and their identity as

Hamas operatives.48 A day later, official Hamas websites, forums associated with Hamas, and the

official website of the operational terrorist wing of Hamas, the Izz a-Din al-Qassam Brigades,

announced49 the arrest of the brothers Nasr and Akram Badawi.50 Rumuz’s status as a prisoner

from Hamas, included in the list of inmates from Hamas in Israeli prisons, was announced by

Hamas websites after his sentencing.51 (Spitzen Decl. ¶ 113) (Dkt. 54).

       The delay from Hamas in acknowledging the terrorist as one of the organization’s

operatives, lasting until sentencing and sometimes even longer, is a known and semi-official

practice of Hamas, intended to protect the terrorist from a more severe sentencing and from the

exposure of further recruits who have not yet been captured. (Spitzen Decl. ¶ 114) (Dkt. 54).




       48
          See the report of September 28 from the Israel Security Agency (ISA), at its official
website (Hebrew): https://www.shabak.gov.il/publications/Pages/NewItem290216.aspx/
       49
          See the item on the official website of the Izz a-Din al-Qassam Brigades: https://
www.alqassam.net/arabic/news/details/9567 and see the reports on the websites and forums
identified with Hamas regarding the arrest: https://tinyurl.com/88ychph4; and see
https://www.paldf.net/forum/showthread.php?t=1183820&page=14&styleid=15
       50
            For Akram Badawi as one of the prisoners from the organization see:
https://tinyurl.com/mhvjzycz. For Nasr Badawi as one of the prisoners from the organization, see:
https://tinyurl.com/52v6x7t3.
       51
            https://tinyurl.com/ps48z9fu; See Ex. B attached to Spitzen’s Declaration.


                                                -20-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 21 of 116




       On February 29, the Hamas-affiliated Paldf web forum tweeted on its Twitter account a

poster typical of the Hamas organization, with the words: “The Qassami brothers [that is, members

of the Hamas operational terrorist wing, the Izz a-Din al-Qassam Brigades] Nasr and Akram

Badawi, carried out a number of sniper attacks against soldiers and settlers during the Al-Aqsa

Intifada.” At the bottom of the poster, the following was written, inter alia: “The two are fighters

of the Islamic Resistance Movement (Hamas) in the city of Hebron.”52 (Spitzen Decl. ¶ 115) (Dkt.

54).

       From reading the official websites of Hamas and of its operational terrorist wing the Izz a-

Din al-Qassam Brigades, a picture emerges that shows a clear public embrace of the organization’s

responsibility for the attacks that the cell perpetrated, as well as identifying the perpetrators as

Hamas operatives. The fact that all three central members of the cell appear on the list of prisoners

from the organization as published on the Hamas and Izz al-Din al-Qassam Brigades websites

confirms their organizational affiliation and the acknowledgement that the attacks perpetrated by

the cell, including the attack in which Eli Borochov was wounded, were indeed perpetrated by a

cell of the Hamas organization, on its behalf, and by its authority. (Spitzen Decl. ¶ 116) (Dkt. 54).

       In sum, the shooting attack on November 6, 2015 in which Eli Borochov was wounded

was a terror attack planned and executed by members of a Hamas cell as part of the intensive and

planned-out terror activity of that cell, a cell founded in September 2014 and active until the arrest

of its members by security forces in Israel in January 2016. (Spitzen Decl. ¶¶ 117, 118) (Dkt. 54).




       52
            https://twitter.com/paldf/status/704359544261107713


                                                -21-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 22 of 116




       2.      Bus Terrorist Attack
       On December 14, 2015, the 28th anniversary of the founding of Hamas,53 terrorist Abd al-

Muhsin Shaher Hasouna rammed fourteen people who were waiting at a bus station near the main

western entrance to the city of Jerusalem, near the Bridge of Strings. The terrorist was killed by a

passerby who noticed the attack and who, with his personal weapon, managed to shoot the

terrorist.54 In the car, near the terrorist, a green-painted axe55 was found which the terrorist had

prepared for the purpose of a multiphase attack: first vehicular ramming, and then alighting from

the vehicle and trying to kill and injure passersby with the axe. 56 The terrorist’s intention to use



       53
           According to its own account, Hamas was founded by Sheikh Ahmad Yassin in Gaza on
December 14, 1987. The anniversary was chosen, apparently not at random but for symbolism’s
sake, for the terror attack, thus serving to indicate that the terrorist was a Hamas operative. Over
the years, Hamas has intentionally perpetrated a number of terror attacks on this same date—for
example the stabbing attack in Jaffa on December 14, 1990, and the attack with two car bombs in
Gaza on December 14, 1993.
       54
          See the testimony of the passerby who killed the terrorist (Mr. Bernstein) in the terror
attack’s police file of incident details, 539423/2015 pp. 17-18.
       55
          A photograph taken of the axe by the Israel Police appeared on the Arabic-language news
website “Shouf” on December 14, 2015, under the headline “14 Wounded in Vehicular Attack (in
the original, “Operation”) by Abd al-Muhsin Hasouna”: www.shof.co.il/?mod=articles&ID
=20056./ Each of the Palestinian terror organizations is associated with a color—black for Islamic
Jihad, red for the Popular Front for the Liberation of Palestine, etc. The color green—mentioned
in the Quran (Surat al-Insan, verse 21) as the color of the Muslims’ clothes in the Paradise—was
used by ancient Islamic rulers and is associated today with Hamas. The flag of Hamas is green,
and Hamas operatives’ headbands are green. As will be shown later, the terrorist took care to attach
symbols of Hamas to the terror attack.
       56
          Multiphase terror attacks, with a vehicular ramming followed by exit from the vehicle
and an attempt to attack people using a non-firearm weapon, characterized the wave of terror that
beset Israel in 2014–2015, and they continued into the recent period. For example, on October 13,
2015 (roughly two months before the subject attack), terrorist Alaa Abu Jamal, from Jabel al-
Mukabbar in Jerusalem, perpetrated such an attack killing one man and injuring others; on
December 6 (a few days before the attack discussed in this Expert Opinion) a ramming and


                                                -22-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 23 of 116




this axe in order to complete his attack can be understood from the descriptions of eyewitnesses,

who reported that the terrorist was found killed in the driver’s compartment with his hand extended

toward the axe.57 The man who shot the terrorist testified that the terrorist tried to exit the vehicle.

Apparently, he did so in order to complete the attack as he had planned. (Spitzen Decl. ¶¶ 119,

120) (Dkt. 54).

       From the attack’s investigation by the security forces, it emerges that the terrorist, Abd al-

Muhsin Shaher Abd al-Muhsin Hasouna from the Al-Husseini clan was a resident of the Beit

Hanina58 neighborhood of Jerusalem but was living in Hebron before the terror attack. 59 From

Hebron, he apparently reached Jerusalem for the attack,60 in a vehicle with Israeli license plates,




stabbing attack was perpetrated by a Jerusalem resident in which a number of people were
wounded; and attacks with ramming and stabbing were also perpetrated at Gush Etzion Junction
on November 17, 2017, and at Kochav Yaakov on January 25, 2017.
       57
           See the report by police officer Oz Refael, who arrived on the scene of the incident
together with his colleagues. They discerned a “man who was sitting inside the vehicle, in the
driver’s seat, with his face lowered toward the adjacent seat and his hand stretched out toward an
axe…”—the police file of terror attack incident details, 539423/2015, p. 16.
       58
            The terrorist’s personal details have been taken in part from the form, in the above police
file, for the cadaver’s transfer to the National Center of Forensic Medicine: Abd al-Muhsin Shaher
Hasouna, citizen of Israel, pp. 1–2. Note also that his name appears as number 122 in a list naming
the terrorists who committed attacks during the wave of Palestinian terror, headed “Detailed study
of the Al-Quds Intifada martyrs,” on the PALDF online forum (which is identified with Hamas).
www.paldf.net/forum/showthread.php?t=1191506./
       59
           It appears that the family’s life was in fact based in Hebron, since the mourning tent for
the terrorist was set up there.
       60
          The Walla news site: “The terrorist left Hebron for the vehicular attack in Jerusalem,”
Yossi Eli and Moshe Steinmetz, December 15, 2015, https://news.walla.co.il/item/2915680/, as
well as the following: News of terrorism and the Israeli-Palestinian conflict (December 9- 15
2015), Intelligence and Terrorism Information Center at the Israel Intelligence Heritage and
Commemoration Center, December 15, 2015: www.terrorism-info.org.il/en/20923//


                                                 -23-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 24 of 116




driving from the city’s southern entrance and crossing the city from south to north (which he could

do relatively easily, being a resident of Jerusalem and bearer of a blue Israeli ID card driving in an

Israeli-licensed vehicle).61 Id. at ¶ 121.

        The terrorist reached the destination he had chosen, a central Jerusalem spot crowded with

people and particularly so during rush hour. He found a bus stop where many people were waiting,

then accelerated, and sped with force onto the waiting area, injuring the passengers who were

waiting for public transportation (including a baby in a carriage, who was severely injured in this

attack). From testimony of the passengers at the station, it emerges that the attack occurred very

quickly and that they realized what had happened only after the attack was carried out. Traffic

examiners from the Israel Police found that the road showed no signs of braking by the vehicle,62

indicating that this was a preplanned attack intended to hit as many people as possible and to cause

death and injury to as many chance victims as possible by running them over. (Spitzen Decl. ¶

122) (Dkt. 54).


        Preparing the attack
        The terrorist’s behavior and statements before the attack, indicate prior planning for the

perpetration of a terror attack, in which he believed, he would be killed as a shahid [a shahid is a

man, who dies for the sake of Allah]. The terrorist’s preparations for the attack and his suggestive

statements, described principally in accounts by the terrorist’s mother to various news media, were


        61
           At the entrances to Jerusalem, because of wariness regarding possible terror attacks,
there is a relatively strict security check of Palestinian people and vehicles wishing to enter the
territory of the State of Israel. The terrorist’s smooth entry into Israeli territory, and his
unhampered movement inside Jerusalem, were apparently made possible by the Israeli documents
identifying him and his vehicle.
        62
         The traffic examiner’s report in the police file of incident details for the attack,
539423/2015, pp. 11–14.


                                                -24-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 25 of 116




of an Islamic religious character carrying the doctrine of Islamist terrorist organizations such as

Hamas. (Spitzen Decl. ¶ 123) (Dkt. 54).

       Shortly before the terror attack, the terrorist hinted by word and deed, per his mother,63 of

his intention to carry out a suicide attack. The day before the attack he spoke64 of his desire to

attain paradise; and on the day of the attack, before leaving, he visited the mosque where he prayed,

and there he distributed candies and indicated that he did so to celebrate his “marriage

engagement.” Death in the cause of religion is considered a marriage engagement according to

terrorists from the fundamentalist Islamic organizations (Hamas, Islamic Jihad, et al.), since they

believe that black-eyed girls are waiting in Paradise to marry the pious shahid.65 The distribution

of candies and the announcement of an engagement before the attack have characterized other

terrorist attackers as well. The mother further recounted that a number of days before the attack,

he told her that he dreamt he was meeting his grandfather, his grandmother, and other people who

had already passed on.66 Another clear hint of the terrorist’s intent to commit a terror attack, and

to die doing so, is in the terrorist’s words to his mother. The night before the attack, he told her



       63
          Quoted in a September 8, 2016, article on the Maan news agency’s website, which
reported the terrorist’s funeral in Jerusalem: https://www.maannews.net/Content.aspx?id=866077/
       64
            On the Safa website, an article from February 1, 2016: https://tinyurl.com/uzd383t6.
       65
          The Quran teaches that upon his arrival in Paradise, the Muslim believer will marry
black-eyed women who have awaited him (Surat ad-Dukhan, verse 54). Thus, the terrorist
intending to die as a shahid plans in advance for his wedding in the afterlife and celebrates the
prelude—that is, the engagement—before setting off for the attack. That belief, based on the
importance of the shahid’s deed as witnessing to the existence and the oneness of Allah, is very
widespread among Muslims in general and among perpetrators of terror attacks in particular.
       66
           In this connection, a belief exists that a person who ascends to Paradise will meet his
relatives there. Thus, for example the terrorist Muhammed al-Harub, also a Hamas operative, who
perpetrated the attack at Gush Etzion Junction on November 19, 2015, wrote in the will he left that
he hoped to meet his relatives in Paradise.


                                                -25-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 26 of 116




that he intended to intercede for her into Paradise.67 The choice of a symbolically significant date

for the attack—December 14, 2015, being the 28th anniversary of the founding of Hamas—also

indicates prior planning of the attack. (Spitzen Decl. ¶¶ 124, 125) (Dkt. 54).

       In the police file for the terror attack, testimonies from the interrogation of passersby and

policemen indicate prior planning of the attack’s logistics. An axe, painted green (a color

associated with Hamas), was found in the terrorist’s vehicle and apparently the terrorist intended

to use that axe for killing and wounding as many passersby as he could, after he perpetrated the

ramming. On the website describing the attack, a comparison to a similar scenario, involving

another terrorist, is drawn. In the event, Hasouna was shot and killed before he managed to

complete his malevolent plan. (Spitzen Decl. ¶ 126) (Dkt. 54).

       Analysis of the terrorist’s words and deeds as the attack impended, and of his logistical

preparations and choice of a symbolic date for committing the attack, show prior, considered

planning of this terror attack. (Spitzen Decl. ¶ 127) (Dkt. 54).


       The connection to Hamas
       On the morning of December 15, 2015, the day after the attack, Hamas lauded it with an

article glorifying and praising the terrorist’s deed of heroism but it did not explicitly note his




       67
          https://www.maannews.net/Content.aspx?id=866077/. According to Muslim belief, a
martyr can recommend the entry of seventy family members into Paradise. This belief is widely
expressed in the wills of many suicide terrorists and, after their death, in the words of relatives. It
is based on a saying attributed to Prophet Muhammad: “The intercession of a martyr will be
accepted for seventy members of his family.” https://sunnah.com/abudawud/15/ “How the Advent
of Suicide Attacks Put Hamas on the Map and Re-branded Islam”, an interview with Prof. Meir
Hatina, the head of the Department of Islamic and Middle Eastern Studies, Hebrew University of
Jerusalem. https://www.haaretz.com/israel-news/.premium-how-the-advent-of-suicide-attacks-
put-hamas-on-the-map-1.5423684/


                                                 -26-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 27 of 116




organizational affiliation.68 This Hamas publication termed the attack’s victims “settlers.”69 The

same day, a Hamas online forum (PALDF) published a poster declaring Hasouna, a son of the

Hamas movement, which is to say a Hamas operative.70 A day earlier, the same forum reported on

the terror attack, with details about the terrorist but without claiming responsibility.71 This

behavior—postponing the claim of responsibility until details relating to the terror attack became

clear, while taking time to examine whether a claim of responsibility might not harm the interests

of the organization, the terrorist, or his relatives—typifies the organizational behavior of Hamas




       68
            The article appeared on the Hamas website that serves to display the organization’s
official releases: https://tinyurl.com/4heuebjr.
       69
            Hamas, which supported the terror attack, termed the civilians injured in it “settlers.”
This term generally refers to Jewish Israelis who live in the West Bank. The application of the
term to residents of the State of Israel proper is intended to detract from the legitimacy of those
Israeli citizens and, in practice, from the State of Israel’s right to exist. Hamas extends the term to
include those residing anywhere in the State of Israel— in this case, in western Jerusalem— and
thus it incites harm to all Israeli citizens irrespective of where they reside. News of terrorism and
the Israeli-Palestinian conflict (December 9–15, 2015), Intelligence and Terrorism Information
Center at the Israel Intelligence Heritage and Commemoration Center, December 15, 2015:
www.terrorism-info.org.il//Data/articles/Art_20923/E_226_15_341310105.pdf/
       70
          See Facebook page of PALDF, mentioned in “News of Terrorism and the Israeli-
Palestinian Conflict December 9 - 15, 2015”, The Meir Amit Intelligence and Terrorism
Information    Center:   http://www.terrorism-info.org.il//Data/articles/Art_20923/E_226_15_
341310105.pdf/
        Other media, unconnected to Hamas (the Voice of Israel website and Times of Israel
website) reported that Hamas announced that the terrorist was one of its operatives.
https://web.archive.org/web/20151216143954/http://www.iba.org.il/bet/?entity=1133975&type=
1; https://tinyurl.com/rrfc8w2
       71
            http://www.terrorism-info.org.il//Data/articles/Art_20923/E_226_15_341310105.pdf


                                                 -27-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 28 of 116




with respect to claiming responsibility for terror attacks, especially during the waves of terror

attacks that have beset Israel.72 (Spitzen Decl. ¶ 128) (Dkt. 54).

       Hamas in the Hebron area also called the terrorist, in a poster displayed publicly, a “shahid

of the Hamas movement,” which is to say he was an operative of Hamas who was carrying out an

operation on the organization’s behalf when killed.73 The Hamas radio station Al-Aqsa Voice

noted74 in a poster published on its website on December 16, 2015, the link between the terrorist’s

Hamas affiliation and the December 14 date of the terror attack (the anniversary of the founding

of Hamas). In this poster, the terrorist Abd al-Muhsin Hasouna is termed shahid al-Intilaqa, Arabic

for “Shahid of the day of founding” or “Shahid of the bursting (of Hamas) into the air of the world.”

The poster thus indicates the symbolism in selecting the founding date of Hamas as the date for

the terror attack.75 This poster shows a picture of the terrorist with a Palestinian flag and a green

Hamas flag above him. The same site also refers to the Shahid Hasouna as “one of the sons of the

Islamic resistance movement Hamas, whose heroic operation, carried out on the 28th anniversary

of the founding of the resistance movement, has ensured the continuation of the tradition of

resistance, and of actions that the movement has adopted since its founding.” The organization to



       72
          Regarding the Hamas policy on claiming responsibility, see the general chapter
discussing that topic.
       73
           A tweet from          the   PALDF      forum    of   Hamas:     https://twitter.com/paldf/
status/676529360023736322/
       74
           Hamas’s radio station, Al-Aqsa Voice, published the poster on its website in
commemoration of the 28th anniversary of its founding. A copy of the poster’s image is attached
to Spitzen’s Declaration as Ex. C.
       75
         Regarding December 14, 1987, as the day Hamas was founded, see for example the
following sites, which are known to be Hamas sites: https://www.paldf.net/forum/
showthread.php?t=924163/; https://tinyurl.com/ysj3755e. Those sites describe the day of the
founding of Hamas in the same terminology as mentioned above.


                                                -28-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 29 of 116




which the shahid belongs “conveyed the message of the resistance and of the Hamas movement

on the anniversary of its founding, according to which the response in the face of the occupation’s

crimes will continue as long as Palestinian land is occupied.” (Spitzen Decl. ¶¶ 129, 130) (Dkt.

54).

       The presence of the green-painted axe alongside the terrorist, which he intended as the

murder weapon, is evidence of his organizational affiliation to Hamas insofar as the color green is

a prominent Hamas symbol, and further strengthens the identification of the terrorist as someone

operating on behalf of Hamas. (Spitzen Decl. ¶ 131) (Dkt. 54).

       In conclusion, Yoav and Rotem Golan were injured in a Hamas terror attack on December

14, 2015 committed by Abd al-Muhsin Hasouna. (Spitzen Decl. ¶¶ 132, 133) (Dkt. 54).


       Hamas General Background
       Hamas was founded in Gaza in December 1987, around the time when the violent events

known as the ‘First Intifada’ broke out. The founders of Hamas were Sheikh Ahmad Yassin, who

headed the Muslim Brotherhood in the Gaza Strip, and six other members of that organization. 76

(Spitzen Decl. ¶ 19) (Dkt. 54).

       The name “Hamas” is an Arabic acronym for “The Islamic Resistance Movement”

(Ḥarakat al-Muqāwamah al-Islāmiyyah). As a word, “Hamas” in Arabic means zeal (as in battle)

or heroism. (Spitzen Decl. ¶ 19) (Dkt. 54).




       76
          The Muslim Brotherhood is a fundamentalist Islamist organization founded in Egypt in
1928 by Hassan al-Banna. The organization hoped to reconstitute Muslim society in the spirit of
ancient Islam and eventually to establish a large Islamic state that would expand Muslim rule into
the rest of the world through jihad (holy war). The Muslim Brotherhood’s extremist Islamic
ideology, along with its physical civil and religious infrastructure, served as the basis for the
founding of Hamas in December 1987.


                                               -29-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 30 of 116




        On August 18, 1988, Hamas published its charter, which defines the organization’s goals

and its ideological identity. In this charter, the organization stated that it saw itself as a branch of

the “Muslim Brotherhood” in Palestine. The implementation of the Hamas Charter would mean

establishing a fundamentalist Islamic state on the ruins of the State of Israel. In the organization’s

view, Israel has no right to exist and would inevitably disappear. As soon as Hamas was founded,

the organization commenced a campaign of armed terror in pursuit of that goal. (Spitzen Decl. ¶

20) (Dkt. 54).

        Hamas has maintained that stance throughout its history, and its leaders would frequently

repeat their goal and ambition to eliminate Israel. For example:

        • In December 2012, Hamas leader Khaled Mash’al, during his visit in the Gaza
        Strip, stated the following: “…Palestine—from the [Jordan] River to the
        [Mediterranean] Sea, from its north to its south, is our land, our right, and our
        homeland. There will be no relinquishing and no forsaking even an inch or small
        part of it… Palestine was, continues to be, and will remain Arab and Islamic”. “The
        true statesman is born from the womb of the rifle and the missile.” And he added:
        “Oh Palestinian statesmen, oh Arab and Muslim statesmen, learn your lesson from
        Gaza. Anyone who wishes to take the path of diplomacy must take a missile along
        with him.”77
        • Many senior officials of the Hamas movement who attended the rallies held on
        December 14, 2014 to mark the 27th anniversary of the founding of Hamas,
        reiterated that Hamas would never recognize the Zionist entity nor a Palestinian
        State within the 1967 borders and called for the continuation of jihad and resistance
        until Palestine is liberated in its entirety, from the river to the sea.78
        • Mahmoud a-Zahar, a senior Hamas official in the Gaza Strip, said in May 2017
        that not an inch should be conceded from the land of Palestine and its holy places.




        77
        See the video on the MEMRI website: https://www.memri.org/tv/hamas-leader-khaled-
mashal-we-will-not-relinquish-inch-palestine-river-sea .
        78
         https://www.memri.org/reports/hamas-senior-officials-movements-27th-anniversary-
celebrations-we-will-not-recognize-zionist


                                                 -30-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 31 of 116




       According to him, it is compulsory to defend the holy places and to continue efforts
       toward complete liberation [of Palestine].79
(Spitzen Decl. ¶¶ 20-24) (Dkt. 54).

       Hamas is a terrorist organization that combines terror activity with political ideology and

with wide-ranging social activity. Their goal is to dominate Palestinian society, manage it, and

lead it according to the objectives that Hamas has embraced. (Spitzen Decl. ¶ 25) (Dkt. 54).

       Today Hamas is the largest and most significant Islamist organization on the Palestinian

scene. Since its earliest activity, the organization has seen itself as competing against the PLO for

leadership (the PLO is the umbrella organization for the Palestinian factions, but Hamas is not a

member of it) and against the Fatah organization in the Palestinian arena, as well as providing an

Islamic sociopolitical alternative to those secular elements. (Spitzen Decl. ¶ 26) (Dkt. 54).

       As early as the 1990’s, Hamas was devoting a special effort to take over the Palestinian

arena. Hamas especially, campaigned in elections within various sectors of Palestinian society. At

the universities, the effort was directed at taking over the student councils, and Hamas succeeded

in most of the West Bank and Gaza universities. For that purpose, it established its student

organization, the “Islamic Bloc” (Al-Kutla al-Islamiya). That body served to recruit many students

to the ranks of Hamas for the execution of terror attacks in the organization’s name. (Spitzen Decl.

¶ 27). (Dkt. 54).

       In its quest to dominate the Palestinian arena, Hamas also prioritized taking over trade

unions, commercial organizations, and the bureaucracies that control Palestinian communications

institutions (such as the Palestinian Journalists’ Syndicate). Later, after consolidating its control

over those targets, the organization increased its efforts, and in the 2000’s it similarly took over




       79
            http://www.alquds.com/articles/1494758400814122900/


                                                -31-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 32 of 116




many municipalities in the West Bank and the Gaza Strip. In 2006, Hamas won the general

Palestinian Authority elections, attaining a parliamentary majority, and in 2007 it seized power in

a violent coup in the Gaza Strip. (Spitzen Decl. ¶ 28) (Dkt. 54).

        Another avenue by which Hamas has attained dominance over Palestinian society is the

formation of a broad infrastructure of civil institutions and charitable bodies to aid the public on

the one hand, and on the other hand to strengthen the hold of Hamas over the population and to

cast a broader net for potential activists, to be recruited to its ranks. This institutional network also

helps the organization raise money for its activities, including terror attacks, above and beyond

enhancing its standing in Palestinian public opinion. (Spitzen Decl. ¶ 29) (Dkt. 54).

        In order to succeed in that task, Hamas has labored to create an image of reliability,

honesty, and attentiveness to public sentiment on the part of the organization and of its leaders. It

has zealously cultivated that image over the years, emphasizing the distinction between Hamas

and its leaders on the one hand, and on the other hand the image that the PLO and Fatah have

acquired power through their leaders’ corruption, their unreliability, and their deplorable character

which is unresponsive to public sentiment. (Spitzen Decl. ¶ 30) (Dkt. 54).

        Hamas did indeed instill the image it desired for itself into the Palestinian public

consciousness, and that image contributed to Hamas’ success on the way to domination of the

governing bodies and the society under the Palestinian Authority. (Spitzen Decl. ¶ 31) (Dkt. 54).

        In the early 1990’s as Hamas broadened its sociopolitical influence over Palestinian

society, it also established its operational terror wing, the Izz a-Din al-Qassam Brigades in two

phases; In early 1990, as well as during the second half of 1991 in the Gaza Strip and then in a

second stage, toward summer of 1992, in the West Bank. The Izz a-Din al-Qassam Brigades are

responsible for many terror attacks and murders, for injuries to thousands of civilians, and for




                                                  -32-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 33 of 116




destruction and ruin in many and varied forms such as suicide bombings, car bombs, explosive

devices, shooting from ambush, high-angle fire, and other tactics such as knifing, ramming with

vehicles, and petrol bombing. (Spitzen Decl. ¶ 32) (Dkt. 54).

       Since its inception, the operational terror wing has always, answered to the Hamas

leadership, with its terror activity over the years instigated and directed by the organization’s

leadership. (Spitzen Decl. ¶ 33) (Dkt. 54).

       During its years of existence, Hamas has been supported by Syria and Iran, which furnished

a safe location for its leadership, training camps, military knowhow, and weaponry of various

kinds, as well as public-relations backing with ideological support.80 (Spitzen Decl. ¶ 34) (Dkt.

54).

       In September 2017, the leader of Hamas in the Gaza Strip, Yahya Sinwar, called journalists

to his office and told them that Hamas’s relations with Iran were “better than good” and improving

further. Iran, according to him, is the top supporter of the military wing (the Izz a-Din al-Qassam

Brigades) in terms of money and weapons.81 (Spitzen Decl. ¶ 35) (Dkt. 54).

       Hamas was classified as a Specially Designated Terrorist organization (SDT) by the U.S.

Treasury as long ago as 1995, and in 1997 it was classified as a Foreign Terrorist Organization

(FTO) by the U.S. State Department.82 (Spitzen Decl. ¶ 36) (Dkt. 54).




       80
            Abu Ubaida, Hamas’s spokesman, thanked Iran in December 2014, for having helped
Hamas by supplying money, weapons, and missiles to establish the Al-Qassam army, including
the army’s many advanced units. http://bit.ly/2AFCf7Q./ See also: http://www.haaretz.com/israel-
news/.premium-1.632943/
       81
            https://www.amad.ps/ar/?Action=Details&ID=189079/
       82
                                 https://www.treasury.gov/resource-center/sanctions/SDN-List/
Documents/sdnew95.txt/; https://www.state.gov/j/ct/rls/other/des/123085.htm/


                                               -33-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 34 of 116




       The Israeli government declared Hamas a terrorist organization in June 1989.83 (Spitzen

Decl. ¶ 37) (Dkt. 54).


       The Hamas policy of claiming responsibility for attacks
       Hamas has pursued over the years, and continues to pursue, a calculated and intentional

policy of claiming responsibility for its terror attacks. This policy is based on a number of guiding

principles that can be understood from the organization’s record of announcements over the years

based on their timing, reliability, and explicit public statements of various senior Hamas officials

revealing, from time to time, a glimpse of the Hamas policy regarding claims of responsibility for

attacks. (Spitzen Decl. ¶ 38) (Dkt. 54).

       One of the fundamental principles guiding Hamas in its policy of claiming responsibility

for attacks is to maintain the organization’s credibility, which as noted above is a prime asset of

the organization. (Spitzen Decl. ¶ 39) (Dkt. 54).

       In order to understand the care and caution that Hamas exercises in claiming responsibility

for attacks, it is important to consider that in the West Bank and the Gaza Strip, the Palestinian

society lives and functions in social frameworks where the proximity between people is intimate

and their ability to keep secrets, certainly over the long term, is limited. Neighbors know one

another. Living within a nuclear family, an extended family (or hamulah), and a village or urban

neighborhood, one has little opportunity to conceal political views or affiliation to organizations

or social groups. (Spitzen Decl. ¶ 40) (Dkt. 54).

       The phenomenon is particularly obvious when someone is killed in the course of an attack

or is arrested for terrorist activity. Generally, when the terrorist’s identity becomes known, so does



       83
            http://www.mod.gov.il/Defence-and-Security/Fighting_terrorism/Pages/default.aspx.



                                                -34-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 35 of 116




the terrorist’s organizational affiliation and, therefore inevitably, the organization’s responsibility

for the attack committed. (Spitzen Decl. ¶ 41) (Dkt. 54).

       If a claim of responsibility is false, it is exposed rather quickly and the long-term damage

to the organization’s reputation may be severe, involving a cost that the organization would rather

not pay in the political and public spheres. (Spitzen Decl. ¶ 42) (Dkt. 54).

       This social reality requires the Palestinian terror organizations, including Hamas first and

foremost because it greatly values its credibility, to refrain from claiming “credit” for attacks and

terror operations for which the organization is not responsible. At the same time, Hamas

nonetheless has made, and makes, a practice of praising operatives from other organizations when

they mount attacks that suit its ideology. (Spitzen Decl. ¶ 43) (Dkt. 54).

       During the period relevant to this terrorist attack, Hamas regularly used a number of

methods for claiming responsibility after attacks:

            •   Spokesmen for Hamas and for the Izz a-Din al-Qassam Brigades published
                announcements in the media;

            •   Posters from Hamas and the Izz a-Din al-Qassam Brigades were distributed
                throughout the territories and on websites;84

            •   Names of terrorists who were killed while mounting attacks, or who were arrested
                afterward, were at times (but not always) posted on the Hamas and “Brigades”
                websites;

            •   Various symbols and other Hamas characteristics were attached to the homes of the
                terrorists and displayed during their funerals.

(Spitzen Decl. ¶ 44) (Dkt. 54).




       84
          A number of examples of posters distributed by Hamas saluting terrorist attackers can be
seen in a survey published by the Meir Amit Intelligence and Terrorism Information Center in Tel
Aviv: http://bit.ly/2jovNya/


                                                 -35-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 36 of 116




       For announcing a terrorist’s organizational affiliation during the wave of terror that began

in 2014, the phrasing Hamas adopted was “the son of the movement” or “the Qassami martyr”

(that is, one belonging to the Izz a-Din al-Qassam Brigades). In this way Hamas distinguished the

terrorist from others whose deeds found favor with Hamas but who did not belong to the

organization. (Spitzen Decl. ¶ 45) (Dkt. 54).

       To strengthen the principle of maintaining credibility, Hamas added further rules regarding

claims of responsibility. These rules deal mainly with the timing of the actual announcements that

claim responsibility, claims that sometimes are delayed for months or even for long years. (Spitzen

Decl. ¶ 46) (Dkt. 54).

       A press conference in the Gaza Strip on December 25, 2010, is an example that exposed a

glimpse of the principles guiding the organization’s timing for announcing a claim of responsibility

for a terror attack mounted by its activists.85 The man known as Abu Ubaida, who is considered

the official spokesman of the Izz a-Din al-Qassam Brigades, spoke to the press. In the name of the

organization, he belatedly took responsibility for the attack mounted at the Merkaz HaRav Yeshiva

in Jerusalem some two years before.86 (Spitzen Decl. ¶ 47) (Dkt. 54).

       Abu Ubaida explained the Hamas policy for belatedly claiming responsibility. He said that

during the years that the “Brigades” have been active against the occupation they have at many

times employed a policy of postponing the claim of responsibility for attacks and he cited these

reasons: The security conditions with respect to the security of fighters and of operations; the



       85
          A spokesman for the Izz a-Din al-Qassam Brigades held a press conference in Gaza, and
there he spoke his piece at length. The video shows the press conference: https://tinyurl.com/
3r9xwdkk; https://tinyurl.com/9baprspk.
       86
           The Merkaz HaRav Yeshiva in Jerusalem was attacked on March 6, 2008. The Hamas
terrorist, who perpetrated it killed eight people and injured nine more.


                                                -36-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 37 of 116




protection of those who carried out attacks and who are currently jailed prior to sentencing; and

other reasons connected to the continuing campaign of Jihad (holy war). In the future, according

to him, the Brigades will refrain from announcing information about their attacks before the time

is ripe, and on occasion that may mean months or years. (Spitzen Decl. ¶ 48) (Dkt. 54).

       The Hamas record of claiming responsibility for attacks includes further examples of

refraining from an official claim of responsibility in order not to harm Hamas operatives, especially

those who have yet to stand trial. (Spitzen Decl. ¶ 49) (Dkt. 54).

       In sum, Hamas, more than other terror organizations, refrains from claiming responsibility

for attacks that were not mounted by its activists. Hamas carefully cultivates the image of a reliable

organization. They see their image as it appears to the Palestinian public as a primary asset and

zealously protect it. Moreover, the unique structure of Palestinian society in the Gaza Strip and the

West Bank makes, in the long term, the attribution of an attack to a body that did not commit it

impossible, the moment a terrorist’s identity is revealed, the Palestinian public in the territories

know of the terrorist’s exact organizational affiliation. (Spitzen Decl. ¶ 50) (Dkt. 54).

       Since its inception, Hamas has always preferred long-term credibility over some brief

moments of glory from false attribution of attacks. However, when Hamas finds it appropriate or

beneficial to take credit for attacks that its people performed, it does not refrain from doing so.

(Spitzen Decl. ¶ 51) (Dkt. 54).

       When it weighs claiming responsibility for attacks, Hamas prefers to protect the operational

security of its activists and the details regarding its various methods of operation, even at the price

of years of concealing its responsibility for attacks. (Spitzen Decl. ¶ 51) (Dkt. 54).




                                                 -37-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 38 of 116




        The 2015–16 wave of Palestinian terrorism in Israel and Judea and Samaria
        Starting in September 2015, Israel, Judea & Samaria were inundated by a wave of terror

that lasted until at least the end of 2016. (Spitzen Decl. ¶ 52) (Dkt. 54).

        In October 2015, the number and intensity of terror attacks increased significantly against

the background of growing incitement from Islamist, elements mainly Hamas and the Islamic

Movement in Israel. They accused Israel of offenses related to changing the status quo on the

Temple Mount, including harming the mosques on the mount, permitting Jewish prayer there and

having a long-term Israeli goal of destroying the Al-Aqsa Mosque and building a Jewish Temple

in its place. Islamic religious emotions were similarly enflamed a year earlier as well in 2014. The

sharp rise in the number of fatalities was recorded late in 2015 as a result of an escalation of attacks

in October.87 (Spitzen Decl. ¶ 53) (Dkt. 54).

        The Jewish high holidays, which are celebrated in September and October, bring an

increased presence of Jews in the Temple Mount area. Islamic elements, with Hamas in the lead,

exploit this presence in order to stir up emotions and incite attacks with the cry “Al-Aqsa is in

danger!” Such accusations gave a religious motivation to the wave of terror that followed, with

the objective to imbue the Palestinian-Israeli conflict with a religious character alongside its

nationalist character; an objective that is wholly consistent with the Islamist ideology of Hamas

and of Palestinian Islamic Jihad. (Spitzen Decl. ¶ 54) (Dkt. 54).




        87
          More figures about the 2015 attacks may be found in the annual Israel Security Agency
survey from that time (Hebrew): https://www.shabak.gov.il/publications/Pages/study/
ReportY2015.aspx. According to a recent publication of the Israeli Ministry of Foreign Affairs
about the wave of terror, 64 vehicular attacks were perpetrated since the wave started: “Wave of
Terror 2015 - 2018”, 18 March 2018, Israel Ministry of Foreign Affairs. http://mfa.gov.il/
MFA/ForeignPolicy/Terrorism/Palestinian/Pages/Wave-of-terror-October-2015.aspx./


                                                 -38-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 39 of 116




       In January 2017, for example, after a vehicular attack in Jerusalem, Hamas spokesman

Fawzi Barhoum encouraged further terror as he declared that “The noble operation (meaning the

attack) was in defense of the holy sites, and particularly of the Al-Aqsa Mosque.” He said that

Hamas praises the operation. The operation, he declared, shows that the Al-Quds Intifada is

continuing, and that Israel’s violent aggressive actions will not break the Palestinian will to

continue the “resistance.”88 (Spitzen Decl. ¶ 55) (Dkt. 54).

       Hamas websites and other websites identified with the organization presented articles,

interviews, and remarks inciting the continued perpetration of attacks. (Spitzen Decl. ¶ 56) (Dkt.

54).

       A summary of attacks from 2015 was distributed on Paldf.net, the Hamas website. It

pointed to a sharp increase in the number of stabbing, vehicular, and shooting attacks from October

through December of that year. The terms used to describe the attacks were favorable and

supportive of the wave of attacks, noting for example:

             • attacks that successfully wounded or killed a Zionist; the effectiveness of attacks being
             measured in terms of fatalities on each side;
             • the term kill is relevant to a killed Zionist whereas a Palestinian who is killed is termed
             shahid (martyr);
             • attacks being called operations; and the terrorists committing them being called
             mustash’hidun (“those who died in sanctification of Allah’s name”); and there is,
             obviously, the heading of the document: “Palestine’s Harvest of 2015.”


(Spitzen Decl. ¶ 57) (Dkt. 54).

       All of those statements convey the clear message that Hamas supports and encourages

attacks.89 Senior Hamas leaders made a practice of publicly inciting the Palestinian population to


       88
            Safa press agency, affiliated with Hamas (January 8, 2017). http://bit.ly/2hwLQcI./
       89
            https://www.paldf.net/files/2015/hasad/files/assets/basic-html/index.html#1


                                                   -39-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 40 of 116




mount attacks in the form of stabbings, vehicular ramming attacks,90 and even gunfire to the extent

that the attackers were able. In fact, in February 2016, the leader of Hamas at the time, Khaled

Mash’al, encouraged the wave of terror attacks, characterizing them as “heroic operations of the

young men and women of the Intifada.”91 (Spitzen Decl. ¶ 58) (Dkt. 54).

       Hamas spokesman Sami Abu Zuhri praised the stabbing spree carried out on March 8,

2016, claiming it showed the Intifada would continue until its objectives had been realized and

that Israel had failed to suppress it.92 (Spitzen Decl. ¶ 59) (Dkt. 54).

       In the course of that wave of terror, Hamas, implemented a new method of operations

alongside its more familiar forms of attack. This is what gave them the ability to quickly mobilize

terror operatives in order to mount attacks. Specifically, alongside the usual method of direct

instructions from Hamas headquarters that would require a system of approvals, another method

was implemented: Overall public calls from the influential political factors to the organization’s

operatives, as well as to all who identify with the course of violence and terror, to mount attacks.

This was accomplished by Hamas leaders sounding praise and encouragement to the terrorists and

their activities, using the media outlets at their disposal such as radio, television, newspapers,

websites and to an extremely large extent- social networks and social media platforms. Hamas

simply introduced, alongside the attacks that require long advance planning, a call to use whatever



       90
          Cartoons with a clear message in support of the ramming attacks were featured in the
Palestinian social media, among them a cartoon that was published on the pro-Hamas “Palestine
Now” Facebook page: “Last passenger to Jerusalem” (Facebook.com/paltimes.net, January 8,
2017). See “Following January 8, 2017 Truck-Ramming Attack In Jerusalem”, MEMRI, Special
Dispatch No. 6732, January 9, 2017. https://www.memri.org/reports/following-january-8-2017-
truck-ramming-attack-jerusalem-silence-part-pa-expressions-joy
       91
            http://bit.ly/2AFJcpz
       92
            Hamas website, March 8, 2016. http://bit.ly/2hrk8KI/


                                                 -40-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 41 of 116




comes to hand for terrorism (knives, vehicles, petrol bombs, guns, makeshift weapons, etc.) as

well. (Spitzen Decl. ¶ 60) (Dkt. 54).

       Hamas attempted to imbue the wave of terror attacks with the character of an activity

sweeping the public into what it calls the “armed struggle” on a large scale. Hamas even called the

wave of terror an “intifada” or “the Al-Quds intifada.” In January 2017, Hamas spokesman Hazem

Qassem praised a vehicular attack that occurred in Jerusalem, calling it proof that the Palestinian

people has chosen the “resistance option” and that the perpetrator had exercised his natural right

to resist the occupation. According to Qassem, the operation proved that the “Al-Quds Intifada” is

not a passing phenomenon or a wave of popular anger but a Palestinian decision in favor of

revolution until the end of occupation (Al-Jihad website, January 8, 2017).93 (Spitzen Decl. ¶ 61)

(Dkt. 54).

       Next, having found that the calls fell on responsive ears, Hamas made sure to praise and

glorify the attack, as well as call on potential terrorists to emulate the terror attacks and proceed

similarly in order to strengthen the wave of terror and murder. (Spitzen Decl. ¶ 62) (Dkt. 54). In

June 2016, after a terror attack cost the lives of four Israelis in Tel Aviv, Hamas spokesman Husam

Badran promised further “surprises” during the month of Ramadan: “The attack is the first tidings

from Ramadan to our people and to the brave resistance, and it is also the first surprise among

those awaiting the Zionist enemy during Ramadan. The heroic operation near the Israeli Ministry

of Defense is a severe blow to the prestige of the Israeli defense establishment.” 94 (Spitzen Decl.

¶ 62) (Dkt. 54).




       93
             http://www.terrorism-info.org.il//Data/articles/Art_21130/E_010_17_2014417650.pdf.
       94
             The quotation appeared on the Hamas website Palinfo.com, June 9, 2016.
http://bit.ly/2iU74Od./


                                                -41-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 42 of 116




       The perpetration of terror attacks in emulation of other terrorists is another characteristic

of the wave of terror being surveyed here. (Spitzen Decl. ¶ 63) (Dkt. 54). Interrogations by the

Israel Security Agency as well as for example, the terrorists’ Facebook pages reveal a number of

them decided to carry out attacks imitating the terrorists who preceded them. (Spitzen Decl. ¶ 63)

(Dkt. 54).

       Calling on the public to mount attacks during the wave of terror, Hamas encouraged

terrorists, cast them as heroic role models, and embraced the attacks that its activists perpetrated.

(Spitzen Decl. ¶ 64) (Dkt. 54). In various Hamas publications, and in posters signed by Hamas,

the terrorist was termed “son of the movement” or “Qassami shahid” (a martyr of the Izz a-Din

al-Qassam Brigades) or, as it was the case in the Bridge of Strings attack, Hamas organization

named the terrorist “The Shahid of the Foundation” referring to the foundation day of Hamas

which the perpetrator chose to be the day of his attack. (Spitzen Decl. ¶ 64) (Dkt. 54). Hamas also

made a point of emphasizing the terrorists’ affiliation to the organization in a number of ways,

such as arranging terrorists’ funerals with Hamas activists attending, raising Hamas flags at the

terrorists’ homes, and sometimes also including the terrorists’ names in the list of Hamas prisoners

or shahids (martyrs). (Spitzen Decl. ¶ 64) (Dkt. 54).

       When the terrorist was not identifiable as organizationally affiliated to Hamas, his actions

were praised and glorified with calls to emulate them. Sometimes, when the terrorist clearly

belonged to a different organization, Hamas representatives proclaimed appreciation of the man

while mentioning his affiliation with the other organization. 95 (Spitzen Decl. ¶ 65) (Dkt. 54).




       95
         See the Expert Opinion regarding Yehuda Glich. While the terrorist is an Islamic Jihad
member, the Hamas Paldf.net website explicitly posted the Islamic Jihad announcement regarding
responsibility for the attack.


                                                -42-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 43 of 116




        Another aspect of the Hamas support for perpetrators of terror attacks, and for families of

terrorists, is the financial aid bestowed on the terrorist and on the terrorist’s family after the attack.

The aid is transferred secretly since it amounts to terror financing and the Israeli security

authorities constantly work against such use of funds and attempt to confiscate them. (Spitzen

Decl. ¶ 66) (Dkt. 54).

        Despite efforts to conceal these money transfers and financial aid, the system was exposed

in the Israeli media after coordinated campaigns by the Israel Police, the Israel Security Authority,

and the Israel Defense Forces. (Spitzen Decl. ¶ 67) (Dkt. 54). Hundreds of thousands of shekels

transferred to terrorists and to their families on behalf of Hamas, were confiscated. The money that

was confiscated was intended for day-to-day expenses as well as for rebuilding the homes of

terrorists and of their families after demolition by Israel.96 (Spitzen Decl. ¶ 67) (Dkt. 54).

        In conclusion, alongside the customary Hamas system of wreaking terror, including via the

establishment of cells and their direct deployment by a responsible Hamas headquarters or official,

Hamas adopted (as did Islamic Jihad) a parallel system of operations during the 2015–2016 wave

of terror, deploying lone terrorists by publicly instructing its operatives to mount attacks. (Spitzen

Decl. ¶ 68) (Dkt. 54).

        Those who answered the call and mounted attacks received praise from Hamas. When the

terrorists came from the Hamas ranks, Hamas emphasized their organizational affiliation, thus

claiming responsibility for the attack while simultaneously encouraging others to continue

mounting attacks to prevent the terror wave from fading. (Spitzen Decl. ¶ 69) (Dkt. 54).




        96
        http://www.ynet.co.il/articles/0,7340,L-4918313,00.html,/; http://www.nrg.co.il/online/
1/ART2/893/025.html


                                                  -43-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 44 of 116




       Iran and MOIS’s Role in Assisting Hamas in Israel

       Iran as a State Sponsor of Terrorism
       Plaintiffs’ expert witness testimony concerning the assistance of Iran and MOIS to Hamas

in Israeli is compelling. Iran and MOIS supported Hamas by (1) facilitating recruitment, training,

and safe haven, and (2) providing financial assistance. See Clawson Decl., Dkt. 32, Levitt Decl.,

Dkt. 31, in Force v. The Islamic Rep. of Iran, et al., Civ. No. 15-1468.

       Iran is now, and since 1984 has been continuously listed, on the U.S. State Department list

of state sponsors of terrorism. The CIA has described Iran as “the foremost state sponsor of

terrorism.” See Force v. The Islamic Rep. of Iran, et al., Dkt. 32, Clawson Decl. ¶ 27, Dkt. 31,

Levitt Decl., ¶ 58 Civ. No. 15-1468.

       It has been well-documented for decades that Iran has provided funding, weapons, and

training for terrorism operations targeting United States and Israeli citizens, which has included

support for Hamas. See Force v. The Islamic Rep. of Iran, et al., Dkt. 32, Clawson Decl., ¶¶ 30-

31, Levitt Decl., Dkt. 31, ¶ 30, Civ. No. 15-1468.

       The MOIS, Iran’s foreign and domestic intelligence service, is one of the principal

organizations Iran has used to carry out its terrorist support activities. See Force v. The Islamic

Rep. of Iran, et al., Dkt. 32, Clawson Decl., ¶ 22, Civ. No. 15-1468.

       In providing support to Hamas and other terrorist groups, the MOIS acts as a ministry of

the Iranian government whose activities are tightly and carefully controlled by the Iranian

government through Iran’s Supreme Leader and his representatives. The terrorism training

provided to Hamas and other terrorist groups by the MOIS is an official policy of the Iranian

government. Id. at ¶ 26.

       Iran supports anti-Israel terrorism of all sorts. In addition to its support for Hamas, Iran has

also offered to support unaffiliated individuals-sometimes referred to as “lone wolves” who attack


                                                -44-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 45 of 116




Israeli-related targets. For example, in February 2016, Iran’s ambassador to Lebanon Mohammad

Fathali promised to provide financial support to those killed attacking Israelis, stating “The

decision firstly includes giving an amount worth $7,000 (£5,028) to every family of a martyr of

the intifada in Jerusalem.” Id. at ¶ 28.


        Iranian Support for Hamas
        The Islamic Resistance Movement (Arabic: Harakat al-Muqawama al-Islamiya), known by

the Arabic acronym “Hamas,” is a terrorist organization established in December 1987 by

Palestinian Sunni Islamist militants opposing the establishment and existence of Israel. The

organizing principle of Hamas was advocacy of terrorist attacks on Israeli civilians, with the goal

of eliminating the State of Israel and establishing an Islamic state in all the territory that comprises

Israel, the West Bank, and the Gaza Strip. Id. at ¶¶ 32-33; Levitt Decl. ¶ 19 in Force v. The Islamic

Rep. of Iran, et al., Dkt. 31, Civ. No. 15-1468.

        Hamas employs a three-pronged strategy to achieve this goal: (a) social welfare activity

that builds grassroots support for the organization; (b) political activity that competes with the

secular Palestinian Authority (“PA”), and (c) guerilla and terrorist attacks that target Israeli

soldiers and civilians. Levitt Decl. at ¶ 19 in Force v. The Islamic Rep. of Iran, et al., Dkt. 31, Civ.

No. 15-1468.

        Since its founding, Hamas has committed countless acts of violence against both military

and civilian targets, including bombings, suicide operations, and rocket and mortar attacks directed

at Israeli civilian population centers. Hamas terror attacks are indiscriminate in nature because

they are intended to terrorize not only the targeted individuals but the general Israeli population

and to obtain concessions from the Israeli government. As such, Hamas attacks have killed

innocent civilians from around the world, including civilians from the United States, the United



                                                   -45-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 46 of 116




Kingdom, etc. Hamas has purposely targeted many busy civilian venues, including buses, bus and

light rail stops, discotheques, restaurants, markets, universities, and even a hotel hosting a Passover

Seder. Id. at ¶¶ 22-24.

       From 2008 through early 2016, Gaza-based Palestinian terrorist groups, including Hamas,

fired over 8,500 rockets into Israel. This rocket fire has been indiscriminate, targeting Israeli Jews

and Arabs, foreign workers, and tourists alike. Id. at ¶¶ 25-26.

       Hamas also carries out kidnapping operations for the express purpose of using the victim

as leverage in prisoner swaps. Id. at ¶ 28.

       Hamas also employs and inspires vehicular attacks and in addition to terror attacks it carries

out itself, Hamas also actively calls for and incites others to commit violent acts. Hamas celebrates

and praises attacks against Israel. Id. at ¶¶ 29, 39-40.

       Hamas was named by the State Department as a Designated Foreign Terrorist Organization

in the original list of such groups issued October 8, 1997. Clawson Decl. at ¶ 63 in Force v. The

Islamic Rep. of Iran, et al., Dkt. 32, Civ. No. 15-1468.

       Iran’s relationship with Hamas has waxed and waned over the years, but Iran never cut off

all its support for Hamas even when the relationship was cool, and when the relationship was

warm, Iran provided Hamas substantial financial and military support. Id. at ¶ 33.

       Without the significant funding it needs to carry out its terrorist, political, and social

activities-which are interdependent and mutually reinforcing endeavors-Hamas could not function.

Iran plays a critical role in funding, providing material support, arming, and training Hamas

operatives. In addition to operational, social support, infrastructure, and other expenses, Hamas

also invests significant amounts of money in its radicalization and incitement campaigns. For

example, Hamas runs summer camps training children in violence against Israelis, produces




                                                 -46-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 47 of 116




radical textbooks, and operates media production companies and television channels that broadcast

constant incitement against Israel. Levitt Decl. at ¶¶ 41, 42-48 in Force v. The Islamic Rep. of Iran,

et al., Dkt. 31, Civ. No. 15-1468.

        Iranian state sponsorship of Hamas is critical not only in terms of providing the material

and funds with which to carry out terrorist operations, but also the rhetorical support necessary to

sustain the pace of such operations and provide legitimacy to acts of terrorism. Id. at ¶¶ 49-53.

        From about 1993 until the late 1990’s, Iran and Hamas became close as a result of Hamas’

willingness to perpetrate terrorist activities and bus bombings. Iran urgently desired to disrupt the

Middle East peace process, which appeared to be moving forward at the time, and Iran considered

terrorist activities a way to do so. Therefore, Iran strongly and publicly encouraged Hamas to carry

out such activities. Throughout this period, Hamas operatives received military training in Iran.

Clawson Decl. at ¶ 35 in Force v. The Islamic Rep. of Iran, et al., Dkt. 32, Civ. No. 15-1468.

        During this time, Iran gave Hamas millions of dollars, in addition to the hundreds of

millions of dollars that Iran spent supporting other terrorist groups. The money, among other

things, supported Hamas’ terrorist activities, for example, by bringing Hamas into contact with

potential terrorist recruits and by providing legitimate front activities behind which Hamas could

hide its terrorist activities. Iran typically paid generously for “results,” which Hamas provided by

committing numerous bombings during this time. Id. at ¶ 38.

        U.S. Courts have concluded that “Iran provides ongoing terrorist training and economic

assistance to Hamas,” and found that Iran has “provided material support and resources to Hamas

and its operatives, for the specific purpose of carrying out acts of extrajudicial killing.” Levitt Decl.

at ¶ 67 in Force v. The Islamic Rep. of Iran, et al., Dkt. 31, Civ. No. 15-1468.




                                                  -47-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 48 of 116




        The Iran-Hamas relationship cooled for a brief time but deepened again in 2002. Clawson

Decl. at ¶ 39 in Force v. The Islamic Rep. of Iran, et al., Dkt. 32, Civ. No. 15-1468.

        In July 2003, the Israeli Ministry of Foreign Affairs estimated that Iran provided Hamas

with $3 million a year. Id. at ¶ 40; Levitt Decl. at ¶ 59 in Force v. The Islamic Rep. of Iran, et al.,

Dkt. 31, Civ. No. 15-1468.

        With a fall-off in Hamas terrorist activities largely due to a fierce Israeli campaign against

Hamas, the Iran-Hamas relationship cooled briefly after 2003, but warmed again within a few

years. In December 2005, Hamas’ leader Khaled Mashal visited Tehran. Clawson Decl. at ¶ 41 in

Force v. The Islamic Rep. of Iran, et al., Dkt. 32, Civ. No. 15-1468.

        Iranian support, finances, and arms rose exponentially after Hamas won a plurality in the

Palestinian parliament in 2006, and Iran reportedly pledged $250 million to Hamas’ Prime

Minister Ismail Haniya in 2006 and 2007. Although Egyptian authorities reportedly confiscated

some of these funds, large sums of Iranian money flowed into the Gaza Strip earmarked for Hamas.

Id. at ¶ 42.

        In November 2006, Israel’s UN Ambassador reported that Iran had contributed $120

million to Hamas, and that 30 tons of weaponry had been smuggled into Gaza in just the past

month. Levitt Decl. at ¶ 68 in Force v. The Islamic Rep. of Iran, et al., Dkt. 31, Civ. No. 15-1468.

        The Iran-Hamas relationship grew even closer after Hamas took complete control of the

Gaza Strip in a 2007 coup, with Iran providing more money, arms, and training to Hamas. Clawson

Decl. at ¶¶ 43-45 in Force v. The Islamic Rep. of Iran, et al., Dkt. 32, Civ. No. 15-1468.

        Iran’s provision of substantial military training, arms, and money to Hamas continued

throughout 2008 and 2009. Hamas personnel received extensive training in Iran, and many mortar




                                                 -48-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 49 of 116




shells and rockets fired by Hamas at Israel during 2008 were designed and manufactured by Iran.

Id. at ¶¶ 45-47.

       In May 2008, Iran reportedly decided to increase its financial support for Hamas to $150

million for the second half of 2008. In early 2008, Hamas agreed to a ceasefire with Israel, during

which time many reports suggest that smuggling-including arms smuggling-by tunnels from Egypt

into Hamas-controlled Gaza increased substantially. Id. at ¶ 48.

       By December 2008, Hamas resumed terror attacks on Israel civilians. Israeli retaliation

turned into a substantial three-week military confrontation from December 2008 to early January

2009. Soon after a ceasefire was arranged, Hamas leader Khaled Mashal visited Tehran in February

2009 and thanked Iran for its support during the conflict, calling Iran a “partner in victory.” Id. at

¶ 49; Levitt Decl. at ¶ 54 in Force v. The Islamic Rep. of Iran, et al., Dkt. 31, Civ. No. 15-1468.

       As part of its weapon supply activities, Iran smuggled weapons through Sudan and Egypt,

and Iran designed and provided Hamas rockets that could be fit through tunnels used to smuggled

goods from Egypt into Gaza. Clawson Decl. at ¶¶ 50-52 in Force v. The Islamic Rep. of Iran, et

al., Dkt. 32, Civ. No. 15-1468.

       The Lebanese-Hezbollah movement is another important intermediary Iran uses for

smuggling arms into Gaza. Id. at ¶ 54.

       In 2010, the seizure by Cyprus of a ship carrying munitions led to a UN Security Council

committee to conclude that Iran had violated a Security Council ban on Iranian arms exports. In

March 2011, the Israeli Navy intercepted a ship heading towards Egypt with more than 50 tons of

weapons from Iran, including advanced anti-ship missiles, mortars, tens of thousands of rounds of

ammunition for Kalashnikovs, and instruction manuals in the Persian language. The military

supplies weapons on these ships that were believed to be destined to support terror groups in Gaza




                                                -49-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 50 of 116




to be used against Israel. Id. at ¶ 54; Levitt Decl. at ¶ 71 in Force v. The Islamic Rep. of Iran, et

al., Dkt. 31, Civ. No. 15-1468.

       Iran’s support for Hamas, including military support and weapons training, continued

unabated in 2011. Clawson Decl. at ¶ 54 in Force v. The Islamic Rep. of Iran, et al., Dkt. 32, Civ.

No. 15-1468.

       The Iranian-Hamas relationship went through a rough spot in 2012, but Iranian funding for

Hamas never completely stopped, particularly for Hamas’ military wing. Id. at ¶ 55; Levitt Decl.

at ¶¶ 73-74, 81-83 in Force v. The Islamic Rep. of Iran, et al., Dkt. 31, Civ. No. 15-1468.

       The Iran Hamas relationship improved during Hamas-Israel fighting in November 2012,

and Iranian and Hamas officials became much blunter about Iranian support for Hamas rocket

attacks on Israel. Clawson Decl. at ¶ 56 in Force v. The Islamic Rep. of Iran, et al., Dkt. 32, Civ.

No. 15-1468.

       In November 2012, Iranian Parliament Speaker Ali Larigani told reporters: “We proudly

say we support the Palestinians, militarily and financially.” IRGC commander Mohammed Ali

Jafari proclaimed that missile technology “has been transferred to the resistance, and an unlimited

number of these missiles are being built.” On November 21, Hamas Political Bureau Chairman

Khaled Mashal thanked Iran for “arms and funding.” Id.; Levitt Decl. at ¶ 72 in Force v. The

Islamic Rep. of Iran, et al., Dkt. 31, Civ. No. 15-1468.

       The Iran-Hamas relationship improved further after the Egyptian military’s July 2013

overthrow of the Morsi government which has been close to Hamas, leaving Hamas quite

dependent on Iranian aid. Clawson Decl. at ¶ 57 in Force v. The Islamic Rep. of Iran, et al., Dkt.

32, Civ. No. 15-1468.




                                                -50-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 51 of 116




       Hamas-Iranian relations were further strengthened in the course of 2014 as Hamas stepped

up its terror activities. After Hamas’ June 12, 2014 kidnapping and murder of three teenagers

including Naftali Fraenkel, Hamas rocket attacks and Israeli air strikes escalated into an Israeli

invasion of Gaza that lasted from July 8 until August 26. Iran issued statements strongly supporting

Hamas’ activities during this time and in the aftermath. On September 29, 2014, Major General

Ghola Ali Rashid of Iran’s Armed Forces General Staff Headquarters stated, “Today some of our

commanders are providing advisory assistance to Iraq and its army, in addition to the resistance in

Lebanon, Hezbollah, and the Palestinian resistance movement.” Iran’s Supreme Leader Khamenei

stated on November 25, 2014: “The Islamic Rep. of Iran, with divine grace, has not become

prisoner of sectarian limitations and divisions. Just as it aids Shi’s Hizbollah in Lebanon, it aids

Hamas and Islamic Jihad [PIJ] and other Sunni groups in Palestine.” Id. at ¶ 58.

       On December 14, 2014, Abu Obeida, the spokesman for Hamas’ military wing, the Izz ad-

Din al-Qassam Brigades, expressed his thanks to Iran for supporting Hamas with money and

weapons and providing it with rockets and anti-tank missiles. Id. at 59; Levitt Decl. at ¶ 57 in

Force v. The Islamic Rep. of Iran, et al., Dkt. 31, Civ. No. 15-1468.

       In 2015, the Hamas-Iran relationship was strained as Iran’s relationship with the oil-rich

monarchies of the Persian Gulf deteriorated during that year. However, that by no means meant an

end to Iranian material support for Hamas, which reportedly included tens of millions of dollars

transferred to Hamas’ Izz al-Din a-Qassam Brigades for training, military diving gear, advanced

weaponry, and electronic equipment. Id. at ¶¶ 87-88; Clawson Decl. at ¶ 60 in Force v. The Islamic

Rep. of Iran, et al., Dkt. 32, Civ. No. 15-1468.

       Quite a few Hamas officials visited Tehran in 2017. The high point was an October 2017

visit by a Hamas delegation led by Hamas Political Bureau deputy head, Saleh Al Arouri, which




                                                   -51-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 52 of 116




met with Iranian Parliament Speaker Ali Larijani, Iran’s Supreme National Security Council

Secretary Admiral Ali Shamkhani, and Advisor to the Leader of the Islamic Revolution in Iran,

Ali Akbar Velayati. Velayati stated: “We are proud of supporting the Palestinian resistance and

Hamas Movement. The Iranian leadership and our people will continue to support the resistance

led by Hamas and Islamic Jihad [PIJ].” Id.

         The Court accepts and adopts Dr. Clawson’s expert opinion that Iran has supplied

substantial material support to Hamas, including in the period 2008-2017. Id. at ¶ 61.

         The Court accepts and adopts Dr. Levitt’s expert opinion that Iran has supplied substantial

material support to Hamas, including before and after 2012. See Force v. The Islamic Rep. of Iran,

et al., Dkt. 31, ¶ 128, Civ. No. 15-1468.


         Impact of FSIA Terrorism Judgments Against Iran
         Even though Iranian leaders pay close attention to civil terrorism suits, Iran has so far not

been dissuaded from providing financial support for terrorism. Nevertheless, the financial pressure

of past court judgments remains an element in Iran’s calculation about whether and how to support

terrorism. Levitt Decl. at ¶¶ 71-74 in Force v. The Islamic Rep. of Iran, et al., Dkt. 31, Civ. No.

15-1468.

         Iran has recently taken a more active stance in some terrorism-related cases. After years in

which Iran has not contested such actions, Iran has engaged lawyers in several recent suits. Even

so, Iran has not decreased its support for terrorism, but has dramatically increased and widened its

support for terrorists, terrorist organizations, and terrorist activities throughout the world. Id. at ¶¶

75-80.

         Iranian officials pay extremely close attention to what the outside world has to say about

the Iranian government and its policies, and they generally assume that whatever is written about



                                                  -52-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 53 of 116




Iran reflects a unified government policy of the country from which a comment originates. Iranian

officials have shown themselves to be sensitive to the damages levied against Iran, and they are

well aware that such damages have been a common feature in actions against Iran for its support

of terrorism against Americans. Id. at ¶ 81.

       Were this Court not to impose damages for a spectacular terrorist act, Iranian government

officials would interpret that as indicating a significant weakening of U.S. pressure on Iran to end

its support for terrorism against Americans. Id.

       On the other hand, were this Court to impose substantial damages, Iranian officials would

interpret that as indicating that U.S. policy remains firmly opposed to Iranian support for terrorism

against Americans. Id.


       Syria’s Role in Assisting Hamas in Israel
       Plaintiffs’ expert witness testimony concerning Syria’s assistance to Hamas in Israel is also

compelling. Syria has supported Hamas by (1) facilitating the recruitment and training of Hamas,

providing a safe haven and affording political credibility, and (2) providing financial assistance.

       Syria’s relationship with Hamas has been useful to Syria in asserting its role as the

‘champion of Palestinian resistance.’ Syria was aligned with Hamas in opposing the Oslo Accords.

Thus, Syria intensified its support for Hamas, particularly for engagement in terrorism, with the

view that terrorism would help Syria fight the peace process and manipulate its own peace

negotiations with Israel. The tactic of terrorism had the dual goal of harming Israel and its citizens

and undermining the Palestinian Authority’s influence among Palestinians. By leveraging Pan-

Arab and anti-Israeli sentiments along with championing Palestinian rights, Syria was able to gain

regional status and legitimacy. Declaration of Benedetta Berti (“Berti Decl.”) ¶¶ 18-23 in Force v.




                                                -53-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 54 of 116




The Islamic Rep. of Iran, et al., Dkt. 29, Civ. No. 15-1468; Declaration of Marius Deeb (“Deeb

Decl.”) ¶17 in Force v. The Islamic Rep. of Iran, et al., Dkt. 30, Civ. No. 15-1468.

       After 1993, Syria also became the de facto political and communication base of all the

main factions—secular and religious—that opposed Fatah and the Oslo Accords. Syria sponsored

the creation of the Alliance of Palestinian Forces (APF), an umbrella group that included ten anti-

Oslo factions, Hamas and the PIJ being the two Islamist, non-secular members. Berti Decl. at ¶ 24

in Force v. The Islamic Rep. of Iran, et al., Dkt. 29, Civ. No. 15-1468.

       Syria’s relationship with Hamas developed in the early 1990’s when Hamas opened an

office in Damascus. Its military wing, known as the Izsz al-Din al-Qassam Brigades, established

an operational headquarters. Hamas military leaders in Syria worked closely with Syrian

intelligence. Hamas gradually boosted its presence in Syria, a process that culminated in Hamas’

decision to move its Political Bureau to Damascus in 2000. The relationship grew throughout the

2000’s, becoming even stronger after Hamas’ takeover of the Gaza strip in 2007. Id. at ¶¶ 25, 27.

       From 2000-2012 the safe haven provided by Syria to the Hamas and its senior leadership

strengthened it as an organization. The leader of Hamas, Khalid Mash’Al, moved permanently to

Damascus in 2003 and Syria provided Hamas with a safe base from which to conduct its foreign

relations, communicate to the world, host its military leaders and at times plan its violent

operations and fundraise. It was a center for Hamas’s terrorist functions –from strategic planning

to command and control. In no other regional capital has Hamas had so much freedom to

maneuver. In fact, the Syrian government facilitated the group’s political role organizing, for

example, meetings in Damascus with Iranian President Mohammad Khatami and other high-level

Iranian officials. Deeb Decl. at ¶¶ 15, 18 in Force v. The Islamic Rep. of Iran, et al., Dkt. 30, Civ.




                                                -54-
        Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 55 of 116




No. 15-1468; Berti Decl. at ¶ 47 in Force v. The Islamic Rep. of Iran, et al., Dkt. 29, Civ. No. 15-

1468.

        The support which Syria provided to Hamas, by giving the organization and its leaders safe

haven, allowing it to operate its military headquarters in Damascus and giving it access to other

resources such as unrestrained access to funding, weapons, travel, communications, military

training, intelligence, and strategy proved significant for the terror organization’s overall

operational infrastructure. Hamas’s external leadership based in Damascus grew so powerful that

it was able to control and direct operational decisions. The resources provided by Syria enable

Hamas to develop into a more sophisticated organization. Deeb Decl. at ¶ 19 in Force v. The

Islamic Rep. of Iran, et al., Dkt. 30, Civ. No. 15-1468.

        Damascus provided safe operational space to not only Khaled Mash’al, but to Musa Abu

Marzouq, and Imad al-Alami, another of Hamas’s historical leaders who, from Damascus oversaw

Hamas’s relationship with external allies, including Iran and Syria, as well as military activities.

To put this in perspective, these individuals were all designated as Specially Designated Global

Terrorists (SDGTs) in 2003 by the United States Department of the Treasury. The fact that three

out of the top six Hamas figures so designated in 2003 were based in Damascus is powerful

evidence of how central Syria was in terms of providing safe haven for Hamas. Id. at ¶ 15, Berti

Decl. at 34 (3) in Force v. The Islamic Rep. of Iran, et al., Dkt. 29, Civ. No. 15-1468.

        Syria’s support for Hamas, including the safe haven it provided and the unrestrained access

to funding, weapons, travel, communications, military training, intelligence, and strategy was also

a factor in the success of Hamas terrorist operations during the Second Intifada which was

launched in September of 2000. At its peak, between 2000 and 2002 some of the most lethal suicide

attacks against restaurants, night clubs and Universities in Israel were linked to operatives residing




                                                -55-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 56 of 116




in Syria. Id. at ¶ 20, Berti Decl. at ¶ 41 in Force v. The Islamic Rep. of Iran, et al., Dkt. 29, Civ.

No. 15-1468.

       In the years after the end of the Second Intifada in 2005, and despite the dismantling of all

Israeli communities in Gaza, Hamas continued its terrorist activities against Israel. Decisions at

the highest level, concerning both military and political activities, including armed operations in

the West Bank were directed from its Damascus headquarters. This included, orchestrating the

kidnapping of Israeli soldier Gilad Schalit in 2006, orchestrating the Hamas takeover of Gaza in

2007, and the provocation that led to the 2008-2009 conflict in Gaza. During the war, all Syrian

cell phones received continuous updates calling for their support as if it was a surrogate Syrian

war. In January 2010, Hamas leader Khalid Mash’al delivered a speech in Beirut in which he stated

that it was Syrian support during that conflict that made it possible for Hamas to win the war. Deeb

Decl. at ¶ 21 in Force v. The Islamic Rep. of Iran, et al., Dkt. 30, Civ. No. 15-1468.

       Military activities planned and organized from Damascus were not forcefully or

systematically cracked down by the Syrian regime. To the contrary, Syria remained supportive of

Hamas’s militant activities. Berti Decl. at ¶ 45 in Force v. The Islamic Rep. of Iran, et al., Dkt. 29,

Civ. No. 15-1468.

       Syria has served as a conduit to channel money to finance Hamas’s military operations and

terrorist attacks. As an example, Jamal Muhammad Farah al-Tawil—Hamas military commander

in the West Bank—is reported to have received money for the group’s attacks from Hamas leaders

in both Damascus and Beirut. They were reportedly transferred through the ad-hoc charity the Al-

Islah Charitable Society. Id. at ¶ 52.

       Weapons shipments originating from Iran are reported to have been transferred on several

occasions through Syria (and from there to Gaza, passing through Sudan/Sinai)—with Syria being




                                                 -56-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 57 of 116




a key channel through which to smuggle and obtain weapons. Hamas’s rocket and missile arsenal

has grown through the use of parts thought to originate in Syria or Iran and smuggled in through

tunnels from Egypt. Id. at ¶ 53-54.

       Syrian support waned starting in 2012 when Hamas’s support for rebel forces in the Syrian

civil war caused a rift between Hamas and Syria. Deeb Decl. ¶ 22, Berti Decl. ¶ 56 in Force v. The

Islamic Rep. of Iran, et al., Dkt. 29, Civ. No. 15-1468.

       Despite this, Hamas continues to enjoy the benefits of Syria’s widespread support it

received prior to 2012. The substantial organizational support, military and terrorist capabilities,

strategies and training Syria provided to Hamas strengthened and legitimized the group while

helping it to develop into a major player in the Palestinian political and military scene. Hamas’s

capabilities as they stand today are a product of the past support given by the Syrian regime. Syrian

support was a major force multiplier for Hamas. Hamas continues to benefit from the effects of

this support to this day. Deeb Decl. ¶¶ 22-24 in Force v. The Islamic Rep. of Iran, et al., Dkt. 30,

Civ. No. 15-1468); Berti Decl. ¶¶ 59-60 in Force v. The Islamic Rep. of Iran, et al., Dkt. 29, Civ.

No. 15-1468.

       The effects of Syria’s support for Hamas will continue to be relevant for years to come.

Berti Decl. ¶ 60 in Force v. The Islamic Rep. of Iran, et al., Dkt. 29, Civ. No. 15-1468.

       The Court accepts and adopts Dr. Berti’s expert opinion that Syria has supplied substantial

material support to Hamas, and that the continuous support which Syria provided to Hamas in the

previous years contributed to giving the group the military edge and sophistication it needed to be

able to carry out successful violent operations to this day. “In plain terms, without Syria’s

significant support, Hamas would not be the powerful, deadly organization it is today.” Berti Decl.

¶ 66 in Force v. The Islamic Rep. of Iran, et al., Dkt. 29, Civ. No. 15-1468.




                                                -57-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 58 of 116




       The court also accepts and adopts Dr. Deeb’s expert opinion that the tactical know how

which Hamas gained while under Syrian protection is directly responsible for the Hamas terrorist

attacks seen today. The terrorist operations at issue in this case were all possible because of this

Syrian role. Deeb Decl. ¶ 24 in Force v. The Islamic Rep. of Iran, et al., Dkt. 30, Civ. No. 15-1468.


                                           III.
                                   CONCLUSIONS OF LAW

A.     Burden of Proof
       The FSIA specifies that a court cannot enter a default judgment against a foreign state, or

a political subdivision thereof, “unless the claimant establishes his claim or right to relief by

evidence satisfactory to the court.” 28 U.S.C. § 1608(e); see Roeder v. Islamic Rep. of Iran, 333

F.3d 228, 232 (D.C. Cir. 2003) (“The court still has an obligation to satisfy itself that plaintiffs

have established a right to relief.”).97 Section 1608(e) provides protection to foreign states from

unfounded default judgments rendered solely upon a procedural default. See Compania

Interamericana Export-Import, S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 950-51

(11th Cir. 1996). Although a court receives evidence from only the plaintiff when a foreign

sovereign defendant has defaulted, § 1608(e) does not require a court to demand more or different

evidence than it would ordinarily receive in order to render a decision. See Commercial Bank of

Kuwait v. Rafidain Bank, 15 F.3d 238, 242 (2d Cir. 1994). In evaluating the plaintiff’s proofs, a

court may “accept as true the plaintiff’s uncontroverted evidence,” Estate of Botvin v. Islamic Rep.



       97
         This “satisfactory to the court” standard is identical to the standard for entry of default
judgments against the United States in Federal Rule of Civil Procedure 55(d). Fed. R. Civ. P. 55(d)
(“A default judgment may be entered against the United States, its officers, or its agencies only if
the claimant establishes a claim or right to relief by evidence that satisfied the court.”); see also
Hill v. Rep. of Iraq, 328 F.3d 680, 684 (D.C. Cir. 2003) (a FSIA default winner must prove
damages like any other default winner).


                                                -58-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 59 of 116




of Iran, 510 F. Supp. 2d 101, 103 (D.D.C. 2007); see also Elahi v. Islamic Rep. of Iran, 124 F.

Supp. 2d 97, 100 (D.D.C. 2000), and a plaintiff may establish proof by affidavit. See Weinstein v.

Islamic Rep. of Iran, 184 F. Supp. 2d 13, 19 (D.D.C. 2002). While a plaintiff needs to demonstrate

a prima facie case to obtain a judgment of liability in a FSIA case, a plaintiff must show entitlement

to punitive damages by clear and convincing evidence. See Peterson v. Islamic Rep. of Iran, 264

F. Supp. 2d 46, 48 (D.D.C. 2003).

       Thus, to prevail on their FSIA claims, Plaintiffs must demonstrate a prima facie case of

liability. By their failure to appear and defend themselves, Iran and Syria put themselves at risk

that the Plaintiffs’ uncontroverted evidence would be satisfactory to the Court to prove its

allegations. In fact, the Court finds that Plaintiffs have presented satisfactory evidence to prove

liability and damages, including punitive damages against the Defendants.


       Service
       Service under the FSIA is governed by 28 U.S.C. § 1608. Subsection (a) provides for

service on a foreign state and subsection (b) provides for service on an agency or instrumentality

of a foreign state. To determine whether a foreign entity should be treated as the state itself or as

an agency or instrumentality, courts apply the core functions test: if the core functions of the entity

are governmental, it is treated as the state itself; and if the core functions are commercial, it is

treated as an agency or instrumentality. Roeder, 333 F.3d at 234.

       In this case, service upon Defendants was perfected under § 1608(a), which governs service

on foreign states. Obviously, Iran and Syria are foreign states. Specifically, service upon Syria was

attempted via 28 U.S.C. § 1608(a)(3) through delivery of the required documents (translated into

Arabic) to its agent via international courier service. (Dkt. 7, 8, 12). Service upon Iran was

attempted via 28 U.S.C. § 1608(a)(3) through delivery of the required documents (translated into



                                                 -59-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 60 of 116




Farsi). (Dkt. 7, 8, 12). Subsequently, service via 28 U.S.C. § 1608(a)(4) through diplomatic

channels was attempted on Iran on August 19, 2020 and on Syria on August 10, 2020. (Dkt. 10,

11, 18). The diplomatic notes provide appropriate proof of service as to Iran and Syria. (Dkt. 15,

18).


        Jurisdiction
        The FSIA provides “the sole basis for obtaining jurisdiction over a foreign state in the

courts of this country.” Argentine Rep. v. Amerada Hess Shipping Corp., 488 U.S. 428, 443

(1989). Accordingly, this Court lacks jurisdiction over Iran and Syria unless one of the FSIA’s

enumerated exceptions applies. Here, the state-sponsored terrorism exception to sovereign

immunity applies. 28 U.S.C. § 1605A(a). Additionally, the FSIA was amended in 2008 to provide

a private cause of action by which a foreign state that sponsors terrorism can be held liable for

certain enumerated damages arising from terrorist activities: economic damages, solatium, pain

and suffering, and punitive damages. Id. § 1605A(c).

        Section 1605A(a) provides that a foreign state shall not be immune from the jurisdiction

of U.S. courts in cases where plaintiffs seek money damages for personal injury or death that:

        was caused by an act of torture, extrajudicial killing, aircraft sabotage, hostage
        taking, or the provision of material support or resources for such an act if such act
        or provision of material support or resources is engaged in by an official, employee,
        or agent of such foreign state while acting within the scope of his or her office,
        employment, or agency.

28 U.S.C. § 1605A(a)(1). A U.S. court will hear a claim under FSIA if: (1) “the foreign state was

designated as a state sponsor of terrorism at the time the act . . . occurred, or was so designated as

a result of such act”; (2) “the claimant or the victim was, at the time the act . . . occurred” a national

of the United States, a member of the armed forces, or “otherwise an employee of the Government

of the United States, or of an individual performing a contract awarded by the United States


                                                  -60-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 61 of 116




Government, acting within the scope of the employee’s employment”; and (3) if the act occurred

in the foreign state against which the claim has been brought, the foreign state has been afforded

“a reasonable opportunity to arbitrate the claim in accordance with the accepted international rules

of arbitration.” Id. § 1605A(a)(2)(A).

        Section 1605A(c) also provides a private right of action to recover damages for state-

sponsored terrorism:

        Private Right of Action.—A foreign state that is or was a state sponsor of terrorism
        . . . shall be liable to—
                  (1) a national of the United States,
                  (2) a member of the armed forces,
                  (3) an employee of the Government of the United States, or of an individual
        performing a contract awarded by the United States Government, acting within the
        scope of the employee’s employment, or
                  (4) the legal representative of a person described in paragraph (1), (2), or
        (3), for personal injury or death caused by acts described in subsection (a)(1) [i.e.,
        the provision of material support or resources for hostage taking, torture, or
        extrajudicial killing] . . . . In any such action, damages may include economic
        damages, solatium, pain and suffering, and punitive damages. In any such action, a
        foreign state shall be vicariously liable for the acts of its officials, employees, or
        agents.

28 U.S.C. § 1605A(c). For persons covered by the private right of action in § 1605A(c) state law

claims are not actionable.

        Under § 1605A(c), U.S. citizens who are victims of state-sponsored terrorism can sue a

responsible foreign state directly. Significantly, the law of a plaintiff’s U.S. state no longer controls

the nature of the liability and damages that may be sought when a foreign government is sued:

Congress has provided the “specific source of law” for recovery. See Acree v. Rep. of Iraq, 370




                                                   -61-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 62 of 116




F.3d 41, 59 (D.C. Cir. 2004).98 By providing for a private right of action and precisely enumerating

the types of damages recoverable, Congress has eliminated the inconsistencies that arise in cases

decided under state law. Compare Jackovich v. Gen. Adjustment Bureau, Inc., 326 N.W.2d 458,

464 (Mich. Ct. App. 1982) (under Michigan law, exemplary damages are available but punitive

damages are not) with Todd v. Byrd, 640 S.E.2d 652, 661 (Ga. Ct. App. 2006) (citing OCGA § 51-

12-5.1(b), noting that punitive damages are available under Georgia law); see Flatow v. Islamic

Rep. of Iran, 999 F. Supp. 1, 29-30 (D.D.C. 1998) (noting many differences in the law of solatium

among the states).

       Because the injured victims of each of the terror attacks in this case except Rotem Golan

were United States nationals,99 § 1605A(a)(2)(A)(ii)(I) provides that the sovereign immunity of

Iran and Syria is waived, and these victims’ and their families’ claims can be heard. See U.S.

Passport of Eli Borochov and Certificate of Citizenship for Yoav Golan. (Dkt. 30, Ex. A, J).

       Plaintiffs Devora Sue Borochov, mother of Eli Borochov, Shari Mayer, wife of Eli

Borochov, Josef S. Borochov, brother of Eli Borochov, Shira Nechama Borochov, sister of Eli

Borochov, Avraham Borochov, brother of Eli Borochov, Yehudit Golan, mother of Yoav Golan

and Matan Gyaer Golan, brother of Yoav Golan, are United States citizens and, therefore, liability

and damages are assessed under § 1605A(c), providing a private right of action for U.S. nationals.

See U.S. Passports or Certificates of U.S. Citizenship. (Dkt. 30, Ex. B-I).



       98
          Further, federal courts look to the Restatement (Second) of Torts, and not state law, to
provide content to Congress’s express intentions. See, e.g., Bettis v. Islamic Rep. of Iran, 315 F.3d
325, 333 (D.C. Cir. 2003) (accepting the Restatement (Second) of Torts as “delineat[ing] the
controlling substantive law” for intentional infliction of emotional distress “as a proxy for state
common law”).
       99
          Under the FSIA, a U.S. national is defined as “a citizen of the United States.” See 28
U.S.C. § 1605A(h)(5) (citing 8 U.S.C. § 1101(a)(22)).


                                                -62-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 63 of 116




       The following Plaintiffs are not U.S. nationals: Rotem Golan, wife of Yoav Golan, Raphael

Golan, father of Yoav Golan, Yael Golan Inbar, sister of Yoav Golan, Nadav Golan, brother of

Yoav Golan, Shai Fishfeder, father of Rotem Golan, Efrat Fishfeder, mother of Rotem Golan,

Ohad Fishfeder, brother of Rotem Golan, Omer Fishfeder, brother of Rotem Golan and Shiri

Fishfeder, sister of Rotem Golan. Although these non-U.S. nationals do not have a private right of

action under § 1605A(c), nevertheless, jurisdiction and waiver of sovereign immunity are satisfied

as to these Plaintiffs because their injured family members were U.S. citizens as required under

§ 1605(a)(2)(A)(ii)(I). See Worely v. Islamic Rep. of Iran, 75 F. Supp. 3d 311, 326-327 (D.D.C.

2014) (citing Leibovitch v. Islamic Rep. of Iran, 697 F.3d 561 572 (7th Cir. 2012)).


       Liability to U.S. Citizen Plaintiffs
       The five elements necessary to establish liability under FSIA’s state-sponsored terrorism

exception are:

       (1) “an act of torture, extrajudicial killing, aircraft sabotage, hostage taking, or the
       provision of material support or resources for such an act” where (2) the act was
       committed, or the provision provided, by the foreign state or agent of the foreign
       state, and the act (3) “caused” (4) “personal injury or death” (5) “for which courts
       of the United States may maintain jurisdiction under this section for money
       damages.”

Bodoff v. Islamic Rep. of Iran, 907 F. Supp. 2d 93, 101 (D.D.C. 2012) (quoting 28 U.S.C.

§ 1605A(a)(1), (c). The third and fourth elements are satisfied when a plaintiff proves a theory of

liability and justifies the damages s/he seeks, generally “through the lens of civil tort liability.”

Rimkus v. Islamic Rep. of Iran, 750 F. Supp. 2d 163, 176 (D.D.C. 2010); see also Roth v. Islamic

Rep. of Iran, 78 F. Supp. 3d 379, 399-401 (D.D.C. 2015).

       Section 1605A(h)(3) defines “material support or resources” to have “the meaning given

that term in section 2339A of title 18.” Section 2339A provides:



                                                -63-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 64 of 116




       “material support or resources” means any property, tangible or intangible, or
       service, including currency or monetary instruments or financial securities,
       financial services, lodging, training, expert advice or assistance, safehouses, false
       documentation or identification, communications equipment, facilities, weapons,
       lethal substances, explosives, personnel..., and transportation, except medicine or
       religious materials.

18 U.S.C. § 2339A(b)(1). To determine whether a defendant sovereign has provided material

support to terrorism, courts consider first, whether a particular terrorist group committed the

terrorist act and second, whether the defendant foreign state generally provided material support

or resources to the terrorist organization which contributed to its ability to carry out the terrorist

act. See e.g., Ben Rafael v. Islamic Rep. of Iran, 540 F. Supp. 2d 39, 46 (D.D.C. 2008). The types

of support that have been identified as “material” have included, for example, financing and

running camps that provided military and other training to terrorist operatives, see, e.g., Wachsman

ex rel. Wachsman v. Islamic Rep. of Iran, 537 F. Supp. 2d 85, 90 (D.D.C. 2008); Sisso v. Islamic

Rep. of Iran, No. 05-0394, 2007 WL 2007582, at *5-6 (D.D.C. July 5, 2007); allowing terrorist

groups to use its banking institutions to launder money, see, e.g., Rux v. Rep. of Sudan, 495 F.

Supp. 2d 541, 549-50 (E.D. Va. 2007); and allowing terrorist groups to use its territory as a meeting

place and safe haven,100 see, e.g., Id. Such support has been found to have contributed to the actual

terrorist act that resulted in a plaintiff’s damages when experts testify that the terrorist acts could

not have occurred without such support, see, e.g., Ben-Rafael, 540 F. Supp. 2d at 47; that a

particular act exhibited a level of sophistication in planning and execution that was consistent with

the advanced training that had been supplied by the defendant state, see, e.g., Sisso, 2007 WL




       100
           See Owens v. Rep. of Sudan, 412 F. Supp. 2d 99, 108 (D.D.C. 2006) (finding that insofar
as the Sudan “affirmatively allowed and/or encouraged al Qaeda and Hizbollah to operate their
terrorist enterprises within its borders,” it provided a safe haven).


                                                 -64-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 65 of 116




2007582, at *6; or when the support facilitated the terrorist group’s development of the expertise,

networks, military training, munitions, and/or financial resources necessary to plan and carry out

the attack, see, e.g., Rux, 495 F. Supp. 2d at 553 (expert testimony that the “attack might have been

possible, but it would not have been as easy” without defendant’s support).101




       101
           In cases regarding the state-sponsored terrorism exception to the FSIA such as this one,
courts rely extensively on expert testimony. See, e.g., Ben-Rafael, 540 F. Supp. 2d at 44 (in a FSIA
case against Iran concerning a bombing at the Israeli embassy in Argentina by the terrorist group
Hezbollah, the court relied on the testimony of an expert from the Washington Institute for Near
East Policy and found that “Iran exercised control over Hezbollah through its intelligence
agency”); Wachsman, 537 F. Supp. 2d at 90 (in a suit against Iran concerning the execution of a
U.S. citizen in Israel by Hamas, the court relied on the testimony of an “expert in Islamic terrorism”
and found that Iran provided military and terrorist training for approximately 400 Hamas
operatives through its Revolutionary Guard); Sisso, 2007 WL 2007582, at *5 (in a suit against Iran
concerning a Hamas suicide bombing in Israel, the court relied on testimony from two experts
associated with the Washington Institute for Near East Policy in finding, “Iran has financed and
run camps that provide military and other training to Hamas operatives,” and “Iran further supports
Hamas’s terrorist activities with direct funding”); Valore v. Islamic Rep. of Iran, 478 F. Supp. 2d
101, 105 (D.D.C. 2007) (in a case against Iran regarding a Hezbollah bombing of a U.S. military
barracks in Lebanon, the court relied on testimony of “a renowned expert on Iranian affairs” and
an expert working for the Project for the Research of Islamist Movements and The International
Policy Institute for Counterterrorism, finding that “Hezbollah was a creature of the Iranian
government, acting almost entirely under the order of the Iranians and being financed almost
entirely by the Iranians”). This Court notes and accepts those findings as consistent with, and
supportive of, the findings in this matter.


                                                -65-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 66 of 116




       The U.S. citizen Plaintiffs have presented evidence satisfactory to the Court in support of

all elements of a claim under § 1605A against Iran and Syria. Iran102 and Syria103 are state sponsors

of terrorism, and these Plaintiffs are U.S. citizens. The critical issue in this case is whether Iran

and Syria, and its officials acting within the scope of their employment, provided material support

and resources to Hamas in Israel.

       Iran and Syria did provide material support and resources to Hamas in Israel, which

contributed to the two terror attacks in this case. Plaintiffs provided satisfactory evidence that

Defendants are legally responsible for each of these terror attacks due to the longstanding material

support provided by Iran and Syria to Hamas that allowed this group to grow and flourish into a

terrorist organization. The evidence demonstrated that each of the victims in these attacks were




       102
             The term “state sponsor of terrorism” is defined in § 1605A as: a country the
government of which the Secretary of State has determined, for purposes of section 6(j) of the
Export Administration Act of 1979 (50 U.S.C. App. [§] 2405(j)), section 620A of the Foreign
Assistance Act of 1961 (22 U.S.C. [§] 2371), section 40 of the Arms Export Control Act (22 U.S.C.
[§] 2780), or any other provision of law, is a government that has repeatedly provided support for
acts of international terrorism. 28 U.S.C. § 1605A(h)(6). Iran has been designated by the U.S.
Department of State as a state sponsor of terrorism continuously since January 19, 1984, see U.S.
Department of State, State Sponsors of Terrorism, available at https://www.state.gov/j/ct/list/
c14151.htm (last visited 09/09/2019), and its continued designation as such was noted in the State
Department’s annual Country Reports on Terrorism in 2015, see U.S. Department of State, State
Sponsors of Terrorism Overview, available at https://www.state.gov/j/ct/rls/crt/2015/257520.htm
(last visited 09/09/2019).
       103
           Syria has been designated by the U.S. Department of State as a state sponsor of terrorism
continuously since December 29, 1979, see U.S. Department of State, State Sponsors of Terrorism,
available at https://www.state.gov/j/ct/list/c14151.htm (last visited 09/09/2019), and its continued
designation as such was noted in the State Department’s annual Country Reports on Terrorism in
2015, see U.S. Department of State, State Sponsors of Terrorism Overview, available at
https://www.state.gov/j/ct/rls/crt/2015/257520.htm (last visited 09/09/2019).


                                                -66-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 67 of 116




injured as part of an intentional Hamas plan to injure or murder citizens in order to intimidate a

civilian population and/or affect government policies.

       Further, Hamas is an agent of Iran and Syria due to the material support provided by Iran

and Syria in furtherance of Hamas’s mission to disrupt the Israeli-Palestinian peace process. The

evidence demonstrates that during the time leading up to the terror attacks in this case, Iran

supported Hamas by:

       (1)     Providing political and ideological support for Hamas through public
       statements in support of its mission and terrorist activities, specifically with respect
       to Israel;
       (2)      Providing monetary support totaling hundreds of millions of dollars;
       (3)      Providing support in the form of weapons intended for use in the West Bank
       and Gaza Strip. One attempted delivery of weapons was the on the Klos-C ship,
       which was intercepted by the Israeli Navy; and
       (4)      Providing support through weapons smuggled to Hamas.

See Force v. Islamic Rep. of Iran, et al., Dkt. 31, 32, Civ. No. 16-1468, for Levitt and Clawson

Declarations.

       The evidence also demonstrates that during the time leading up to the terror attacks in this

case, Syria supported Hamas by:

       (1)   Providing a safe haven for Hamas and locations for headquarters in
       Damascus, where they can engage in open meetings and fundraising;
       (2)      Training Hamas members in the use of terrorist tactics;
       (3)      Providing a location where Hamas could openly recruit members;
       (4)      Providing a public political platform and legitimacy due to Hamas’s
       presence in Damascus;
       (5)      Providing financial support directly through funds transmitted to the Hamas
       headquarters in Damascus; and
       (6)      Assisting in funneling weapons shipments by allowing them to be



                                                -67-
        Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 68 of 116




        transported through Syria.

See Force v. Islamic Rep. of Iran, et al., Dkt. 29, 30, Civ. No. 16-1468, for Bert. Decl. and Deeb

Decl.

        The foreign policy of both the Iranian and Syrian governments have been to support Hamas

in Israel in order to disrupt the Israeli-Palestinian peace process. Both Iran and Syria supported

Hamas due to their animosity toward Israel and provided funds and weapons to allow Hamas to

carry out their missions. It was foreseeable, therefore, that Hamas would use the training, money,

and weapons provided by Iran and Syria to carry out terrorist attacks against civilians in Israel,

such as Eli Borochov, Yoav Golan and Rotem Golan, to injure them. Although no evidence has

been provided directly linking a weapon or dollar provided by Iran and Syria to these two specific

terror attacks, both Iran and Syria knew of Hamas’s tactics and ideological goals and supported

those efforts. Each of the terror attacks and resulting injuries were foreseeable consequences of

Iran and Syria’s aid and support to Hamas in Israel.

        In sum, jurisdiction over Iran and Syria is consistent with § 1605A(a), the state-sponsored

terrorism exception to sovereign immunity, and the U.S. citizen Plaintiffs have provided evidence

satisfactory to the Court in support of their private cause of action for damages under § 1605A(c).


E.      Liability to Non-U.S. Citizen Plaintiffs
        The Court must apply District of Columbia choice of law rules to determine which

jurisdiction’s substantive law governs.

        The FSIA does not contain an express choice-of-law provision [for plaintiffs not
        covered by § 1605A(c)]. FSIA § 1606 does, however, provide that a foreign state
        stripped of its immunity “shall be liable in the same manner and to the same extent
        as a private individual under like circumstances.” 28 U.S.C. § 1606. This section
        ensures that, if an FSIA exception abrogates immunity, plaintiffs [not covered by
        § 1605A(c)] may bring state [or foreign] law claims that they could have brought
        if the defendant were a private individual.


                                               -68-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 69 of 116




Oveissi v. Islamic Rep. of Iran, 573 F. Supp. 3d 835, 841 (D.C. Cir. 2009) (applying D.C. choice

of law principles); see also Thuneibat v. Sryian Arab Rep., 167 F. Supp. 3d 22, 42-44 (D.D.C.

2016) (discussing D.C. conflict of law rules). The District of Columbia applies a blend of

“governmental interests analysis” (i.e., which jurisdiction’s policies would be most advanced by

having its law applied) and the “most significant relationship test” (looking to the factors in the

Restatement (Second) of Conflict of Laws). Oveissi, 573 F. Supp. 3d at 842.

       The four Restatement factors are: (1) “the place where the injury occurred”; (2)
       “the place where the conduct causing the injury occurred”; (3) “the domicil[e],
       residence, nationality, place of incorporation and place of business of the parties”;
       and (4) “the place where the relationship, if any, between the parties is centered.”

Id. (citing Restatement (Second) of Conflict of Laws § 145(2) (1971)). In Oveissi, the court

concluded that French law applied to the claims of the American-citizen grandchild of an Iranian

citizen assassinated in France. Id. In Thuneibat the court held that Jordanian law applied to the

claims of non-American family members of an American citizen killed in a suicide bombing in

Jordan. 167 F. Supp. 3d at 44.

       Here, the injuries occurred in Israel; the conduct causing the injuries occurred in Israel,

Iran, and Syria; the non-U.S. citizen Plaintiffs are and always have been Israeli citizens; and there

is no legal relationship between any of the non-U.S. citizen Plaintiffs and any of the Defendants

or Hamas. Accordingly, the Court finds that Israel has the greatest interest in having its laws apply

and the most significant relationship to the events. Israeli law will therefore apply to the claims of

the non-U.S. citizen Plaintiffs.

       In determining the scope of applicable foreign tort law, a court may “consider any relevant

material or source, including testimony, whether or not submitted by a party or admissible under

the Federal Rules of Evidence.” Fed. R. Civ. P. 44.1; see also Thuneibat, 167 F. Supp. 3d at 44.

Plaintiffs submitted the Declaration of Dr. Boaz Shnoor, an attorney and law professor in Israel.


                                                -69-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 70 of 116




See Declaration of Boaz Shnoor (“Shnoor Decl.”) (Dkt. 34) in Force v. Islamic Rep. of Iran, et al.,

Civ. No. 16-cv-1468. Additionally, another court in this district has evaluated the requirements for

negligence under Israeli law. See Wultz v. Islamic Rep. of Iran, 755 F. Supp. 2d 1 (D.D.C. 2010).

       The Israeli civil tort of negligence is codified in the Civil Wrongs Ordinance (CWO) at

§ 35, 2 LSI (New Version) 14-15 (1972); see also Wultz, 755 F. Supp. 2d at 57-58. Negligence

requires a finding of the same elements as U.S. law: duty, breach, causation, and injury. Shnoor

Decl. ¶ 15 (Dkt. 34) in Force v. Islamic Rep. of Iran, et al., Civ. No. 16-cv-1468; Wultz, 755 F.

Supp. 2d at 57-58. Duty under Israeli law is divided into “duty in fact and notional duty.” Wultz,

755 F. Supp. 2d at 58. “[E]very person owes a duty to all persons whom . . . a reasonable person

ought in the circumstances to have contemplated as likely in the usual course of things to be

affected by an act, or failure to do an act.” CWO § 36, 2 LSI (New Version) 15 (1972). A court

asks if a reasonable person could have foreseen the likelihood of damage when determining duty-

in-fact. See Wultz, 755 F. Supp. 2d at 58. Furthermore, if a duty-in-fact exists but the risk of harm

as it occurred was already “taken into account by normal society when engaged in a particular

action,” a defendant will not be liable under the tort of negligence. Id. at 58-59. Normative duty

considers “whether a reasonable person ought, as a matter of policy, to have foreseen the

occurrence of the particular damage.” CA 145/80 Vaknin v. Beit Shemesh Local Council 37(1) PD

113, 125-26 (1982) (Isr.); see also Wultz, 755 F. Supp. 2d at 59.

       The Court finds that the non-U.S. citizen Plaintiffs have demonstrated Defendants were

under a duty to the victims because, as discussed above, the injury and killing of the victims were

foreseeable consequences of providing material support for Hamas and supporting Hamas’s efforts

to disrupt the Israeli-Palestinian peace process. For the same reasons that the Court finds sufficient

evidence to tie Iran and Syria to terrorist actions by Hamas above, it finds that a duty existed




                                                -70-
          Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 71 of 116




between Iran and Syria and the Plaintiffs and their families because their injuries were foreseeable

consequences of the aid and support.

          A breach of the duty of care occurs when a party with a duty fails to take “reasonable

precautionary measures.” Vaknin, 37(1) PD at 131. Reasonable precautions are determined by

balancing the interests of the plaintiff with that of the tortfeasor and considering the public interest

in the continuation or cessation of the alleged tortious actions. See Wultz, 755 F. Supp. 2d at 62.

The Court finds Iran and Syria breached their duty of care to the Plaintiffs by engaging in the

continuous support and financing of Hamas, despite knowledge of Hamas’s terrorist actions in

Israel.

          The Non-U.S. citizen Plaintiffs have adequately demonstrated that but for the support

provided by Iran and Syria, Hamas would not have been able to develop into the cohesive,

organized, and deadly organizations that they are today. And, as discussed with duty, the terror

attacks that injured the victims in this case were a foreseeable consequence of the provision of

support by Iran and Syria. The non-U.S. citizen Plaintiffs have established negligence and aiding

and abetting of Hamas by Iran and Syria under Israeli law.


          Damages for U.S. Citizen Plaintiffs
          Damages for a private action for proven acts of terrorism by foreign states under FSIA

§ 1605A(c) may include economic damages, pain, and suffering, solatium, and punitive damages.

28 U.S.C. § 1605A(c). Accordingly, those who survived an attack may recover damages for their

pain and suffering, as well as any other economic losses caused by their injuries; estates of those

who did not survive can recover economic losses stemming from wrongful death of the decedent;

family members can recover solatium for their emotional injury; and all plaintiffs can recover

punitive damages. Valore, 700 F. Supp. 2d at 82-83. For victims who “suffered severe emotional



                                                 -71-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 72 of 116




injury without physical injury, this Court has typically awarded the victim $1.5 million. Harrison

v. Rep. of Sudan, 882 F. Supp. 2d 23, 49 (D.D. C. 2012) (citing Valore, 700 F. Supp. 2d at 85).


       Pain and Suffering
       Determining the appropriate amount of pain and suffering damages depends upon myriad

factors, such as “the severity of the pain immediately following the injury, the length of

hospitalization, and the extent of the impairment that will remain with the victim for the rest of his

or her life.” O’Brien v. Islamic Rep. of Iran, 853 F. Supp. 2d 44, 46 (D.D.C. 2012). Courts have

awarded varying amounts of pain and suffering damages, depending upon the length of the

suffering. See, e.g., Braun v. Islamic Rep. of Iran, No. 15-1136, 2017 WL 79937, at *12 (D.D.C.

Jan. 9, 2017) (awarding $1,000,000 for pain and suffering lasting two hours); Peterson v. Islamic

Rep. of Iran, 515 F. Supp. 2d 25 (D.D.C. 2007) (finding the baseline award for individuals who

suffered severe injuries in terrorist attacks are entitled to $5 million in compensatory damages);

Stern v. Islamic Rep. of Iran, 271 F. Supp. 2d 286, 300 (D.D.C. 2003) (citing authorities awarding

$1,000,000 for pain and suffering lasting between thirty seconds and several hours).


       Eli M. Borochov
       Plaintiffs presented the declarations of Dr. Rael Strous and Dr. Alan Friedman, as well as

the sworn declaration of Eli Borochov regarding the physical, psychological, and emotional trauma

he suffered as a result of the Hebron Terrorist Attack. (Dkt. 32, Dkt. 50, Ex. 5, Dkt. 53, Exhibit

B).

       Eli reports in November 2015, he was on a trip with his father, Ronen, and brother, Josef,

to Israel to visit the Cave of the Patriarchs for a special Sabbath. (Dkt. 32, Dkt. 50, Ex. 5). As Eli

was walking up the stairs to the Cave of the Patriarchs, he recalls falling to the floor in pain. (Dkt.

50, Ex. 5). Eli did not know what happened but observed blood on him. (Dkt. 32, Dkt. 50, Ex. 5).



                                                 -72-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 73 of 116




Eli was in a lot of pain and unable to ask for help. Ronen ran over and saw Eli was covered in

blood and in pain, so he ran for help from nearby soldiers. (Dkt. 50, Ex. 5). The soldiers realized

Eli had been shot and carried him to a triage tent where it was learned that a bullet had pierced

Eli’s scrotum and damaged his testicles. (Dkt. 50, Ex. 5). The medics also realized the bullet had

pierced Eli’s upper thigh. (Dkt. 50, Ex. 5). Eli was transported by ambulance to Shaare Tzedek

hospital in Jerusalem for surgery. (Dkt. 50, Ex. 5). Eli experienced tremendous pain from the time

he was shot until the surgery. (Dkt. 32, Dkt. 50, Ex. 5). Post-op, Eli woke up in pain and needed

the nurses to carry him to the bathroom. (Dkt. 32, Dkt. 50, Ex. 5). It was “extremely difficult” for

Eli to go to the bathroom due to his testicle injury. (Dkt. 50, Ex. 5). While in the hospital the nurses

wanted to help Eli shower post-op, but he wanted to do it to have some sense of control. (Dkt. 50,

Ex. 5). While showering sitting on the floor of the shower, Eli watched the blood on his skin wash

off and go into the shower drain. (Dkt. 32, Dkt. 50, Ex. 5). Eli was able for the first time to see the

severity of his wounds from the terrorist attack. (Dkt. 50 Ex. 5). Two days after the attack, the

doctors asked Eli to try to walk again. (Dkt. 50, Ex. 5). During the months following the terrorist

attack, Eli had trouble returning to a normal routine as basic tasks such as going to the bathroom,

getting dressed and navigating stairs were difficult. (Dkt. 32, Dkt. 50, Ex. 5). Eli was unable to

leave his house for months. (Dkt. 50, Ex. 5). Once Eli began to heal, he was able to leave his house,

but unable to commute to school. (Dkt. 50, Ex. 5). When Eli did return to school, he was unable

to sit or stand for extended periods of time comfortably. (Dkt. 50, Ex. 5). During that time, Eli had

to be driven around to places so he could not be left alone for lengthy periods of time. (Dkt. 50,

Ex. 5).

          The stitches Eli received in Israel on his scrotum did not stay in place and had fluids

draining from the injury. (Dkt. 50, Ex. 5). Therefore, Eli had to have replacement stiches placed




                                                 -73-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 74 of 116




on his scrotum several times. (Dkt. 50, Ex. 5). The doctors were worried about an infection and

Eli had to visit with a urologist and specialist for check-ups. (Dkt. 32, Dkt. 50, Ex. 5). With each

stitch replacement for the scrotum injury, Eli’s healing was slowed, and the pain became more

severe. (Dkt. 32, Dkt. 50, Ex. 5). Due to constant limping, Eli developed back pain that required

him to attend physical therapy. (Dkt. 32, Dkt. 50, Ex. 5). Despite physical therapy, the back pain

became worse, and Eli switched to seeing a chiropractor three times a week. (Dkt. 50, Ex. 5). Eli

has incurred nearly $5,000 in out-of-pocket medical expenses due to his injuries from the terrorist

attack and provided receipts for medical expenses in the amount of $1,495. (Dkt. 32, Ex. B). Eli

still has complications from his scrotum injury as the removal of part of his testicles still causes a

lot of pain and it is difficult for Eli to get dressed. (Dkt. 32, Dkt. 50, Ex. 5). Eli’s leg wound area

is still sensitive and limits his ability to be active. (Dkt. 32, Dkt. 50, Ex. 5). Due to the attack, Eli

missed three months of college. (Dkt. 32, Dkt. 50, Ex. 5). Eli found the transition back to school

to be difficult and he continues to live with fear and anxiety as a result of the terrorist attack. (Dkt.

32, Dkt. 50, Ex. 5). Due to the pain in Eli’s testicle and leg injuries, Eli works from home since he

is unable to sit for long periods of time. (Dkt. 50, Ex. 5). Eli feels anxious when in large crowds

and he scans the crowds for anything suspicious. (Dkt. 32, Dkt. 50, Ex. 5). The injuries Eli

sustained physically and emotionally have affected his entire life, including the way he perceives

the world and the way he will parent his children. (Dkt. 32, Dkt. 50, Ex. 5).

        Dr. Strous is of the opinion that Eli Borochov suffers from adjustment disorder with anxiety

symptoms due to the Hebron Terrorist Attack on him and that Eli’s emotional issues affect several

areas of his life and will continue to do so for a long period of time. (Dkt. 50, Ex. 5).

        On February 9, 2020, Dr. Friedman met with and evaluated Eli Borochov. (Dkt. 53, Exhibit

B). Dr. Friedman indicated that Eli was shot in the upper right thigh and the bullet travelled into




                                                  -74-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 75 of 116




the right testicle and “clipped” his penis. (Dkt. 53, Exhibit B). He was evacuated from the local

triage tent to Shaare Zedek Hospital. (Dkt. 53, Exhibit B). In Shaare Zedek Hospital, Eli was

diagnosed with a 1.5 cm right upper thigh injury, 1 cm superficial wound of the distal central shaft

of the penis, and a bullet exit wound from the left testicle. (Dkt. 53, Exhibit B). Eli underwent an

orchiectomy of most of the right testicle and debrided the bullet wound site in the right thigh. (Dkt.

53, Exhibit B). A urology evaluation was performed, and the impression was that he would be able

to urinate, ejaculate, and be fertile. (Dkt. 53, Exhibit B). On November 8, 2015, Eli was discharged

from the hospital, and returned to the United States. (Dkt. 53, Exhibit B).

       Eli was unable to walk for approximately two months after the terrorist attack on him due

to right thigh pain and severe pain in the scrotal area from the sutures. (Dkt. 53, Exhibit B).

Currently, Eli has daily pain in the scrotum and penis, as well as pain from chafing of the genital

region against his underwear and clothes. (Dkt. 53, Exhibit B). Eli also reported tingling in the

right thigh and right scrotum. (Dkt. 53, Exhibit B). As for Eli’s back, he has lumbar pain which

started as a result of his limping following the injury. (Dkt. 53, Exhibit B). Eli is unable to run as

fast as he used to and cannot put much pressure on the right leg. (Dkt. 53, Exhibit B). Eli has been

receiving chiropractic treatments twice a week since November 2019. (Dkt. 53, Exhibit B). Dr.

Friedman examined Eli and observed a small - less than 1 cm - area of the medial proximal right

thigh over which he could feel a small indentation that was tender to touch. (Dkt. 53, Exhibit B).

There was a small scar over the right testicle. (Dkt. 53, Exhibit B). After reviewing Eli’s medical

records and examining him, Dr. Friedman’s diagnoses are post gunshot wound to the right thigh

with exit from the right testicle, post partial right orchiectomy, low back pain and pain

postoperative and continuing in the genital region. (Dkt. 53, Exhibit B). The pain in the genital

region is likely to continue for a long time into the future. (Dkt. 53, Exhibit B). It is Dr. Friedman’s




                                                 -75-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 76 of 116




opinion that Eli’s symptoms were caused by the injuries sustained in the terrorist attack on him on

November 6, 2015. (Dkt. 53, Exhibit B).

       Accordingly, the court will award the baseline amount of $5,000,000 to Eli Borochov.


       Ronen Steven Borochov
       Plaintiffs presented the declaration of Dr. Strous, as well as the sworn declaration of

       Ronen Borochov regarding the pain and suffering he suffered as a result of the Hebron

Terrorist Attack. (Dkt. 35, Dkt. 50, Ex. 7).

       On the day of the terrorist attack on his son, Eli, Ronen was with Eli and his other son,

Josef, in Hebron to visit the Cave of the Patriarchs and they were walking up the steps to pray in

a crowd when they heard a boom. (Dkt. 50, Ex. 7). Eli fell down right next to Ronen and blood

poured out of Eli’s pants. (Dkt. 50, Ex. 7). A solider approached and another loud noise occurred.

(Dkt. 50, Ex. 7). Soldiers took Eli to a military tent nearby. (Dkt. 50, Ex. 7). Ronen feared Eli

would die and he also feared for his life and the life of his other son as there was an active shooter.

(Dkt. 50, Ex. 7).

       Accordingly, the court will award the baseline amount of $1,500,000 to Ronen Borochov

in accordance with Harrison for severe emotional injury without physical harm.


       Josef S. Borochov
       Plaintiffs presented the declaration of Dr. Strous, as well as the sworn declaration of Josef

Borochov regarding the pain and suffering he suffered as a result of the Hebron Terrorist Attack.

(Dkt. 34, Dkt. 50, Ex. 6).

       Josef recalls the day of the terror attack on his brother, Eli. (Dkt. 34). He was in Israel

visiting the Cave of the Patriarchs in Hebron, Israel. (Dkt. 34). He was walking with his father and

Eli to the location in order to pray. (Dkt. 50, Ex. 6). After climbing stairs, Josef remembers hearing



                                                 -76-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 77 of 116




a loud noise. (Dkt. 50, Ex. 6). While he did not know what the loud sound was and where it came

from, he saw his brother lying on the ground. (Dkt. 50, Ex. 6). Soldiers came running. (Dkt. 50,

Ex. 6). Eli was screaming on the ground from pain. (Dkt. 50, Ex. 6). There was blood all around

him. (Dkt. 50, Ex. 6). Josef thought his brother was going to die and he knew that he could have

died as well as a result of the shooting. (Dkt. 50, Ex. 6). Josef recalls being pulled into a nearby

tent by the police who rushed to the scene. (Dkt. 50, Ex. 6). His brother was attended to by medics.

(Dkt. 50, Ex. 6). After he received immediate medical care and stabilized, Eli was rushed to the

hospital. (Dkt. 50, Ex. 6). Josef thought over the next few hours that his brother was dead. (Dkt.

50, Ex. 6). Due to it being Sabbath, Josef had no news until the next night. (Dkt. 50, Ex. 6). After

the end of Sabbath, Joseph went to the hospital to see if Eli was still alive. (Dkt. 50, Ex. 6).

       Accordingly, the court will award the baseline amount of $1,500,000 to Josef Borochov,

pursuant to Harrison.


       Yoav Golan
       Plaintiffs presented the declarations of Dr. Strous and Dr. Friedman, as well as the sworn

declaration of Yoav Golan regarding the psychological, physical, and emotional trauma he

suffered as a result of the Bus Terrorist Attack. (Dkt. 38, Dkt. 51, Ex. 14, Dkt. 53, Exhibit C).

       Yoav Golan reports on December 14, 2015, as part of his studies, he travelled to Jerusalem.

(Dkt. 38, Dkt. 51, Ex. 14). On his way back home, he waited for his wife, Rotem, and together

they planned to travel home to Eli to pick up their baby from daycare. (Dkt. 38, Dkt. 51, Ex. 14).

He met up with his wife and together they waited at a bus stop near the entrance of Jerusalem for

the bus that would take them home. (Dkt. 38, Dkt. 51, Ex. 14). Yoav recalls a white car

approaching and coming close to the bus stop at a fast speed. (Dkt. 38, Dkt. 51, Ex. 14). The car

then went up onto the sidewalk and Yoav heard a loud noise. (Dkt. 38, Dkt. 51, Ex. 14). Yoav



                                                 -77-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 78 of 116




remembers being thrown into the air and then into the wall of the bus stop. (Dkt. 38, Dkt. 51, Ex.

14). Yoav looked for Rotem and found her. (Dkt. 51, Ex. 14). Yoav lifted her up and told her that

there had been a terror attack and that they needed to run away. (Dkt. 51, Ex. 14). Both Yoav and

Rotem had shattered glass from the bus stop all over them. (Dkt. 51, Ex. 14). Yoav ran a few

meters with Rotem and then heard shooting. (Dkt. 51, Ex. 14). Yoav looked around and saw a man

standing by the car and shooting at someone in the car. (Dkt. 38, Dkt. 51, Ex. 14). Yoav then told

Rotem not to run anymore. (Dkt. 51, Ex. 14). Yoav did not want them to be too far from the

ambulances arriving at the scene in order to get the medical help they needed. (Dkt. 51, Ex. 14).

       Yoav started feeling pain in his right leg and left arm. (Dkt. 51, Ex. 14). He also saw that

his shoe was torn and broken and that this was the source of his intense foot pain. (Dkt. 51, Ex.

14). He saw a “hole” in his leg and a lot of blood pooling around him. (Dkt. 51, Ex. 14). Yoav was

also unable to move his arm or injured leg. (Dkt. 51, Ex. 14). The police and ambulance then

arrived, and he called them for help. (Dkt. 51, Ex. 14). Yoav called his mother to tell her that they

were injured, and he also called the supervisor of the childcare where his baby was and told him

that they had been injured in a terror attack and that he needed to continue watching their child.

(Dkt. 38, Dkt. 51, Ex. 14). Yoav recalls how his body, especially his arms were shaking. (Dkt. 51,

Ex. 14). Yoav recalls being rushed to the hospital by ambulance. (Dkt. 51, Ex. 14).

       Yoav spent one night in the hospital after which he was discharged home. (Dkt. 51, Ex.

14). Yoav and his family had to move in with his in-laws after the attack because Yoav’s house

had stairs and Yoav was wheelchair bound for a month following the attack. (Dkt. 38, Dkt. 51, Ex.

14). The pain from his shoulder, leg and foot injuries caused Yoav sleeping difficulties and he had

to rely on other people to help him function. (Dkt. 38, Dkt. 51, Ex. 14). Yoav needed help with

bathing from his father-in-law. (Dkt. 38, Dkt. 51, Ex. 14). Yoav had to stop his studies and lost a




                                                -78-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 79 of 116




semester of learning. (Dkt. 38, Dkt. 51, Ex. 14). When Yoav left the house after the attack, he

needed someone else to take him places. (Dkt. 51, Ex. 14). The very thought of leaving his in-laws

house and getting into a car was stressful for Yoav. (Dkt. 51, Ex. 14). To this day, Yoav is afraid

of getting into a vehicle because he fears someone is going to finish the terrorist attack, and he has

to force himself to do so. (Dkt. 38, Dkt. 51, Ex. 14).

       Due to the attack, Yoav is hyper vigilant when he has to go outside. (Dkt. 51, Ex. 14 ).

Yoav feels constantly tense when outside. (Dkt. 51, Ex. 14). Due to the terrorist attack, Yoav sleeps

a lot less due to nightmares and fear. (Dkt. 51, Ex. 14). Yoav avoids watching or reading the news.

(Dkt. 51, Ex. 14). Yoav experiences flashbacks of the attack and he no longer travels as frequently.

(Dkt. 51, Ex. 14). When Yoav has a memory of the attack or is asked to talk about it, Yoav has a

physical reaction, including sweating and shaking. (Dkt. 51, Ex. 14). For example, someone

recently knocked on a window outside the room where Yoav was sitting. (Dkt. 51, Ex. 14). Yoav

immediately started crying, and experienced palpitations, shaking, sweating and poor

concentration for about an hour. (Dkt. 51, Ex. 14). Yoav could not function and had to come home

at which time he collapsed on his bed. (Dkt. 51, Ex. 14). Socially, Yoav feels disconnected from

his friends since the terrorist attack as he feels his friends do not understand him. (Dkt. 51, Ex. 14).

Because of the attack, Yoav has come to expect the worst, and this fuels more anxiety. (Dkt. 51,

Ex. 14). Yoav did attend psychotherapy with a psychologist, Dr. Ayelet Ben Tal, due to the terrorist

attack. (Dkt. 51, Ex. 14). He initially attended once a week which lasted for about a year. (Dkt. 51,

Ex. 14). He then lessened the frequency to once every two weeks. (Dkt. 51, Ex. 14). Thereafter,

Yoav attended therapy with Rotem. (Dkt. 51, Ex. 14).

       Even now at the end of a work day Yoav has pain in his leg and when he gets home, he

needs to rest and is unable to help with household chores and the family. (Dkt. 51, Ex. 14). Yoav’s




                                                 -79-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 80 of 116




foot hurts when he drives. (Dkt. 51, Ex. 14). While working with clients and in other areas of his

life Yoav’s concentration is disrupted by itching in areas of his leg due to his injury. (Dkt. 51, Ex.

14). Because of his leg injury, Yoav could not run for four years after the attack. (Dkt. 51, Ex. 14).

Yoav has resumed sports activities, but after a sport his foot really hurts. (Dkt. 51, Ex. 14). Yoav

is no longer an easy going and happy person because of the attack. (Dkt. 51, Ex. 14). Yoav and his

family moved to a different city to avoid inter-city roads. (Dkt. 51, Ex. 14). Yoav and Rotem used

to enjoy walks around their neighborhood but since the attack they do not take such walks as a

couple because they are afraid of being terrorist victims again and because Yoav’s foot hurts. (Dkt.

51, Ex. 14). Yoav avoids the center of Jerusalem and no longer visits the Old City of Jerusalem.

(Dkt. 51, Ex. 14).

       Dr. Strous is of the opinion that Yoav Golan suffers from post-traumatic stress disorder,

other specified anxiety disorder and that he was the victim of terrorism. (Dkt. 51, Ex. 14). Yoav’s

anxiety due to being the victim of terrorism is not short-term and his anxiety will continue on a

long-term basis. (Dkt. 51, Ex. 14).

       On May 20, 2020, Dr. Friedman evaluated Yoav Golan. (Dkt. 53, Exhibit C). Due to

COVID-19 restrictions, Dr. Friedman was unable to perform an in-person evaluation. (Dkt. 53,

Exhibit C). Yoav was injured on December 14, 2015 in a motor vehicle ramming terrorist attack.

(Dkt. 53, Exhibit C). Dr. Friedman reviewed Yoav’s medical records for his treatment from the

terrorist attack. (Dkt. 53, Exhibit C). An EMG from December 7, 2017 revealed damage to the

right plantar nerve at Yoav’s right ankle. (Dkt. 53, Exhibit C). Yoav’s medical records indicate he

sustained a contusion to the right foot and a closed dislocation of the left shoulder that was

relocated and placed in a sling in the hospital. (Dkt. 53, Exhibit C). A CT scan of the right leg at

the hospital revealed a hematoma. (Dkt. 53, Exhibit C). A left shoulder x-ray revealed a fragment




                                                -80-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 81 of 116




in the mid-humerus and suspicion of a Bankart lesion. (Dkt. 53, Exhibit C). Yoav had physical

therapy for the left shoulder and right ankle. (Dkt. 53, Exhibit C). There was right ankle sensory

loss from the injury based on the medical records. (Dkt. 53, Exhibit C).

       For a month after the attack Yoav had to use a wheelchair and his arm was in a sling and

bandaged. (Dkt. 53, Exhibit C). Yoav had to take pain medication following the attack. (Dkt. 53,

Exhibit C). Yoav started physical therapy in February 2016 and continued it for eleven months.

(Dkt. 53, Exhibit C). Currently, Yoav has mild left shoulder pain with mild decreased range of

motion with extension and right foot pain that increases with standing and walking. (Dkt. 53,

Exhibit C). Yoav has a small scar from the right foot skin necrosis. (Dkt. 53, Exhibit C). Yoav

reported to Dr. Friedman right ankle numbness in the medial right heel that ascends to the mid-

malleolar level. (Dkt. 53, Exhibit C). There is visible redness in a triangular shape in this

distribution. (Dkt. 53, Exhibit C). Yoav has intermittent swelling in the right ankle and right ankle

pain that has been steady for the past two years, including with plantar flexion. (Dkt. 53, Exhibit

C). Yoav has a scar over the medial heel. (Dkt. 53, Exhibit C).

       According to Dr. Friedman, Yoav Golan’s symptoms were caused by the December 14,

2015 injury. (Dkt. 53, Exhibit C). Dr. Friedman’s diagnoses are contusion right foot, closed

dislocation of the left shoulder, relocation of left shoulder, right medial calcaneal nerve neuropathy

and chronic pain. (Dkt. 53, Exhibit C). Dr. Friedman’s impression is that Yoav suffered a left

shoulder dislocation, which was relocated in the emergency room. (Dkt. 53, Exhibit C). However,

it required a prolonged period of physical therapy and remains painful with minimal loss of

extension to this day. (Dkt. 53, Exhibit C). Yoav also suffers from chronic right foot and ankle

pain. (Dkt. 53, Exhibit C). There is damage to the right plantar nerve, but Dr. Friedman suspects a




                                                -81-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 82 of 116




right medial calcaneal nerve neuropathy may be present. (Dkt. 53, Exhibit C). Dr. Friedman does

not expect additional improvement at this time. (Dkt. 53, Exhibit C).

       Accordingly, the court will award the baseline amount of $5,000,000 to Yoav Golan.


Solatium
       The legal term “solatium” is a Latin word for “solace” and is defined as “[c]ompensation;

esp. damages for hurt feelings or grief, as distinguished from damages for physical injury.” Black’s

Law Dictionary 1426 (8th ed. 2004). Flatow, 999 F. Supp. at 30-31. Damages for solatium are

awarded to close family members. Id. at 30-31.

       This District has developed a commonly accepted standardized framework for awarding

solatium damages to family members of deceased victims, known as the Heiser damages

framework. See Estate of Heiser, 466 F. Supp. 2d 229, 269; See also, e.g., Acosta v. Islamic Rep.

of Iran, 574 F. Supp. 2d 15, 29 (D.D.C. 2008) (“This Court has previously set out a general

framework for compensatory awards for family members of victims who were killed as a result of

terrorist activity consisting of $8 million to spouses of deceased victims, $5 million to parents and

children of deceased victims, and $2.5 million to siblings of deceased victims.”); Thuneibat, 167

F. Supp. 3d at 51 (applying Heiser damages framework).

       In accordance with this framework, solatium awards in terrorism cases are to “be

determined [primarily] by the nature of the relationship and the severity and duration of the pain

suffered by the family member and the severity and duration of the pain suffered by the family

member.” Brewer v. Iran, 664 F. Supp. 2d 43, 55 (D.D.C. 2009) (Huvelle, J.) (quoting ). See Haim

v. Islamic Rep. of Iran, 425 F. Supp. 2d 56 (D.D.C. 2006); Wultz v. Iran, 864 F. Supp. 2d 24, 39

(D.D.C. 2012) (Lamberth, C.J.). Courts award half these amounts to family members of persons

who are injured rather than killed. Id.



                                                -82-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 83 of 116




       This formula, the foundation of the so-called “Heiser framework,” merely supplies the

baseline and may be subject to upward or downward adjustments as appropriate under the

circumstances. Upward adjustments from the Heiser baseline are appropriate given 1) “evidence

establishing an especially close relationship between the plaintiff and decedent,” 2) “medical proof

of severe pain, grief or suffering,” or 3) “circumstances surrounding the terrorist attack which

made the suffering particularly more acute or agonizing.” Braun, 228 F. Supp. 3d at 85.

       Specifically, “[w]here the victim does not die, but instead only suffers injury,…[s]pouses

receive $4 million, parents receive $2.5 million, and siblings receive $1.25 million.” Moradi v.

Islamic Rep. of Iran,104 77 F. Supp. 3d 57, 72 (D.D.C. 2015); Cohen v. Islamic Rep. of Iran, 268

F. Supp. 3d 19, 26 (D.D.C. 2017) (same); Kaplan v. Hezbollah, 213 F. Supp. 3d 27, 38 (D.D.C.

2016) (same); Bluth, 203 F. Supp. 3d at 24 (same); Worley v. Islamic Rep. of Iran, 177 F. Supp.

3d 283, 287 (D.D.C. 2016) (same); Owens v. Rep. of Sudan, 71 F. Supp. 3d 252, 260 (D.D.C.

2014) (same); Spencer v. Islamic Rep. of Iran, 71 F. Supp. 3d 23, 27-28 (D.D.C. 2014) (same);

Opati v. Rep. of Sudan, 60 F. Supp. 3d 68, 79 (D.D.C. 2014) (same); Mwila v. Islamic Rep. of Iran,

33 F. Supp. 3d 36, 44 (D.D.C. 2014) (same); Khaliq v. Rep. of Sudan, 33 F. Supp. 3d 29, 34

(D.D.C. 2014) (same); Buonocore v. Great Socialist People’s Libyan Arab Jamahiriya, 2013 WL

351546 at *29 (D.D.C. Jan. 29, 2013) (same), amended on other grounds 2013 WL 653921

(D.D.C. Mar. 13, 2013); Reed v. Islamic Rep. of Iran, 845 F. Supp. 2d 204, 214 (D.D.C. 2012)

(same); Wyatt v. Syrian Arab Rep., 908 F. Supp. 2d 216, 232 (D.D.C. 2012) (same); Taylor v.

Islamic Rep. of Iran, 881 F. Supp. 2d 19, 23 (D.D.C. 2012) (same); Fain v. Islamic Rep. of Iran,

885 F. Supp. 2d 78, 82 (D.D.C. 2012) (same); Wultz, 864 F. Supp. 2d 24, 39 (same); Davis v.

Islamic Rep. of Iran, 882 F. Supp. 2d 7, 14 (D.D.C. 2012) (same); O’Brien v. Islamic Rep. of Iran,


       104
             For ease of reading, the named plaintiff in each case in this string cite is boldfaced.


                                                  -83-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 84 of 116




853 F. Supp. 2d 44, 47 (D.D.C. 2012) (same); Anderson v. Islamic Rep. of Iran, 839 F. Supp. 2d

263, 266 (D.D.C. 2012) (same); Reed v. Islamic Rep. of Iran, 845 F. Supp. 2d 204, 214 (D.D.C.

2012); Estate of Bland v. Islamic Rep. of Iran, 831 F. Supp. 2d 150, 157 (D.D.C. 2011) (same);

Estate of Brown v. Islamic Rep. of Iran, 872 F. Supp. 2d 37, 42 (D.D.C. 2012) (same); Oveissi v.

Islamic Rep. of Iran, 768 F. Supp. 2d 16, 26 n.10 (D.D.C. 2011) (same); Valencia v. Islamic Rep.

of Iran, 774 F. Supp. 2d 1, 15 (D.D.C. 2010) (same); Valore, 700 F. Supp. 2d 52, 85 (same);

Murphy v. Islamic Rep. of Iran, 740 F. Supp. 2d 51, 79 (D.D.C. 2010) (same); Acosta, 574 F.

Supp. 2d 15, 30 (same); Peterson, 515 F. Supp. 2d 25, 51 (same); see also Leibovitch v. Syrian

Arab Rep., 25 F. Supp. 3d 1071, 1087 (N.D. Ill. 2014) (same).


       Borochov Family
       The Borochov family members claiming solatium who are U.S. citizens are Ronen

Borochov, Devora Borochov, Shari Mayer, Josef Borochov, Shira Borochov and Avraham

Borochov. (Dkt. 30, Ex. B-G). Their claims are supported by their sworn declarations, that describe

each of their experiences and struggles coping with the terrorist shooting of Eli Borochov, as well

as individual psychiatric evaluations and diagnoses provided by Dr. Strous. (Dkt. 31, Dkt. 33-37,

Dkt. 50, Ex. 3-4, 6-9).

       What became known as the Hebron Terrorist Attack where Eli Borochov was brutally shot

left a profound effect on his close family. In their declarations Ronen, Devora, Shari, Josef, Shira

and Avraham describe the circumstances surrounding the attack on Eli and its effect on their lives.

       The evidence presented establishes that the violent circumstances surrounding the attack,

and the trauma of Eli’s subsequent hospitalization for his injuries continues to cause the family

severe grief and pain affecting their daily lives, their health, and their relationships. The family has




                                                 -84-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 85 of 116




been traumatized by the brutal terrorist attack on Eli while waiting to enter a place of worship.

(Dkt. 31-32, Exhibits A, C-G, Dkt. 33-37, Dkt. 53, Exhibit B).

       Ronen Steven Borochov: Plaintiffs presented the declaration of Dr. Strous, as well as the

sworn declaration of Ronen Borochov regarding the psychological and emotional trauma he

suffered as a result of the Hebron Terrorist Attack. (Dkt. 35, Dkt. 50, Ex. 7).

       On the day of the terrorist attack on his son, Eli, Ronen was with Eli and Josef in Hebron

to pray and were walking up steps in a crowd when they heard a boom. (Dkt. 50, Ex. 7). Eli fell

down right next to Ronen and blood poured out of Eli’s pants. (Dkt. 50, Ex. 7). A solider

approached and another loud noise occurred. (Dkt. 50, Ex. 7). Soldiers took Eli to a military tent

nearby. (Dkt. 35). Ronen and his other son had to wait outside the military tent. (Dkt. 50, Ex. 7).

Ronen rode in the ambulance to the hospital with Eli. (Dkt. 50, Ex. 7). The medics in the ambulance

accidentally punctured an artery in Eli’s arm when the ambulance went over a bump. (Dkt. 50, Ex.

7). The medics had to direct their attention to the blood gushing out of Eli’s arm and stop working

on the gunshot wounds. (Dkt. 50, Ex. 7). After arriving at the hospital, while Eli was being

evaluated, Ronen was crying hysterically as he truly thought Eli was going to die. (Dkt. 50, Ex.

7). After Eli was evaluated, Ronen was told that Eli was shot in the testicles and might not be able

to have children. (Dkt. 50, Ex. 7). While Eli was going to have surgery, Ronen was glad to know

Eli would survive but was concerned Eli might not be able to have children. (Dkt. 50, Ex. 7). After

Eli had surgery, Ronen stayed with him in the hospital. (Dkt. 50, Ex. 7). It was difficult for Ronen

to call his wife to tell her that Eli had been shot and he broke down and cried while telling Devora

that Eli had been shot. (Dkt. 50, Ex. 7). He did not tell Devora initially that Eli had been shot in

the testicles and might not be able to have children. (Dkt. 50, Ex. 7). Devora was hysterical upon

hearing that Eli had been shot. (Dkt. 50, Ex. 7). Ronen purchased a first- class airline ticket for Eli




                                                 -85-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 86 of 116




when they returned home from Israel on the Monday following the attack so Eli could lay down

during the flight. (Dkt. 35). A copy of the receipt for the first-class ticket for Eli that cost over

$7,000 is attached to Ronen’s declaration. (Dkt. 35, Ex. 1).

       In the weeks following the terrorist attack on Eli, Ronen had nightmares, difficulty

sleeping, and he ate a lot to cope with nearly losing a child. (Dkt. 50, Ex. 7). As a result of Eli

being shot, Ronen gained weight, missed a lot of work and his work productivity went down

significantly because he had difficulty concentrating on work. (Dkt. 50, Ex. 7). Ronen states that

Devora stayed home from work to take care of Eli and take him to medical appointments. (Dkt.

50, Ex. 7). Ronen spent a significant amount of time taking Eli to physicians. (Dkt. 50, Ex. 7). It

took Ronen about a year to return to nearly his functional level he was at before the terrorist attack

on Eli. (Dkt. 50, Ex. 7). Because of Eli’s shooting, Ronen is unable to relax and enjoy life. (Dkt.

50, Ex. 7). He worries about his children and keeps tabs on where they are because of the terrorist

attack on Eli. (Dkt. 50, Ex. 7). To this day, it is too emotional for Ronen to discuss the terrorist

attack on Eli. (Dkt. 50, Ex. 7). His trust in God since Eli’s shooting has been compromised. (Dkt.

50, Ex. 7).

       Dr. Strous is of the opinion that Ronen Borochov suffers from post-traumatic stress

disorder and other specified anxiety disorder due to the Hebron Terrorist Attack on his son and

that Ronen’s emotional issues affect several areas of life and will continue to do so for a long

period of time. (Dkt. 50, Ex. 7).

       Devora Sue Borochov: Plaintiffs presented the declaration of Dr. Strous, as well as the

sworn declaration of Devora Borochov regarding the psychological and emotional trauma she

suffered as a result of the Hebron Terrorist Attack. (Dkt. 31, Dkt. 50, Ex. 4).




                                                -86-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 87 of 116




       Devora Borochov was getting her hair cut before the Sabbath when an unknown telephone

number kept calling her cell phone. (Dkt. 50, Ex. 4). Devora eventually answered the phone call

and her husband, Ronen, was on the phone. (Dkt. 50, Ex. 4). Ronen was in Israel with two of their

sons. Because it was the Sabbath in Israel, Devora knew there was something wrong when Devora

heard her husband’s voice on the other side of the call. (Dkt. 50, Ex. 4). Ronen told her that Eli

had been shot in the leg but was okay. (Dkt. 50, Ex. 4). While Ronen told her Eli was okay, her

husband was crying, which was unusual for him. (Dkt. 50, Ex. 4). Devora was worried for Eli and

went to a neighbor’s after leaving the hair salon and cried hysterically. (Dkt. 50, Ex. 4). Devora

could not sleep, and she had to sleep at a friend’s house for support until Eli returned home. (Dkt.

50, Ex. 4). It was only subsequently that Devora learned that Eli had been shot in his testicles and

had an artery in his arm accidentally punctured while in the ambulance. (Dkt. 50, Ex. 4).

       When Eli returned home, Devora was devastated that Eli was in a wheelchair. (Dkt. 50,

Ex. 4). Even after Eli returned home, Devora had difficulty sleeping and would stay up at night

when the rest of the family went to sleep and cried to relieve stress from the trauma of a son being

shot by a terrorist. (Dkt. 50, Ex. 4). While friends, community and politicians visited the family,

Devora found the barge of people coming in and out of their house to be stressful. (Dkt. 50, Ex.

4). Because of the terrorist attack on Eli, Devora became an overprotective parent. (Dkt. 50, Ex.

4). Specifically, she requires now that all her children check in with her when they get to where

they were supposed to be. (Dkt. 50, Ex. 4). When one of Devora’s sons went to study in Israel, she

ensured she could track him for four hours a day by his cell phone. (Dkt. 50, Ex. 4). Devora

experienced nightmares for a month following Eli’s terrorist attack. (Dkt. 31). Due to Eli’s attack,

Devora avoids crowds and gets anxious whenever anyone she knows, especially her family, is in




                                               -87-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 88 of 116




the Hebron area. (Dkt. 50, Ex. 4). Due to the injury to Eli’s testicle area, Devora was afraid Eli

would not be able to have children until his wife conceived a child. (Dkt. 50, Ex. 4).

       Dr. Strous is of the opinion that Devora Borochov suffers from post-traumatic stress

disorder (partial) and other specified anxiety disorder due to the Hebron Terrorist Attack on her

son and that Devora’s anxiety affects several areas of her life and will continue to do so for a long

period of time. (Dkt. 50, Ex. 4).

       Shari Mayer: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Shari Mayer, Eli’s wife, regarding the psychological and emotional trauma she

suffered as a result of the Hebron Terrorist Attack. (Dkt. 36, Dkt. 50, Ex. 8).

       Shari Mayer reports that Eli could not bear to tell her about the terrorist attack on him at

first, but when he did tell her about the attack, he cried the entire time he was telling her about it.

(Dkt. 50, Ex. 8). Shari has difficulty sleeping at night as she fears what happened to her husband

could happen again. (Dkt. 50, Ex. 8). It breaks Shari’s heart to see how negatively the terrorist

attack has affected Eli. (Dkt. 50, Ex. 8). Eli experiences severe pain in his leg and back. (Dkt. 50,

Ex. 8). The pain in Eli’s leg forces him to sit down for periods of time. (Dkt. 50, Ex. 8). Eli requires

physical therapy for his back. (Dkt. 50, Ex. 8). Eli and Shari did not know if Eli’s scrotum injury

would affect their fertility. (Dkt. 50, Ex. 8). Because of the terrorist attack Eli has become paranoid

as he becomes nervous when he hears loud noises. (Dkt. 50, Ex. 8). Eli tries to make an annual trip

to Israel but being in Israel is difficult. (Dkt. 50, Ex. 8). During such trips, Eli is very anxious.

(Dkt. 50, Ex. 8). On such a trip, Shari witnessed Eli break out in sweat and he was constantly

looking over his shoulder on the trip. (Dkt. 50, Ex. 8). According to Shari, Eli’s mood shifts when

he is “triggered” by the terrorist attack in Hebron on him. (Dkt. 50, Ex. 8).




                                                 -88-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 89 of 116




       Dr. Strous is of the opinion that Shari Mayer suffers from adjustment disorder with anxiety

symptoms due to the Hebron Terrorist Attack on her husband and that Shari’s emotional issues

affect several areas of her life and will continue to do so for a long period of time. (Dkt. 50, Ex.

8).

       Josef S. Borochov: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Josef Borochov regarding the psychological and emotional trauma he suffered as a

result of the Hebron Terrorist Attack. (Dkt. 34, Ex. 50, Ex. 6).

       On the day of the terror attack Josef was in Israel with Ronen and Eli visiting the Cave of

the Patriarchs in Hebron, Israel. (Dkt. 50, Ex. 6). After climbing stairs, Josef heard a loud noise

and saw his brother lying on the ground. (Dkt. 50, Ex. 6). Eli was screaming on the ground from

pain and there was blood all around him. (Dkt. 50, Ex. 6). Josef was pulled into a nearby tent by

the police who rushed to the scene. (Dkt. 50, Ex. 6). Eli was attended to by medics and then rushed

to the hospital. (Dkt. 50, Ex. 6). Due to it being Sabbath, Josef had no news until the next night.

(Dkt. 50, Ex. 6). The next night they returned to the United States. (Dkt. 50, Ex. 6).

       Josef was unable to sleep in the weeks following the terrorist attack. (Dkt. 50, Ex. 6). Josef

reported experiencing nightmares, flashbacks, fear of public places, sensitivity to loud noises and

physical reactions when discussing the terrorist attack, including sweating, crying and palpitations.

(Dkt. 50, Ex. 6). Before the terrorist attack, Josef was a carefree teenager but since the attack he

lives in fear and is anxious. (Dkt. 50, Ex. 6). He missed school for a period of time and was feeling

down for a time following Eli’s attack. (Dkt. 50, Ex. 6). When they got home, Josef felt so sad that

he stayed in bed for a few days. (Dkt. 50, Ex. 6). Because of the terrorist attack, Josef no longer

wants to live in Israel because he feels he would not be able to live in a relaxed manner there. (Dkt.

50, Ex. 6).




                                                -89-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 90 of 116




        Dr. Strous is of the opinion that Josef Borochov suffers from post-traumatic stress disorder

due to the Hebron Terrorist Attack on his brother and that Josef’s emotional issues affect several

areas of his life and will continue to do so for a long period of time. (Dkt. 50, Ex. 6).

        Shira Nechama Borochov: Plaintiffs presented the declaration of Dr. Strous, as well as

the sworn declaration of Shira Nechama Borochov regarding the psychological and emotional

trauma she suffered as a result of the Hebron Terrorist Attack. (Dkt. 37, Dkt. 50, Ex. 9).

        Shira reports that she knew on the day of the terrorist attack on her brother that her mother

was upset, but that she did not learn that her brother, Eli, had been shot until the next night. (Dkt.

50, Ex. 9). When Shira learned a terrorist shot Eli, she was shocked. (Dkt. 50, Ex. 9). When Eli

returned home from Israel, he was in a wheelchair. (Dkt. 50, Ex. 9). Seeing Eli in a wheelchair

caused Shira great distress. (Dkt. 37). Shira missed a period of time from school to support Eli’s

recovery and rehabilitation. (Dkt. 50, Ex. 9). Shira returned to school but left school again for some

time because her friends and classmates were focused on Eli’s terrorist attack. (Dkt. 50, Ex. 9).

Shira indicated she lost focus on her own life and developing her own identity after Eli’s terrorist

attack as his attack consumed her thoughts. (Dkt. 50, Ex. 9). Dr. Strous noted that Shira has anxiety

over Eli’s terrorist attack and dealt with his attack by closing herself off. Shira is supersensitive to

loud noises. (Dkt. 50, Ex. 9).

        Dr. Strous is of the opinion that Shira Borochov suffers from adjustment disorder and post-

traumatic stress syndrome that is partially in remission due to the Hebron Terrorist Attack on her

brother and that Shira’s anxiety affects several areas of her life and will continue to do so for a

long period of time. (Dkt. 50, Ex. 9).




                                                 -90-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 91 of 116




       Avraham M. Borochov: Plaintiffs presented the declaration of Dr. Strous, as well as the

sworn declaration of Avraham Borochov regarding the psychological and emotional trauma he

suffered as a result of the Hebron Terrorist Attack. (Dkt. 33, Dkt. 50, Ex. 4).

       Avraham reports that he took the news of his older brother’s terrorist attack hard because

he was close with Eli. (Dkt. 50, Ex. 4). Avraham was supposed to go on the trip to Israel but did

not go because he had school. (Dkt. 50, Ex. 4). Avraham was afraid Eli would not be able to walk

again after being shot in the leg. (Dkt. 50, Ex. 4). Avraham had nightmares about what happened

to Eli and difficulty sleeping. (Dkt. 50, Ex. 4). He missed weeks of school following Eli’s attack

and had difficulty concentrating on his school work when he returned to school. (Dkt. 50, Ex. 4).

Initially, Avraham did not discuss his fear following his brother’s terrorist attack with his friends,

but subsequently did so. (Dkt. 50, Ex. 4). Avraham reported being hypersensitive to loud noises

and he is hesitant to be in public places due to the terrorist attack on Eli. (Dkt. 50, Ex. 4). Avraham

indicated that while the family takes trips to Israel, he is anxious while there because of what

happened to Eli. (Dkt. 50, Ex. 4).

       Dr. Strous is of the opinion that Avraham Borochov suffers from adjustment disorder with

anxiety symptoms due to the Hebron Terrorist Attack on his brother and that Avraham’s anxiety

and loss of security affect several areas of his life and will continue to do so for a long period of

time. (Dkt. 50, Ex. 4).

       The severe emotional and psychological effects on each of these members of Eli

Borochov’s family and their individual medical diagnoses are reported in the expert reports of Dr.

Strous, which this Court accepts and adopts in full.

       Based upon the foregoing, the Court orders that Defendants shall pay in line with Heiser

$2,500,000 in solatium damages to Ronen Borochov, $2,500,000 in solatium damages to Devora




                                                 -91-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 92 of 116




Sue Borochov, $1,250,000 in solatium damages to Shira Borochov, $1,250,000 in solatium

damages to Josef Borochov and $1,250,000 in solatium damages to Avraham Borochov but will

adjust downward an award to Shari Mayer Borochov of solatium damages from $4,000,000 to

$2,500,000 because she married Eli Borochov shortly after the terrorist attack on him.


       Golan Family
       The Golan family members claiming solatium who are U.S. citizens are Yehudit Golan and

Matan Golan. Their claims are supported by their sworn affidavits that describe their experiences

and struggles coping with the terrorist attack on Yoav and its adverse and long-lasting effects on

their lives, as well as individual psychiatric evaluations and diagnoses provided by Dr. Strous.

(Dkt. 30, Ex. H, I; Dkt. 43, Dkt. 48, Dkt. 51, Ex. 4, 13).

       Yehudit Golan: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Yehudit Golan regarding the psychological and emotional trauma she suffered as a

result of the Bus Terrorist Attack. (Dkt. 48, Dkt. 51, Ex. 13).

       Yehudit Golan reports that she was at work when she received a call from Yoav informing

her that he and Rotem were in a terrorist attack. (Dkt. 51, Ex. 13). Yehudit could hear the chaos

and confusion in the background of the phone call. (Dkt. 51, Ex. 13). The phone call was

disconnected before Yehudit could learn which hospital Yoav and Rotem were being taken to for

medical treatment. (Dkt. 51, Ex. 13). It took thirty minutes to learn which hospital Yoav and Rotem

were at and in those thirty minutes Yehudit was so worried for Yoav and Rotem. (Dkt. 51, Ex. 13).

Once Yoav learned of the hospital’s name, she went to the hospital and she, along with Yoav and

Rotem, were highly emotional. Yehudit called her husband, Raphael, from the hospital and he left

work to rush to the hospital. (Dkt. 51, Ex. 13). Yoav and Rotem were concerned for their six-

month old baby so Raphael called Rotem’s parents, and they picked the baby up from care and



                                                -92-
       Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 93 of 116




brought the baby to the hospital. (Dkt. 51, Ex. 13). Yehudit and Raphael brought the baby home

with them and left Yoav and Rotem in the hospital. (Dkt. 51, Ex. 13). That night the baby and

Yehudit did not sleep. (Dkt. 30). The baby was still nursing and refused to take a bottle from

Yehudit. The next day, Yehudit missed work and helped Yoav and Rotem at the hospital. (Dkt.

51, Ex. 13). Upon discharge from the hospital, Yoav and Rotem moved in with Rotem’s parents

because they needed help due to their injuries. (Dkt. 51, Ex. 13).

       During Yoav and Rotem’s recovery from their physical injuries, Yehudit often left work

early and drove one hour to Rotem’s parents house to help Yoav and Rotem out for months after

the attack. (Dkt. 51, Ex. 13). Yehudit would take Yoav to medical appointments. (Dkt. 51, Ex. 13).

The driving an hour to Rotem’s parents house and then another hour back meant Yehudit had to

spend more money than normal on gas. (Dkt. 51, Ex. 13). Because Yoav and Rotem were unable

to work for some time after the attack due to their physical injuries, Yehudit and Raphael would

often financially help Yoav and Rotem out by buying things they needed such as diapers and

clothes for their baby. (Dkt. 51, Ex. 13). Yehudit experienced sleeping difficulty after the attack

for some time because she had nightmares about the attack. (Dkt. 51, Ex. 13). Yehudit does not

enjoy life as she used to do before the attack and worries for the safety of her children if a child is

late or does not answer his or her phone when she calls. (Dkt. 51, Ex. 13). Waiting for a bus at a

bus stop produces tension and anxiety for Yehudit and she often is on the look at for someone who

wants to harm her and her family. (Dkt. 51, Ex. 13).

       Dr. Strous is of the opinion that Yehudit Golan suffers from adjustment disorder with

anxiety symptoms due to the Bus Terrorist Attack on her son and that Yehudit’s emotional issues

affect several areas of her life and will continue to do so for a long period of time. (Dkt. 51, Ex.

13).




                                                 -93-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 94 of 116




       Matan Golan: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Matan Golan regarding the psychological and emotional trauma he suffered as a

result of the Bus Terrorist Attack. (Dkt. 43, Dkt. 51, Ex. 4).

       Matan Golan reports that he was at the beach when his father, Raphael, called to tell him

his brother Yoav and his wife, Rotem, had been victims in the terrorist attack in Jerusalem. (Dkt.

51, Ex. 4). When he saw Yoav in the hospital that day, it was very unsettling for Matan to see

Yoav in such pain and discomfort. (Dkt. 51, Ex. 4). Yoav had just come out of surgery for a

dislocated shoulder and had a cast on his leg. (Dkt. 51, Ex. 4). As the brother of Yoav he was

chosen to stay overnight with Yoav. (Dkt. 51, Ex. 4). Matan tried to sleep on the ground that night

but he could not because of Yoav’s pain and discomfort. (Dkt. 51, Ex. 4).

       Matan was wheeling Yoav into a synagogue shortly after the terrorist attack and a car went

by and Yoav screamed for Matan to stop immediately. (Dkt. 51, Ex. 4). This was very upsetting

for Matan to see Yoav so emotionally disturbed by a car driving by them. (Dkt. 51, Ex. 4). It was

also difficult for Matan to see Yoav in a wheelchair. (Dkt. 51, Ex. 4). For a month after Yoav’s

attack Matan had difficulty sleeping and did not like all the questions about the attack from his

friends. (Dkt. 51, Ex. 4). Matan watched Yoav’s baby while he went with Rotem to see a

psychologist for their emotional injuries from the terrorist attack. (Dkt. 51, Ex. 4). Yoav’s anxiety

due to the terrorist attack prevented Yoav from going on a trip oversees Matan had planned for

them. Before the terrorist attack, Yoav would have traveled overseas. (Dkt. 51, Ex. 4). After the

terrorist’s attack, Matan became hyper vigilant about any cars near him, and he feels anxious when

he hears about other terrorist attacks. (Dkt. 51, Ex. 4). Because of the terrorist attack, Matan feels

fatalist about life, and he is still bothered by the fact that Yoav still lives with physical and




                                                -94-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 95 of 116




psychological injuries from the terrorist attack. (Dkt. 51, Ex. 4). Matan still has intermittent

flashbacks to seeing the trauma to Yoav and Rotem in the emergency room. (Dkt. 51, Ex. 4).

       Dr. Strous is of the opinion that Matan Golan suffers from post-traumatic stress disorder

(partial in remission) and other specified anxiety disorder due to the Bus Terrorist Attack on his

brother and that Matan’s anxiety issues affect several areas of his life and will continue to do so

for a long period of time. (Dkt. 51, Ex. 4).

       Yehudit Golan and Matan Golan describe the circumstances surrounding the Bus Terrorist

Attack and the effects of the attack on their lives. (Dkt. 43, Dkt. 48). The evidence presented

establishes that the Bus Terrorist Attack caused and continues to cause Yehudit Golan and Matan

Golan psychological trauma affecting their daily lives, their health, and their relationships.

       The severe emotional and psychological effects on each of these members of the Golan

family and their individual medical diagnoses are reported in the expert reports of Dr. Strous,

which this Court accepts and adopts in full.

       Based upon the foregoing, the Court orders in line with Heiser that Defendants shall pay

$2,500,000 in solatium damages to Yehudit Golan and $1,250,000 in solatium damages to Matan

Golan in solatium damages.


Punitive Damages
       The FSIA specifically allows an award of punitive damages for personal injury or death

resulting from an act of state-sponsored terrorism. 28 U.S.C. § 1605A(c). The purpose of punitive

damages is two-fold: to punish those who engage in outrageous conduct and to deter others from

similar conduct in the future. See Eisenfeld v. Islamic Rep. of Iran, 172 F. Supp. 2d 1, 9 (D.D.C.

2000). “This cost functions both as a direct deterrent, and also as a disabling mechanism: if several




                                                -95-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 96 of 116




large punitive damage awards issue against a foreign state sponsor of terrorism, the state’s financial

capacity to provide funding will be curtailed.” Flatow, 999 F. Supp. 1, 33 (D.D.C. 1998).

       Considering the factors detailed in the Memorandum of Law, the Court finds an award of

punitive damages is warranted. First, support for Hamas’s terrorist activities is horrific and

condemnable. Second, Defendants clearly intended to cause significant harm in multiple ways

when they provided material support to Hamas, a known terrorist organization that routinely carry

out brutal attacks on innocent civilians. Third, prior damages have been awarded to deter Iran and

Syria from related actions against civilians.

       As detailed in the Memorandum of Law, different courts calculate punitive damages using

a variety of methods. Here, Plaintiffs submit the conduct of the Defendants more closely resembles

the conduct in cases awarding $150 million per family.


       Borochov Family
       Eli Borochov was on his way up the steps to the Cave of the Patriarchs when he was shot.

He was an innocent civilian exercising his right to religious worship when he was gunned down.

The Court will award Plaintiffs $50,000,000 in punitive damages joint and severally between Syria

and Iran.


       Golan Family
       The plowing down of innocent civilians waiting at a bus stop near Jerusalem was senseless.

Ever since the attempt on the lives of Yoav and Rotem Golan, the lives of their family, as well as

Yoav and Rotem’s lives, have never been the same. The Court will award Plaintiffs $50,000,000

in punitive damages joint and severally between Syria and Iran.




                                                -96-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 97 of 116




Damages for Non-U.S. Citizen Plaintiffs
        Because the non-U.S. citizen Plaintiffs do not have a direct cause of action under 28 U.S.C.

§ 1605A(c), their entitlement to compensatory damages depends on Israeli law. As Dr. Shnoor

explains, Israeli law provides that an immediate family member of a principal tort victim is entitled

to compensatory damages for psychological and emotional harm resulting from the tort to the

primary victim. See Shnoor Decl. at ¶ 59 (Dkt. 34) in Force v. Islamic Rep. of Iran, et al., Civ. No.

16-cv-0468. The harm suffered by a secondary victim, such as the non-U.S. citizen Plaintiffs in

this case, is compensable if (1) the family member witnessed the event or its consequences, (2)

there is a time and space proximity between the two harms, and (3) the secondary victim suffers

severe harm that disrupts daily function. Id. As described by Plaintiffs’ expert, Dr. Shnoor, the

Court understands that Israeli law does not allow damages to secondary victims unless the harm is

so severe that is disrupts daily function. Shnoor Decl. ¶ 59 (Dkt. 34) in Force v. Islamic Rep. of

Iran, et al., Civ. No. 16-cv-0468; see also Estate of Botvin, 873 F. Supp. 2d at 245; Goldberg v.

UBS AG, 660 F. Supp. 2d 410, 423 (E.D.N.Y. 2009) (“Under Israeli law emotional injury suffered

as a result of the death of a loved one is generally not compensable unless it manifests as a

psychiatric illness.”).


        Golan Family
        The non-U.S. citizen family members of Yoav Golan’s family claiming damages are as

follows: Rotem Shoshana Golan, Yoav’s wife, Raphael Golan, father of Yoav Golan, Yael Golan

Inbar, sister of Yoav Golan, Nadav Golan, brother of Yoav Golan, Shai Fishfeder, father of Rotem

Golan, Efrat Fishfeder, mother of Rotem Golan, Ohad Fishfeder, brother of Rotem Golan, Omer

Fishfeder, brother of Rotem Golan and Shiri Fishfeder, sister of Rotem Golan. Each of the above

referenced non-U.S. citizen Plaintiffs support their claims with affidavits, which describe the close




                                                -97-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 98 of 116




family relationship between them and Yoav and Rotem Golan before the terrorist attack on Yoav

and Rotem Golan and the devastation to their lives the terror attack has had and will continue to

have for the rest of their lives. In addition, Plaintiffs have provided the expert reports of Dr. Strous,

which detail the psychiatric evaluations and diagnoses of each of the above referenced non-U.S.

citizen family members of Yoav Golan and Rotem Shoshana Golan. (Dkt. 51, Ex. 3, 5-12).

        Rotem Shoshana Golan: Plaintiffs presented the declarations of Dr. Strous and Dr.

Friedman, as well as the sworn declaration of Rotem Shoshana Golan regarding the psychological,

physical, and emotional trauma she suffered as a result of the Bus Terrorist Attack. (Dkt. 46, Dkt.

51, Ex. 9, Dkt. 53, Exhibit D).

        Rotem reports on December 14, 2015, she missed her last class for the day at college so

she could meet up with her husband at the bus stop in order to travel home together to pick up their

child from the babysitting service. (Dkt. 46, Dkt. 51, Ex. 9). Rotem indicated she rarely travelled

with her husband on a bus due to their fear of a terror attack. (Dkt. 51, Ex. 9). She remembers

meeting up and taking out an apple to eat as they were waiting for the bus. (Dkt. 51, Ex. 9). Rotem

recalls hearing a “boom” and felt a slap to her face. (Dkt. 51, Ex. 9). She fell to the ground and

there was smoke all around. (Dkt. 46). Her husband Yoav picked her up and shouted to “run, run!”

(Dkt. 51, Ex. 9). He told her that there is a terror attack going on. (Dkt. 51, Ex. 9). Rotem

remembers running barefoot with no head covering which had been thrown off in the commotion.

(Dkt. 51, Ex. 9). She then heard 3 shots. (Dkt. 51, Ex. 9). Yoav told her to stop running and they

sat down. (Dkt. 51, Ex. 9). Her immediate thought was for her baby. (Dkt. 51, Ex. 9). Rotem felt

scared that she may not see him again. (Dkt. 51, Ex. 9). Then the adrenalin “kicked in” and she

felt her whole body shaking. (Dkt. 51, Ex. 9). When the terrorist rammed into them with a motor

vehicle, Rotem and Yoav were thrown into the glass wall of the bus stop and had shattered glass




                                                  -98-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 99 of 116




all over them. (Dkt. 51, Ex. 9). Rotem had an injury to her knee and pain in her back, as well as a

burning sensation in her knees. (Dkt. 51, Ex. 9).

        Rotem and Yoav were put in an ambulance and rushed to the hospital. (Dkt. 51, Ex. 9). In

the hospital Rotem received treatment for her injuries, including 8 sutures in her knee and an injury

to her back. (Dkt. 51, Ex. 9). Rotem was kept in the hospital overnight because she felt physically

weak and was overwhelmed from an emotional perspective. (Dkt. 51, Ex. 9). Rotem recalls

vomiting at the hospital. (Dkt. 51, Ex. 9). Rotem indicated she sustained a sprained MCL and was

unable to bend that knee for some time. (Dkt. 51, Ex. 9). Rotem’s injured knee was bandaged for

two weeks after the attack. (Dkt. 51, Ex. 9). It took about ten months for Rotem to recover

physically from her injuries and to this day Rotem still at times experiences itching, burning and

pain at the scar sites of her injuries. (Dkt. 51, Ex. 9).

        Rotem indicates that in the short term she was overwhelmed and affected by the terror

attack. (Dkt. 51, Ex. 9). Rotem and Yoav had to move in with Rotem’s parents because they could

not function due to their injuries. (Dkt. 51, Ex. 9). Rotem and Yoav’s baby was still nursing and

due to her injuries, Rotem could not even pick up her baby. (Dkt. 51, Ex. 9). Instead, family

members had to bring the baby to Rotem for nursing. (Dkt. 51, Ex. 9). For the first few months,

Rotem had recurring obsessive thoughts of the terror car-ramming attack. (Dkt. 51, Ex. 9). She

also had frequent nightmares related to the event in some form. (Dkt. 51, Ex. 9). Memories of the

terror attack also included the recurring thought that she may have lost her baby if he had been

with them. (Dkt. 51, Ex. 9). This is because she was sure that she would have been holding him

and that the car would have flung him out her arms into the street. (Dkt. 51, Ex. 9). This is a very

painful recurring thought for her even though she knows it is irrational to think obsessively about

this situation for so many years. (Dkt. 51, Ex. 9). There was a baby in a baby carriage behind them




                                                  -99-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 100 of 116




at the bus stop when the attack occurred that was badly injured in the attack and had to have a foot

amputated. (Dkt. 51, Ex. 9).

       Some of Rotem’s pain is also related to her loss of dignity after the terror attack. (Dkt. 51,

Ex. 9). She felt exposed in several situations including losing her head covering required for

religious reasons, being undressed in the hospital and being in pajamas for some time after the

event at her parents’ home. (Dkt. 51, Ex. 9). Following the terror attack, Rotem would not leave

the house unless she had to leave. (Dkt. 51, Ex. 9). Since the terror attack, Rotem experiences a lot

of anxiety when traveling on buses. (Dkt. 51, Ex. 9). Rotem and Yoav will leave events before it

gets dark because they are afraid of a terrorist attack at night while traveling home. (Dkt. 51, Ex.

9).

       Rotem told Dr. Strous that about a month after the attack she was referred for

psychotherapy in order to help her deal with the psychological trauma in the aftermath of the terror

attack. (Dkt. 51, Ex. 9). She recalls that the therapy was also to assist her deal with her strong

feelings of loss of personal safety. (Dkt. 51, Ex. 9). Rotem felt that she had no more confidence in

the “world outside” and that her fear was very deep. (Dkt. 51, Ex. 9). She feels that this loss of

personal safety is permanent. (Dkt. 51, Ex. 9). This is expressed in various ways including her fear

of traveling. (Dkt. 51, Ex. 9).

       After two months of partially recuperating physically and psychologically, Rotem did

return to their home in Eli. (Dkt. 51, Ex. 9). However, she struggled to function due to the aftermath

of the terror attack. (Dkt. 51, Ex. 9). She felt fearful to go out on to the porch of their house. (Dkt.

51, Ex. 9). Rotem recalls becoming withdrawn and always locked up in their home. (Dkt. 51, Ex.

9). The travel to and from the town reflected her most prominent ongoing functional difficulty and

was most anxiety provoking for her. (Dkt. 51, Ex. 9). Whenever she travelled, she constantly felt




                                                 -100-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 101 of 116




on guard and unsafe. (Dkt. 51, Ex. 9). This was never the case before the terror event. (Dkt. 51,

Ex. 51). She reported a general feeling of being unsafe – thinking that anytime someone could

enter their home and attack her. (Dkt. 51, Ex. 9). This fear was expressed in a manner to the extent

that she would hide any knives in her home just in case someone would break into their home and

use the knives on her and her family. (Dkt. 51, Ex. 9).

       Rotem tried hard to fight her fear and overcome it. (Dkt. 51, Ex. 9). However, even with

psychotherapy, her fears remained. (Dkt. 51, Ex. 9). After some time, Rotem felt that she was not

able to manage her fears and thought that leaving Eli may assist her even in some small way to

cope with her fears. (Dkt. 51, Ex. 9). This is despite previously being happy living there and where

she had many friends. (Dkt. 51, Ex. 9). She felt that traveling to Eli was not safe. (Dkt. 46). Rotem

and Yoav therefore relocated. (Dkt. 51, Ex. 9).

       Rotem reports that since the terror attack, she has become much less “free flowing” and

much more anxious in general. (Dkt. 51, Ex. 9). Other problems that arose during this period

included poor concentration and inability to relax. (Dkt. 51, Ex. 9). This was never the case before

the terror event and is difficult for her. (Dkt. 51, Ex. 9). Rotem feels that the extent of her trauma

and resultant anxiety was very intense and long lasting. (Dkt. 51, Ex. 9). Rotem feels that no one

can really understand the difficulties she experienced after the event and which continue to trouble

her to this day. (Dkt. 51, Ex. 9). The loss of her feeling of safety and confidence is what bothers

her the most in the long term. (Dkt. 51, Ex. 9).

       Rotem avoids the location of the attack. (Dkt. 51, Ex. 9). When Rotem is exposed in some

way to a reminder of the terrorist attack, she experiences palpitations and body shivers. (Dkt. 51,

Ex. 9). Since the attack, Rotem has become hypervigilant, especially when traveling on roads.

(Dkt. 51, Ex. 9). Rotem also experiences flashbacks of the terrorist attack. (Dkt. 51, Ex. 9). While




                                                -101-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 102 of 116




Rotem attended psychiatric sessions to help her deal with the trauma, she declined to take

psychiatric medication, despite her psychiatrist recommended she do so. (Dkt. 51, Ex. 9).

          Dr. Strous is of the opinion that Rotem Golan suffers from post-traumatic stress disorder,

other specified anxiety disorder and is a victim of terrorism. (Dkt. 51, Ex. 9). Rotem’s emotional

issues affect several areas of her life and will continue to do so for a long period of time. (Dkt. 51,

Ex. 9).

          On May 20, 2020, Dr. Friedman evaluated Rotem Golan. (Dkt. 53, Exhibit D). Due to

COVID-19 restrictions, Dr. Friedman was unable to perform an in-person evaluation. (Dkt. 53,

Exhibit D). Rotem was injured on December 14, 2015 in a motor vehicle ramming terrorist attack.

(Dkt. 53, Exhibit D). Dr. Friedman reviewed Rotem’s medical records for her treatment from the

terrorist attack. (Dkt. 53, Exhibit D). Rotem’s medical records indicate she sustained a back

contusion, bilateral knee contusion and traumatic laceration of the right leg. (Dkt. 53, Exhibit D).

The hospital records from December 14, 2015 indicate “[T]errorism involving other means.

MVA.” (Dkt. 53, Exhibit D). The right knee laceration was sutured and Rotem was discharged

from the hospital the next day. (Dkt. 53, Exhibit D). While in the hospital, Rotem complained of

pain in her right pelvis and pain in both knees. (Dkt. 53, Exhibit D). Rotem was prescribed physical

therapy for a MCL tear Grade 1/2 and right knee lacerations. (Dkt. 53, Exhibit D). Rotem recalls

vomiting in the hospital on December 14, 2105 and that she “felt shockey.” (Dkt. 53, Exhibit D).

Rotem was unable to drive for a month after the attack and she was unable to return to her studies

for 2.5 months following the attack. (Dkt. 53, Exhibit D). Rotem and Yoav had to move in with

Rotem’s family so they could have help with their baby and with their recovery. (Dkt. 53, Exhibit

D). Rotem attended physical therapy for three months and she had to take antibiotics for a short




                                                -102-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 103 of 116




period of time. (Dkt. 53, Exhibit D). Rotem’s right knee has a well-healed scar on it. (Dkt. 53,

Exhibit D).

       According to Dr. Friedman, Rotem Golan’s symptoms were caused by the December 14,

2015 injury. (Dkt. 53, Exhibit D). Dr. Friedman’s impression is that Rotem suffered bilateral knee

contusions, lumbar contusion, pelvis contusion and traumatic laceration of the right leg. (Dkt. 53,

Exhibit D). Rotem was hit by a motor vehicle on December 14, 2015 and suffered bilateral leg

pain which required analgesics and physical therapy. (Dkt. 53, Exhibit D). Dr. Friedman does not

expect additional improvement at this time. (Dkt. 53, Exhibit D).

       Raphael Golan: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Raphael Golan regarding the psychological and emotional trauma he suffered as a

result of the Bus Terrorist Attack. (Dkt. 45, Dkt. 51, Ex. 8).

       Raphael told Dr. Strous about the terrorist attack on his son, Yoav, and daughter-in-law,

Rotem, that he read about on the internet while at work. (Dkt. 51, Ex. 8). Raphael’s wife called

him at work and told him that Yoav and Rotem had been victims in the terrorist attack. (Dkt. 51,

Ex. 8). While Raphael’s wife tried to assure Raphael that Yoav and Rotem would be alright,

Raphael was in shock and rushed to the hospital. (Dkt. 51, Ex. 8). It was very painful for Raphael

to see Yoav and Rotem in the hospital with their injuries, especially because Yoav had lots of

bandages on him as his injuries were more serious than Rotem’s. (Dkt. 51, Ex. 8). It was so painful

for Raphael to hear Yoav recount the motor vehicle traveling at a high-speed ram into them. (Dkt.

51, Ex. 8). Raphael missed time from work after the terrorist attack because he spent many hours

helping Yoav and Rotem during their recovery from their physical injuries, including helping Yoav

shower. (Dkt. 51, Ex. 8).




                                                -103-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 104 of 116




       Since the terrorist attack, Raphael worries about his family, which he did not do before the

attack. (Dkt. 51, Ex. 8). Post-attack Raphael has become hypervigilant when he travels outside his

home and he feels fearful when he goes outside at night. (Dkt. 51, Ex. 8). For a year after the attack

Raphael experienced nightmares related to the attack and when he has to travel near the attack site,

he experiences flashbacks to the attack. (Dkt. 51, Ex. 8). Raphael since the attack tries to avoid

going out on the streets unless he has to do so. (Dkt. 51, Ex. 8). Since the attack, Raphael does not

jog outside as much as he used to before the attack. (Dkt. 51, Ex. 8). It is painful for Raphael to

see that to this day Yoav still has pain in his ankle, especially since the doctors have not been able

to alleviate the pain in Yoav’s ankle. (Dkt. 51, Ex. 8). Overall, Raphael told Dr. Strous that his

level of happiness since the terrorist attack has decreased. (Dkt. 51, Ex. 8).

       Dr. Strous’ opinion is that Raphael Golan suffers from post-traumatic stress disorder

(partial, in remission), persistent depressive disorder; mild severity, late onset and other specified

anxiety disorder due to the terrorist attack on Yoav and Rotem. (Dkt. 51, Ex. 8). Dr. Strous does

not expect Raphael’s low mood and anxiety that affect various areas of his functioning to resolve

in the short-term and such issues will affect him for a long time. (Dkt. 51, Ex. 8).

       Yael Inbar: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Yael Inbar regarding the psychological and emotional trauma she suffered as a result

of the Bus Terrorist Attack. (Dkt. 47, Dkt. 51, Ex. 12).

       Yael recalled the terrorist attack on December 14, 2015 on her brother, Yoav, and sister-

in-law, Rotem, to Dr. Strous. (Dkt. 51, Ex. 12). Yael was driving near the site of the attack with

her children in her motor vehicle when she received a call from her mother informing her that

Yoav and Rotem were in the terrorist attack. (Dkt. 51, Ex. 12). Yael was feeling a lot of anxiety

and was shaking. (Dkt. 51, Ex. 12). Yael was told not to go to the hospital that night so she drove




                                                -104-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 105 of 116




home, but she could not sleep that night. (Dkt. 51, Ex. 12). Yael was shaking that night and went

to the hospital first thing the next day to help Yoav and Rotem as much as she could with their

recovery. (Dkt. 51, Ex. 12). Yael’s anxiety after the attack only increased as time passed as she

went from living a safe life to a life riddled with feeling insecure. (Dkt. 51, Ex. 12). Yael required

psychological treatment due to the level of anxiety she developed because of the terrorist attack.

(Dkt. 51, Ex. 12). Yael feels her ability to deal with stress and fear have been diminished since the

terrorist attack. (Dkt. 51, Ex. 12). Yael is close with Yoav and visited him frequently while he was

recovering from his injuries. (Dkt. 51, Ex. 12). Seeing Yoav during his recovery was painful for

Yael and affected her mood negatively even to this day. (Dkt. 51, Ex. 12).

       Yael since the attack has become hypervigilant when motor vehicles come close, and she

has a high anxiety reaction to such an occurrence. (Dkt. 51, Ex. 12). The attack on Yoav and Rotem

has caused Yael to become tense and on guard when speaking to friends in public. (Dkt. 51, Ex.

12). Yael was unable to sleep for five nights post-attack and had nightmares for a few weeks after

the attack. (Dkt. 51, Ex. 12). Because of the attack, Yael tries to avoid places with large groups of

people and when in such places she looks for a place to exit right away in case there is a terrorist

attack. (Dkt. 51, Ex. 12). Yael has flashbacks to the terror attack based on the details Yoav told

her and flashbacks to how she felt when she was told about the attack. (Dkt. 51, Ex. 12). Yael

worries when she is outside that a similar terrorist attack could happen to her and her family. (Dkt.

51, Ex. 12).

       Dr. Strous is of the opinion that Yael suffers from post-traumatic stress disorder and other

specified anxiety disorder. (Dkt. 51, Ex. 12). Yael’s anxiety is not anticipated to resolve in the

short-term and will continue to affect her in many ways for a long time. (Dkt. 51, Ex. 12).




                                                -105-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 106 of 116




       Nadav Golan: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Nadav Golan regarding the psychological and emotional trauma he suffered as a

result of the Bus Terrorist Attack. (Dkt. 44, Dkt. 51, Ex. 5).

       Nadav recalls on the day of the terrorist attack he was at medical school when he received

a telephone call from his father informing him that Yoav and Rotem had been injured in a car

ramming terrorist attack. (Dkt. 51, Ex. 5). While he was told that Yoav and Rotem’s injuries were

minor in nature, Nadav was in shock and knew as someone with some medical experience that

minor terrorist injuries can turn into something not so minor. (Dkt. 51, Ex. 5). Nadav rushed to the

hospital and when he arrived at the hospital, he observed Yoav and Rotem in pain from their

injuries. (Dkt. 51, Ex. 5). Nadav had difficulty sleeping for a few weeks after the terrorist attack

and felt his concentration at medical school for a few weeks after the terrorist attack was also

affected negatively. (Dkt. 51, Ex. 5).

       Long term, Nadav was unable to stand near bus stops as he feared he would be a terror

target and he declined to participate in certain activities and events because he was scared of

traveling. (Dkt. 51, Ex. 5). Since the terrorist attack Nadav has become hypervigilant and avoids

bus stops when he can do so. (Dkt. 51, Ex. 5). Since the terrorist attack, Nadav has become much

more anxious when in public places and he has become anxious and feels on edge even went out

with friends. (Dkt. 51, Ex. 5). Nadav experiences flashbacks when he hears of other terrorist

attacks. (Dkt. 51, Ex. 5). The flashbacks cause a physical reaction, including sweating and muscle

tension. (Dkt. 51, Ex. 5).

       Dr. Strous’ impression is that Nadav suffers from adjustment disorder with anxiety

symptoms and post-traumatic stress disorder due to the terrorist attack on Yoav and Rotem. (Dkt.

51, Ex. 5). According to Dr. Strous, it is not expected that Nadav’s feelings of anxiety and loss of




                                                -106-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 107 of 116




security affecting several areas of his life will resolve in the short term, and they will continue to

affect him for a long time to come. (Dkt. 51, Ex. 5).

        Shai Fishfeder: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Shai Fishfeder regarding the psychological and emotional trauma he suffered as a

result of the Bus Terrorist Attack. (Dkt. 49, Dkt. 51, Ex. 10).

        Shai told Dr. Strous his wife called him at work to let him know that their daughter, Rotem,

and son-in-law, Yoav, had been injured in a terrorist attack. (Dkt. 51, Ex. 10). Shai was shocked

and froze. (Dkt. 51, Ex. 10). His wife had to get him out of being frozen and get him home so they

could pick up their grandson before going to the hospital because their grandson was still nursing.

(Dkt. 51, Ex. 10). When they got to the hospital Shai recalls that it was emotional to see Rotem

hurt from the shattered glass. (Dkt. 51, Ex. 10). Rotem was in pain and kept recounting how she

saw an empty baby carriage and how she kept thinking how easily it could have been her son that

was injured or killed in the terror attack if he had been with her and Yoav at the time. (Dkt. 51,

Ex. 10). Yoav and Rotem had to stay with Shai and Efrat because they needed help due to their

injuries, including with bathing, preparing food and follow-up medical appointments. (Dkt. 51,

Ex. 10).

        For a month Shai was unable to work because he had to help Yoav and Rotem so much,

including bringing their baby to them at night for comforting and feedings. (Dkt. 51, Ex. 10). Shai

had sleeping difficulties for weeks after the terrorist attack. Since the terrorist attack on such close

family members, Shai feels he has lost control of his life and worries what will happen next to his

family. (Dkt. 51, Ex. 10). Shai felt Yoav and Rotem’s recovery was on his shoulders and he sought

out help for them from a social worker and medical specialists. (Dkt. 51, Ex. 10). Shai had

difficulty for months after the terrorist attack with his focus at work. (Dkt. 51, Ex. 10). Because of




                                                 -107-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 108 of 116




the terrorist attack Shai has become a much more sensitive person and feels he lost his personal

sense of safety. (Dkt. 51, Ex. 10). Shai experiences flashbacks to Yoav and Rotem in the hospital

and in wheelchairs and of the details of the attack on them when he is near the attack site. (Dkt.

51, Ex. 10).

       Dr. Strous is of the opinion that Shai suffers from post-traumatic stress disorder and

adjustment disorder with anxiety symptoms due to the terrorist attack on Yoav and Rotem. (Dkt.

51, Ex. 10). It is not expected that his anxious and dysthymic response affecting many areas of his

personal and interpersonal functions will resolve in the short term, and they will continue to affect

him for a long time to come. (Dkt. 51, Ex. 10).

       Efrat Fishfeder: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Efrat Fishfeder regarding the psychological and emotional trauma she suffered as a

result of the Bus Terrorist Attack. (Dkt. 39, Dkt. 51, Ex. 3).

       On December 14, 2015, Efrat received a call from her daughter, Rotem, while at home.

(Dkt. 51, Ex. 3). Rotem told Efrat that she and Yoav had been injured in the car ramming terrorist

attack that day and would be okay. (Dkt. 39). Efrat was “floored” and was worried for Rotem and

Yoav because they were in an ambulance on their way to the hospital. (Dkt. 51, Ex. 3). Efrat called

her husband, Shai, and he picked her up and on their way to the hospital they picked up Rotem’s

baby who was still nursing. (Dkt. 51, Ex. 3). When they arrived at the hospital with Rotem and

Yoav’s baby Rotem and Yoav started crying. (Dkt. 51, Ex. 3). It was very traumatic and emotional

for Efrat to see Rotem and Yoav injured and in pain, especially because Rotem was fainting from

the emotional stress and had sutures from her injuries. (Dkt. 51, Ex. 3). Efrat felt so bad for Rotem

and Yoav as they were a young couple with lots of hopes and dreams. (Dkt. 51, Ex. 3).




                                                -108-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 109 of 116




       Due to their physical limitations from their injuries, Rotem and Yoav, along with their

baby, moved in with Efrat and Shai for two months so Efrat and Shai could help them out with

their recovery and the baby. (Dkt. 51, Ex. 3). Efrat became physically and emotionally drained

from taking care of Rotem and Yoav. (Dkt. 51, Ex. 3). Efrat and Shai also still had three of their

own children living with them to take care of during the time Rotem and Yoav stayed with them

after the terrorist attack. (Dkt. 51, Ex. 3). Efrat and Shai also had to try their best to continue with

their work commitments even though Rotem and Yoav needed care following their injuries. (Dkt.

51, Ex. 3). Yoav fell apart emotionally more than Rotem and Efrat provided emotional support to

both of them. (Dkt. 51, Ex. 3). Efrat had to take Rotem and Yoav for follow-up medical visits and

had to host people that came to visit Rotem and Yoav, including Yoav’s parents who stayed over

often. (Dkt. 51, Ex. 3). Efrat developed tinnitus that lasted for two months following the terrorist

attack. (Dkt. 51, Ex. 3). Since the attack on Rotem and Yoav, Efrat has become a big worrier and

she no longer has a sense of personal safety. (Dkt. 51, Ex. 3). She feels on edge and has become

hypervigilant when out in public places since the attack. (Dkt. 51, Ex. 3). Because of the terrorist

attack on Rotem and Yoav, Efrat is now fearful of foreign travel and avoids traveling even within

Israel to certain areas that she does not deem safe. (Dkt. 51, Ex. 3).

       According to Dr. Strous, Efrat suffers from adjustment disorder with anxiety symptoms

and other specified anxiety disorder due to the terrorist attack on Rotem and Yoav. (Dkt. 51, Ex.

3). Dr. Strous does not expect Efrat’s anxiety that affects many areas of her personal and

interpersonal functioning will resolve in the short term and that such anxiety will be present in the

long term. (Dkt. 51, Ex. 3).




                                                 -109-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 110 of 116




       Ohad Fishfeder: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Ohad Fishfeder regarding the psychological and emotional trauma she suffered as a

result of the Bus Terrorist Attack. (Dkt. 40, Dkt. 51, Ex. 8).

       Ohad recalled to Dr. Strous that his father, Shai, tried to call him to advise him about the

motor vehicle ramming terrorist attack that injured his sister, Rotem, and Yoav, but he was out in

the field in a military exercise the day of the terrorist attack. (Dkt. 51, Ex. 8). Therefore, Ohad

returned Shai’s call the day after the attack and when Ohad learned about the attack he cried deeply

and was in a state of shock. (Dkt. 51, Ex. 8). Ohad had to be calmed down by a friend in the

military and he was shaking and unable to sleep that night. (Dkt. 51, Ex. 8). Ohad was in such a

confused state that he asked for permission to leave the military base to visit Rotem and Yoav.

(Dkt. 51, Ex. 8). It took Ohad a full day to reach his parents’ home and when he did, he saw Rotem

and Yoav were in pain and unable to move. (Dkt. 51, Ex. 8). Since Ohad was young and strong,

he was the one to help Rotem and Yoav move and help cleanse them. (Dkt. 51, Ex. 8).

       Because Ohad was in a sensitive military unit, his commander required that he return to

the base to work very quickly after visiting Rotem and Yoav. (Dkt. 51, Ex. 8). Ohad was angry

that he had to return to the military because his family really needed him during this difficult time.

(Dkt. 51, Ex. 8). When he returned to the military base, the commander made Ohad describe the

attack, which was difficult for him to do. (Dkt. 51, Ex. 8). While describing the attack to

commander, the commander interrupted Ohad to make jokes about the attack and even said that

Rotem and Yoav were probably faking their injuries and were lazy for laying on the couch. (Dkt.

51, Ex. 8). This made Ohad angry at his commander, as well as the fact that Ohad’s commander

lied to him when he said all soldiers would be at the base on that weekend for military exercises.

(Dkt. 51, Ex. 8). Some soldiers were allowed to leave for the weekend for family gatherings. (Dkt.




                                                -110-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 111 of 116




51, Ex. 8). Before the attack on Rotem and Yoav, Ohad was able to fall asleep quickly after a day

of work in the military but after the attack on Rotem and Yoav no matter how physical his work

was in the military he was unable to sleep, and this negatively impacted him at work the next day.

(Dkt. 51, Ex. 8). Because of the attack on Rotem and Yoav, Ohad has realized that the world is an

insecure place. (Dkt. 51, Ex. 8). The terrorist attack caused a negative impact on Ohad’s mood for

a while, and he had a lot of anxiety for some time after the attack. (Dkt. 51, Ex. 8).

       Ohad long-term experiences flashbacks to the call he received from his father informing

him about the car ramming terrorist attack that injured Rotem and Yoav and he avoids bus stops.

(Dkt. 51, Ex. 8). Ohad tenses up when family and friends are at or near bus stops and he also is

very tense when he has to travel. (Dkt. 51, Ex. 8). When he speaks about the terrorist attack Ohad

tenses up and sweats. (Dkt. 51, Ex. 8).

       Dr. Strous has indicated that Ohad suffers from post-stress traumatic disorder (partial) and

adjustment disorder with anxiety symptoms. (Dkt. 51, Ex. 8). Dr. Strous does not expect that

Ohad’s feelings of anxiety and loss of security affecting several areas of his life will resolve in the

short term, and they will continue to affect him for a long time to come. (Dkt. 51, Ex. 8).

       Omer Fishfeder: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Omer Fishfeder regarding the psychological and emotional trauma he suffered as a

result of the Bus Terrorist Attack. (Dkt. 41, Dkt. 51, Ex. 7).

       Omer recalls on the day of the terrorist attack he was home watching the news of the

terrorist attack but did not think much of it until Rotem called and told him that she and Yoav were

in the attack. (Dkt. 51, Ex. 7). Rotem was hysterical and Omer could hear ambulance sirens in the

background. (Dkt. 51, Ex. 7). Omer woke his mother up and had to tell her what happened before

putting her on the telephone with Rotem. (Dkt. 51, Ex. 7). Omer and Rotem’s mother, Efrat,




                                                -111-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 112 of 116




became hysterical so Omer tried to hold it together for his mother and Rotem. Efrat and Omer

drove to pick up Rotem’s baby, per Rotem’s request, so Rotem could nurse the baby since the baby

did not take a bottle. (Dkt. 51, Ex. 7). When they arrived at the hospital, Omer saw Rotem in severe

pain and she was hysterical. (Dkt. 51, Ex. 7). It was very traumatic for Omer to see his sister in

such a vulnerable state and unable to do anything. Rotem and Yoav moved in with Omer and his

parents when they were released from the hospital. (Dkt. 51, Ex. 7). Omer helped Rotem and Yoav

out during their physical recoveries, but it was very draining on him. (Dkt. 51, Ex. 7).

       Long-term, Omer has become hypervigilant when he travels or is in public areas and he

tries to avoid bus stops. (Dkt. 51, Ex. 7). Omer has flashbacks to having to tell his mom about the

attack. (Dkt. 51, Ex. 7). The first few weeks after the attack Omer had nightmares with sleep

disruptions. (Dkt. 51, Ex. 7). After the attack, Omer had less focus at school, and he feels this

negatively impacted his grades. (Dkt. 51, Ex. 7). Because of the terrorist attack, Omer lost his

sense of security and feels he lost a sense of enjoyment and personal growth during his adolescent

years. (Dkt. 51, Ex. 7). Since the attack, Omer feels he is less confident, anxious, more on guard

and lives in constant fear. (Dkt. 51, Ex. 7). Because of the terrorist attack, Omer is training in the

Israeli army to become a combat solider so he can protect others in Israeli from terrorist attacks.

(Dkt. 51, Ex. 7).

       Dr. Strous is of the opinion that Omer suffers from post-stress traumatic disorder (partial)

and adjustment disorder with anxiety symptoms. (Dkt. 51, Ex. 7). Dr. Strous does not expect that

Omer’s feelings of anxiety and loss of security affecting several areas of his life will resolve in the

short term, and they will continue to affect him for a long time to come. (Dkt. 51, Ex. 7).




                                                -112-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 113 of 116




        Shiri Fishfeder: Plaintiffs presented the declaration of Dr. Strous, as well as the sworn

declaration of Shiri Fishfeder regarding the psychological and emotional trauma she suffered as a

result of the Bus Terrorist Attack. (Dkt. 42, Dkt. 51, Ex. 11).

        On the night of the terrorist attack on Rotem and Yoav, Shiri was at a Chanukah production

with her cousin and grandmother. (Dkt. 51, Ex. 11). Shiri thought her grandmother was tense and

her grandmother eventually that night informed her about the terrorist attack. (Dkt. 51, Ex. 11).

While Shiri was only eleven years old, Shiri understood what injured in a terrorist attack meant.

(Dkt. 51, Ex. 11). Shiri was in shock and was shaking that night from the news. (Dkt. 51, Ex. 11).

Shiri recalled to Dr. Strous that it was very frightening for her to see the site of the terrorist attack

on the news. (Dkt. 51, Ex. 11). Her sister, Rotem, and Yoav moved in with Shiri and her parents

for a couple of months. (Dkt. 51, Ex. 11). Shiri had to wheel Rotem and Yoav around in the house

and outside and she helped brush their teeth amongst other things. (Dkt. 51, Ex. 11). It was painful

for Shiri to see how much help Rotem and Yoav needed. (Dkt. 51, Ex. 11). Shiri returned to school

a few days after the attack, but her focus was lacking in school because her mind was on Rotem

and Yoav. (Dkt. 51, Ex. 11). Shiri also felt disconnected from her friends because they could not

relate to having a family member being a victim of a terrorist attack. (Dkt. 51, Ex. 11).

        Because of the terrorist attack, Shiri has become a tense and anxious person. (Dkt. 51, Ex.

11). Since the terrorist attack, Shiri has experienced nightmares and she tries to avoid watching

movies and hearing stories that involve violence. (Dkt. 51, Ex. 11). When she hears about or has

to talk about the terrorist attack, Shiri tenses up. (Dkt. 51, Ex. 11).

        Dr. Strous is of the opinion that Shiri suffers from post-stress traumatic disorder (partial)

and adjustment disorder with anxiety symptoms. (Dkt. 51, Ex. 11). Dr. Strous does not expect that




                                                 -113-
      Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 114 of 116




Shiri’s feelings of anxiety affecting several areas of her life will resolve in the short term, and they

will continue to affect her for a long time to come. (Dkt. 51, Ex. 11).

        Yoav Golan and Rotem Shoshana Golan were deliberately run down at a bus stop during

rush hour evening traffic by a terrorist with the intent to murder them. While Yoav and Rotem’s

families did not witness the murder attempt, they witnessed its consequences first-hand and

experienced the negative and long-lasting effects on them and their family.

        Based upon the foregoing, the Court orders in line with Heiser that Defendants pay

$5,000,000 in damages to Rotem Golan, $2,500,000 in damages to Raphael Golan, $1,250,000 in

damages to Yael Golan Inbar, $1,250,000 in damages to Nadav Golan, $1,250,000 in damages to

Shai Fishfeder, $1,250,000 in damages to Efrat Fishfeder, $1,250,000 in damages to Ohad

Fishfeder, $1,250,000 in damages to Omer Fishfeder and $1,250,000 in damages to Shiri

Fishfeder.


                                               IV.
                                           CONCLUSION
        The serious injuries suffered by Eli Borochov were due to a senseless and traumatic event

for which money can never fully compensate him or his family. Eli was shot on his way up the

steps to the Cave of the Patriarchs and missed the rest of the semester at college due to the serious

injuries he sustained in the attempt to take his life.

        Yoav Golan and Rotem Golan were among those that were deliberately plowed down by a

terrorist by using a motor vehicle as a weapon while waiting at a bus stop for a bus.

        Each of the above referenced terrorist attacks were not only a trauma for the injured

victims, but the attacks also forever changed their families with severe and long-lasting effects.

The Court finds that Iran and Syria provided material support to Hamas and facilitated the

November 6, 2015 Hebron Terrorist Attack that injured Eli Borochov and facilitated the July 15,


                                                 -114-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 115 of 116




2016 Bus Terrorist Attack that injured Yoav Golan and Rotem Golan. Damages will be awarded

in accordance with these findings.




                                         U.S.D.J.                           Dated




                                          -115-
     Case 1:19-cv-02855-TNM Document 55-4 Filed 04/09/21 Page 116 of 116



                                 CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on the date indicated below a true copy of the

foregoing was served via ECF on all counsel of record herein.

Dated:    Brooklyn, New York
          April 9, 2021



                                                     Robert J. Tolchin




                                             -116-
